 
 
Exhibit 10.18


 
AWARD/SUBCONTRACT
 
1.  This o is x is not a rated order under DPAS (15 CFR 700)
2.  Rating
 
3.  SUBCONTRACT NUMBER
SOTERA-SA-FY11-040
4.  Effective Date:
June 20, 2011
5.  Prime Contract Number:
GS00T11AJC0005
6.  Purchase Req:
 
7.  Project No.
8. Subcontract Issued By:
The Analysis Corporation, the Intelligence Solutions
Business of Sotera Defense Solutions, Inc.
(Formerly GTEC)
1501 Farm Credit Drive, Suite 2300
McLean, VA 22102
Buyer:     Teri J. Smith, Sr. Subcontracts Manager
 
9.  Submit Invoices To:
Sotera Defense Solutions, Inc.
2420 Mall Drive, Suite 201
North Charleston, SC 29406
 Attn:  Teri J. Smith
Phone: 843.202.2506
Email: teri.smith@soteradefesne.com
9. Name and address of Subcontractor:
Cogility Software Corporation
111 N. Market Street, Suite 815
San Jose, CA 95113
Subcontractor POC: Matthew Ghourdjian
Phone:    949.752.4694
Fax:
Email:  mghourdjian@cogility.com
10.  Subcontract Type:
 
Indefinite Delivery/Indefinite Quantity
11. Subcontract Amount:
 
                 TBD by Task Order
13.  Description of Supplies/Services:     Provide support to SOTERA under The
Federal Systems Integration and Management Center (FEDSIM) Technology and
Systems Engineering (TSE), Joint Improvised Explosive Device Defeat Organization
(JIEDDO) Counter-IED Operations Integration Center (COIC) Program.
14.  TABLE OF CONTENTS
PART I – THE SCHEDULE
PART II – SUBCONTRACT CLAUSES
SEC
DESCRIPTION
SEC
DESCRIPTION
A
AWARD/SUBCONTRACT
I
GENERAL PROVISIONS
B
SUPPLIES OR SERVICES AND PRICES/COSTS
PART III – LIST OF DOCUMENTS, EXHIBITS, AND OTHER ATTACHMENTS
C
DESCRIPTION/SPECIFICATIONS/STATEMENT OF WORK
J
LIST OF ATTACHMENTS
D
PACKAGING AND MARKING
PART IV – REPRESENTATIONS
E
INSPECTION AND ACCEPTANCE
K
REPRESENTATIONS AND CERTIFICATIONS
F
DELIVERIES OR PERFORMANCE
 
G
SUBCONTRACT ADMINISTRATION DATA
H
SPECIAL PROVISIONS
15. SOTERA (“the Prime”) has a prime contract (“Prime Contract”) with FEDSIM to
provide Technology and Systems Engineering (TSE), Joint Improvised Explosive
Device Defeat Organization (JIEDDO) Counter-IED Operations Integration Center
(COIC). Cogility Software Corporation (“the Subcontractor”) agrees to provide
the supplies/perform the services set forth in the Schedule of this Subcontract
for the Prices stated therein.  The rights and obligations of the parties to the
Subcontract are subject to and governed by the Schedule and Attachments and any
specifications or other provisions which are made part of this Subcontract, by
reference or otherwise.  This Subcontract integrates, merges, and supersedes any
prior offers, negotiations, and agreements, whether verbal or written,
concerning the subject matter hereof, and comprises the entire agreement between
the parties hereto.  Any modification, revision, change or waiver of the
Subcontract terms and conditions, clauses, provisions or specifications, shall
not be considered valid unless executed in writing by both the Buyer and the
Subcontractor.
 
16.  Buyer:  Sotera Defense Solutions, Inc.
 
17.  Subcontractor:  Cogility Software Corporation
 
 
  (Signature of person authorized to sign and date of signature)
 
 
       (Signature of person authorized to sign and date of signature)
NAME AND TITLE OF SIGNER     (Type or Print)
 
Teri J. Smith
Senior Subcontracts Manager
 
NAME AND TITLE OF SIGNER     (Type or Print)
 
 

 

 
 
 

--------------------------------------------------------------------------------

 

 
SECTION B - SUPPLIES OR SERVICES, AND PRICES:


B-1           SUPPLIES OR SERVICES AND PRICES.  The Subcontractor shall provide
all supplies, services and data described in Section C and any applicable
Statement of Work (Section J, Attachment 1):


B.1.1
The purpose of this Agreement is to provide SOTERA support in the performance of
their work on the prime contract. Technical operations support and special
projects will be defined for performance within the scope of any or all of the
technical requirements or tasks of any individual Task Order Statement of Work.
Specific areas of support may include classified and unclassified security
environments with a workforce that is government and contractor.



B.1.2
The Subcontractor shall furnish qualified personnel, materials, facilities,
services, management resources, and equipment as necessary for the performance
of work, unless otherwise specified herein, to provide services as an
independent Subcontractor and not as an agent of SOTERA, in conformance with the
terms and conditions set forth herein.  These services will be provided when
ordered by SOTERA during the specified period stated in this Agreement. No
Subcontractor personnel shall begin performance under this agreement, or arrive
on-site until final written approval is received by the SOTERA Subcontracts
Manager.  



B.1.3
SOTERA will determine order types for each individual task order, based upon
individual task order award to SOTERA by the Government, as well as the nature
of the work. The labor categories in this IDIQ subcontract shall apply to all
TSE task orders.



B.2
  PRICING



B.2.1
Performance under this Subcontract shall be directed by Task Orders issued
hereunder. Subcontractor’s pricing will be specified in individual Task Orders.


B-3
  HOURLY RATES



The ceiling price proposed shall apply uniformly regardless of actual
utilization (i.e., even if only 5 hours of the estimated hours are ordered, the
hourly ceiling rate shall be the same.)


All line items shall be separately orderable. Pricing for all line items must
stand-alone and not be dependent upon the ordering of any other line items.


The labor categories and rates will be negotiated on an individual Task Order
basis. The specific amount/percentage of fee for labor under this TSE
subcontract will be negotiated at the task order level.
 

 
 

--------------------------------------------------------------------------------

 

 
B-4           TYPE OF SUBCONTRACT.
 
X           This Subcontract includes Indefinite Delivery/Indefinite Quantity
(IDIQ) Provisions.  The Prime Contractor may issue task orders of a fixed price,
cost-reimbursable, or time and material type in accordance with the clause
entitled Task Orders in Section H.


B-5           OVERTIME.  The Subcontractor’s personnel may be required to work
more than 40 hours a week and on weekends. Overtime may be requested either by
the Prime Contractor or the Subcontractor. In such instances, when overtime is
requested, the Subcontractor shall obtain written approval by the SOTERA Program
Manager prior to working overtime. If the Subcontractor fails to obtain written
pre-approval for overtime, the SOTERA Sr. Subcontracts Manager may disapprove
payment of overtime. The Subcontractor shall submit evidence of written overtime
approval with the appropriate invoice.  If overtime work is approved in advance
in writing by the Prime Contractor, an estimated cost for overtime or specific
overtime rates shall be negotiated.  Failure to agree upon the cost adjustment
for overtime shall be treated as a dispute under the Disputes clause of this
Subcontract.


B-6           TRAVEL.  Applicable only where authorized travel is reimbursed at
cost. No costs associated with travel shall be allowable unless funding is
identified in a specific Travel CLIN in the Task Order or unless the
Subcontractor has requested and Prime Contractor has provided advance written
approval.  Prime Contractor shall reimburse the cost of travel authorized in
conjunction with performance of this Subcontract in accordance with FAR
31.205-46, Travel Costs.  Reimbursement for travel is limited to that required
in the performance of the Statement of Work (Section C).  Reimbursable per diem
rates (lodging, meals, and incidentals) can be viewed at the following e-mail
address:
https://secureapp2.hqda.pentagon.mil/perdiem.
Local travel costs owill x will not be reimbursed by Prime Contractor unless
approved in advance in writing by the Contracts Manager.  For purposes of
initial award under this subcontract or award of delivery orders if this is an
IDIQ type subcontract, written approval required by this clause shall be
considered requested and approved in writing if proposed by Subcontractor and
funded by Prime Contractor.
In such instances, where travel outside of the metropolitan area (greater than
50 miles) is required, the Subcontractor shall obtain written authorization from
the SOTERA Program Manager prior to traveling. Approved travel outside the
Washington, DC area will be reimbursed in accordance with the General Services
Administration’s Federal Travel regulations (FTR). Approval may be given by
email. If the Subcontractor fails to obtain pre-approval for travel, the SOTERA
Sr. Subcontracts manager may disapprove payment. A report shall be submitted for
each trip no later than five (5) working days after completion of travel.


B-7           OPTIONS


SOTERA reserves the right  exercise the below options any time prior to the
expiration date of the Subcontract, provided, however that 30 days prior to the
exercise of the option, SOTERA has notified the Subcontractor in writing of its
intent to do so.


The period of performance for each order shall be stated within such
order.  Task orders may be issued up until the final day of the subcontract
period of performance; however, any task order issued under the subcontract
cannot be longer than five (5) years in length. Furthermore, any task order
issued under the subcontract shall not extend beyond one-year of the IDIQ
subcontract end date.
 

 
 

--------------------------------------------------------------------------------

 

 
The period of performance to extend the term of the subcontract is as follows:


Base Year: 6/20/11 – 6/19/2013
Option Year 1:  6/20/2013 – 6/16/2014
Option Year 2: 6/20/2014 – 6/16/2015
Option Year 3:  6/20/2015 – 6/19/2016


The above period(s) of performance for the option(s) to extend the term of the
subcontract shall apply only if the Government exercises the option(s) as stated
in Section B in accordance with the clause at FAR 52.217-9 “Option to Extend the
Term of the Contract”.


B-8            FUNDING:


o   FULLY FUNDED.   This Subcontract is fully funded.
 
x  FUNDED BY TASK ORDER. The amount available for payment shall be specified in
each individual delivery order subject to the provisions of the clause entitled
“Limitation of Funds” (FAR 52.232-22) incorporated by reference in this
subcontract, no legal liability on the part of the Prime Contractor for payment
in excess of the amount funded in the individual delivery order shall arise
unless additional funds are made available and are incorporated by modification
to the individual delivery order.


The estimated value of each Task Order Request (TOR) will be established at the
time of its execution based on Independent Government Cost Estimates.  Based on
mission needs and operations tempo, performance under this Subcontract could
result in changes to the original TOR not to exceed cost estimates.  To the
extent that the effort remains consistent with the tasks identified in this
Subcontract and individual TO Statement of Work (SOW), SOTERA reserves the right
to increase the task value up to twenty-five percent (25%) of the accepted
proposal cost within scope of the existing Subcontract.  SOTERA reserves the
right to de-scope, or reduce the level of effort for any TOR at its discretion.
 
x  MAXIMUM LIABILITY.  If this Subcontract is incrementally funded, the Prime
Contractor shall not be obligated to pay the Subcontractor any amount in excess
of the funded amount specified in the “Funding Available” paragraph above, (or
in the individual delivery order if this is an IDIQ subcontract) and the
Subcontractor shall not be obligated to continue performance if to do so would
exceed the funded amount stated, unless and until the Prime Contractor shall
have notified the Subcontractor in writing that the funded amount has been
increased and shall have specified in the notice a revised funded amount that
shall constitute the funded amount for performance under this Subcontract (or
delivery order if this is an IDIQ subcontract.)  When the Subcontract (or
delivery order) has been increased, any hours expended and costs incurred by the
Subcontractor in excess of the funded amount before the increase shall be
allowable to the same extent as if the hours expended and costs had been
incurred after the increase in the funded amount.


B-9            NOTICE.  If this is a time and material, labor hour or cost
reimbursable Subcontract and at any time the Subcontractor has reason to believe
that the payments that will accrue in performing a specific Task Order in the
next succeeding 30 days, if added to all other payments and costs previously
accrued, will exceed 75 percent of the funded amount, the Subcontractor shall
notify the Prime Contractor giving an estimate of the additional funding
required for performing this Subcontract.  If at any time during performing this
Subcontract, the Subcontractor has reason to believe that the total price to the
Prime Contractor for performing this Subcontract will be substantially greater
or less than the then stated ceiling price, the Subcontractor shall so notify
the Prime Contractor, giving a revised estimate of the total price for
performing this Subcontract, with supporting reasons and documentation.  If at
any time during performing this Subcontract, the Prime Contractor has reason to
believe that the work to be required in performing this Subcontract will be
substantially greater or less than the stated ceiling price, the Prime
Contractor will so advise the Subcontractor, giving the then revised estimate of
the total amount of effort to be required under the Subcontract.  If the time
and material, labor hour, or cost reimbursable Subcontract includes IDIQ
provisions, then the requirements of this clause shall be applied to each
individual delivery order in addition to the total Subcontract.
 
 
 
 

--------------------------------------------------------------------------------

 

 
SECTION C - DESCRIPTION/SPECIFICATIONS


C.1            WORK PRODUCTS


Subcontractor shall provide supplies and services to SOTERA under this
Subcontract by being awarded specific Task Orders that are consistent with this
Subcontract SOW, attached to this agreement in Attachment 1, Overall Subcontract
SOW, specific SOW’s will be provided with each individual Task Order.  All Work
Products shall be delivered in the format requested by SOTERA at a destination
designated by SOTERA.  For all Work Products that are computer software,
Subcontractor shall provide the applicable source and executable code on a
computer-readable magnetic medium (or other medium designated by SOTERA) and a
human-readable listing of such source code, and Subcontractor shall create and
provide technical documentation and such other materials as necessary to permit
SOTERA’s personnel to use, maintain and modify such software without the aid of
Subcontractor.


C.2            TASK ORDER REQUEST


A Task Order specifies and authorizes delivery of the work to be accomplished by
the Subcontractor to satisfy a requirement. A Task Order Request (Request for
Quote(RFQ)) may be issued to the Subcontractor by the SOTERA Sr. Subcontracts
Manager for review and preparation of a proposal. The Task Request will describe
the items and circumstances for which the Subcontractor is to provide a quote.
The request will include the established closing date and any other data
necessary, such as, required delivery date and delivery location. The
Subcontractor shall provide the SOTERA Sr. Subcontracts Manager both a technical
proposal (if requested) and a price quote detailing the labor categories to be
utilized, the skill mix of service, materials pricing under this subcontract.
The SOTERA Sr. Subcontracts Manager may then accept the proposal, and
incorporate its contents into SOTERA’s proposal to the Government, if
applicable. Once the Government has provided formal approval to SOTERA, SOTERA
will in turn issue a Task Order to Subcontractor which incorporates the
Statement of Work, specifications, schedule and prices, as well as applicable
invoicing instructions.
 
All RFQs will incorporate all terms and conditions of the IDIQ subcontract.  In
addition, the proposed RFQ will normally include the following to the extent
applicable to individual Task Orders (TOs):
 
A SOW or PWS describing the work to be performed, the deliverables, the period
of performance, SOTERA Point(s) of Contact, description of marking information,
data rights, inspection and acceptance of services, security requirements, and
Government Furnished Information / Property, as applicable.
 
The submission date/time and the method of delivery for proposals.
 
Specific instructions on what to include in the proposal submission. This may
include, but is not limited to, oral presentations and written responses
summarizing technical and price approaches.


Evaluation factors and their relative order of importance.
 
Other information deemed appropriate by the Contracting Officer.
 

 
 

--------------------------------------------------------------------------------

 

 
C.2.1         Orders Placed Under This Agreement


Task Orders under this Agreement will be awarded as follows:


(A)           SOTERA may issue Task Orders to Subcontractor as follows:


The SOTERA Sr. Subcontracts Manager will order by means of Task Orders with
specifically defined scopes and schedules.


Performance under the Subcontract shall be directed through authorized Task
Orders (“Task Orders”) from SOTERA to the Subcontractor, subject to the terms
and conditions herein. SOTERA shall submit to the Subcontractor a RFQ which
includes:


·  
Statement of Work, identifying the services requested by SOTERA and any other
requirements not set forth hereunder;

·  
Date of Order

·  
Type of Order

·  
List of Government furnished equipment, material, and information

·  
Labor categories and hourly rates;

·  
Level of performance (labor hours required);

·  
List of materials, fabrication costs;

·  
Delivery schedules and/or completion dates;

·  
List of deliverables;

·  
Acceptance criteria for work performed; and

·  
Travel and other direct costs, if applicable.



The Subcontractor shall submit a technical and/or cost proposal (“Task
Proposal”) within the specified time frame identified in each RFQ after receipt
of each RFQ from SOTERA. Task Proposals submitted to SOTERA shall constitute a
valid offer which may be accepted by SOTERA without negotiation. Subcontractor
shall be capable of providing a proposal within two (2) work days for urgent
requirements. For non-urgent requirements, the Subcontractor shall submit
proposals within fifteen (15) work days of issuance of the RFQ, unless otherwise
specified. The Task Proposal shall specify:


·  
Subcontractor’s understanding of the Statement of Work and acceptance criteria;

·  
Personnel to be assigned; and overtime as proposed and formally accepted and
incorporated into the individual Task Order;

·  
Detailed cost breakout of all labor required to accomplish the tasks set forth
in the RFQ or be a fixed price proposal (when required/requested) with
sufficient information to substantiate the price proposed;

·  
Schedule of performance;

·  
Organizational Conflict of Interest Statement disclosing any known or expected
conflicts of interest pursuant to FAR 9.5;

·  
Corporate experience or TSE Contract Past Performance;


 
 
 

--------------------------------------------------------------------------------

 
 
 
·  
Proposed Key personnel

·  
Estimated cost, which shall include direct labor, overhead, general and
administrative costs (“G&A”). (Such costs shall be consistent with the
Subcontractor’s costs incorporated in SOTERA’s proposal.);

·  
Costs of material, paint and plating



Oral orders may be placed only in emergency circumstances. Only the SOTERA Sr.
Subcontracts Manager has the authority to place oral orders.  Information
described above shall be furnished to the contractor at the time of placing an
oral order and shall be confirmed by issuance of a written order within two
working days.


Modifications of Orders: Orders may be modified only by the SOTERA Sr.
Subcontracts Manager and may be modified orally by the SOTERA Sr. Subcontracts
Manager in emergency circumstances. Oral modifications shall be confirmed by
issuance of a written modification within two working days from the time of the
oral communication modifying the order.


The Ceiling Price for each Order may not be changed except when authorized by a
fully executed modification to the Task Order.


Unilateral Orders. Task Orders under this contract will ordinarily be issued
after both parties agree on all terms. If the parties fail to agree, the SOTERA
Sr. Subcontracts Manager may require the contractor to perform and any
disagreement shall be deemed a dispute within the meaning of the "Disputes"
clause.


If any negotiations are required between the parties and after final acceptance
by SOTERA of the Task Proposal, SOTERA shall issue a Task Order. In the event of
any conflict between the terms and conditions of a Task Order and the
Subcontract, the Subcontract shall govern.


C.3           Subcontractor’s Performance Requirements


The Subcontractor shall be obligated to perform within the maximum order
limitations as set forth in this agreement and the Task Order.


C.4           Task Issuance
 
The Task Order will authorize the Subcontractor to proceed based upon the agreed
technical requirements, milestones and deliverable schedules. Payment
concurrence from SOTERA will not be made for unauthorized costs.
 
A task order is considered issued when it is transmitted to the subcontractor,
and signed by the SOTERA Sr. Subcontracts Manager.  The SOTERA Sr. Subcontracts
Manager is responsible for issuing any TOs placed hereunder.  The SOW / PWS,
labor mix and hours (if applicable), and proposed costs / price for the RFQ may
be incorporated into any resulting task order.  The proposed technical solution
may also be incorporated in the task order.  At any time during the duration of
the IDIQ subcontract, the SOTERA Sr. Subcontracts Manager reserves the right to
revise the procedures pertaining to Task Order issuance.  The SOTERA Sr.
Subcontracts Manager is the only individual that is authorized to issue TOs and
obligate SOTERA for TOs awarded under this IDIQ subcontract. TOs and
modifications shall be made in writing and be
signed by the SOTERA Sr. Subcontracts Manager and an authorized individual to
bind the Subcontractor.  Each TO shall, as appropriate:
 

 
 

--------------------------------------------------------------------------------

 

 
(1) Set forth a pricing schedule.


(2)  Set forth the specific level of effort and/or performance outcomes desired
to be fulfilled under the task order based on the estimated dollar value and
complexity of the Government‘s requirement.


(3)  Designate the Task Order  Program Manager/Task Lead who will perform
inspection and acceptance.


(4) Set forth any payment provisions (e.g., progress payments, milestone
billings).


(5) Be dated.


(6) Set forth the property, if any, to be furnished by the Government and the
date(s) such property is to be delivered to the Subcontractor.


(7) Set forth administration data (i.e. invoicing instructions).


(8) Set forth the Government‘s technical data rights.


(9) Set forth any other pertinent information.
 
Unauthorized Work: The Subcontractor is not authorized to commence task order
performance prior to award of a task order.
 
Ordering Period: The Ordering Period shall be commensurate with the period of
the IDIQ subcontract.  Accordingly, Task Orders for services specified in the
PWS of the IDIQ subcontract may be issued by the SOTERA Sr. Subcontracts Manager
until the final day of the IDIQ subcontract. Task order periods of performance
shall not be longer than 5 years total and shall not extend beyond 365 days of
the IDIQ subcontract period of performance.


C.5           Task Order Changes


Due to the dynamic nature of this program and its requirements, modifications to
the Subcontract SOW during the Subcontract period of performance may be
required. Changes within the scope of the Subcontract SOW shall be executed
unilaterally in accordance with FAR Subpart 52.243-3. Changes that materially
affect the scope of the Subcontract/Task Order change must be issued in writing
by the SOTERA Subcontracts Manager. The Subcontractor is required to sign or
respond to all supplement modifications received from SOTERA requiring signature
within three (3) workdays.


C.5.1         Delivery


Unless otherwise agreed to, all deliveries under this Agreement must be
accompanied by delivery tickets such as a SOTERA Task Order Form or similar
document that must contain, at a minimum, the following information:
 

 
 

--------------------------------------------------------------------------------

 



·  
Name of Subcontractor Agreement/Prime Contractor (SOTERA)

·  
Task Order Number

·  
Description of Goods or Services

·  
Date of Task Order

·  
Quantity, unit price and extension of each item

·  
Date of Shipment

·  
Customer identification, including name, agency, department address, phone, etc.



C.5.2         Nonpersonal Services


The services provided by this Agreement constitute professional and management
services within the definition of FAR 37.201.  SOTERA will neither supervise
Subcontractor employees nor control the method by which the Subcontractor
performs the required tasks.  Under no circumstance shall SOTERA assign tasks
to, or prepare work schedules for individual Subcontractor employees.  It shall
be the responsibility of the Subcontractor to manage their employees and to
guard against any actions that are of the nature of personal services, or give
the perception of personal services.  If the Subcontractor believes that any
actions constitute, or are perceived to constitute personal services, the
Subcontractor must notify SOTERA immediately.


C.5.3         Quality Assurance


The Subcontractor shall ensure overall quality of all work performed under this
Agreement.
All support and related activities performed under Task Orders shall be
carefully planned, controlled, and documented.  All documentation shall provide
traceability to enable Government review and verification.  At specific
milestones, the Subcontractor shall provide interim reviews of the work
accomplished to permit determination of the quality of the effort or to receive
SOTERA/ Government guidance.  If deficiencies are found, the Subcontractor shall
provide for timely and corrective action.
 

 
 

--------------------------------------------------------------------------------

 

 
SECTION D - PACKAGING AND MARKING




D.1           PRESERVATION, PACKAGING, PACKING, AND MARKING
 
Preservation, packaging, packing and marking of all deliverables must conform to
normal commercial packing standards to assure safe delivery at destination.
 
D.2           DELIVERABLES MEDIA
 
The Subcontractor shall provide virus-free deliverables to addresses identified
in Section H using the current version of the Microsoft Office Suite and Adobe
via email, CD-ROM or subcontractor‘s secure portal for those deliveries that
cannot be emailed.
 
D.3           MARKINGS FOR ELECTRONIC DELIVERY
 
Electronic copies shall be delivered via email attachment.  The subcontractor
shall label each electronic delivery with the IDIQ subcontract and Task Order
Number and Project Title in the subject line of the email transmittal.
 
Packing, marking and storage costs shall not be billed to SOTERA unless
specifically authorized in an order.
 
D.4            552.211-73 MARKING (FEB 1996)
 
(a) General requirements. Interior packages, if any, and exterior shipping
containers shall be marked as specified elsewhere in the Subcontract (See
Section D.3).  Additional marking requirements may be specified on Orders issued
under this Subcontract.  If not otherwise specified, interior packages and
exterior-shipping containers shall be marked in accordance with the following
standards:
(1) Deliveries to civilian activities. Supplies shall be marked in accordance
with Federal
Standard 123, edition in effect on the date of issuance of the solicitation.
(2) Deliveries to military activities. Supplies shall be marked in accordance
with Military
Standards 129, edition in effect on the date of issuance of the solicitation.
(b) Improperly marked material. When SOTERA/Government inspection and acceptance
are at destination, and delivered supplies are not marked in accordance with
subcontract requirements, SOTERA/the Government has the right, without prior
notice to the Subcontractor, to perform the required marking, by subcontract or
otherwise, and charge the Subcontractor therefore the reasonable actual cost of
that performance. This right is not exclusive, and is in addition to other
rights or remedies provided for in this contract.
 
D.5            552.211-75 PRESERVATION, PACKAGING, AND PACKING (FEB 1996)
 
Unless otherwise specified, all items shall be preserved, packaged, and packed
in accordance with normal commercial practices, as defined in the applicable
commodity specifications. Packaging and packing shall comply with the
requirements of the Uniform Freight Classification and the National Motor
Freight Classification (issue in effect at time of shipment) and each shipping
container of each item in a shipment shall be of uniform size and content,
except for residual quantities. Where special packing is specified in an order,
but not specifically provided for by the contract, such packing details must be
the subject of an agreement independently arrived at between the ordering agency
and the Contractor.
 

 
 

--------------------------------------------------------------------------------

 
 
 
 D.6           552.211-77 PACKING LIST (FEB 1996)
 
(a) A packing list or other suitable shipping document shall accompany each
shipment and shall include:
(1) Name and address of the consignor;
(2) Name and complete address of the consignee;
(3) Government Order or requisition number
(4) Government bill of lading number covering the shipment (if any); and
(5) Description of the material shipped, including item number, quantity, number
of containers, and packaging number (if any).
 


(b) When payment will be made by Government commercial credit card, in addition
to the information in (a) above, the packing list or shipping document shall
include:
(1) Cardholder name and telephone number and
(2) The term ―Credit Card.
 

 
 

--------------------------------------------------------------------------------

 

 
SECTION E - INSPECTION AND ACCEPTANCE
 
E.1             52.252-2 Contract Clauses Incorporated by Reference (Feb 1998)
 
This subcontract incorporates one or more clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the SOTERA
Sr. Subcontracts Manager will make their full text available. Also, the full
text of a clause may be accessed electronically at this address:
https://www.acquisition.gov/far.
 
52.246-2 INSPECTION OF SUPPLIES – FIXED PRICE (AUG 1996)
52.246-3 INSPECTION OF SUPPLIES – COST-REIMBURSEMENT (MAY 2001)
52.246-4 INSPECTION OF SERVICES – FIXED PRICE (AUG 1996)
52.246-5 INSPECTION OF SERVICES – COST-REIMBURSEMENT (APR 1984)
52.246-15 CERTIFICATE OF CONFORMANCE (APR 1984)
52.246-16 RESPONSIBILTY FOR SUPPLIES (APR 1984)
 
E.2            RIGHTS TO INSPECTION
 
The SOTERA Program Manager (PM) and/or the Government, through its authorized
representative, has the right, at all reasonable times, to inspect, or otherwise
evaluate the work performed, or being performed, hereunder and shall notify the
Subcontractor of unsatisfactory performance.  All inspections and evaluations
shall be performed in such a manner as will not unduly delay the work.
 
It will be the responsibility of individual task order SOTERA JIEDDO Technical
Point of Contacts (TPOCs) to ensure that adequate records of the inspection or
evaluation are kept to support acceptance or rejection of work performed or
being performed.
 
Acceptance will be made by the SOTERA PM or designated representative(s); the
SOTERA Sr. Subcontracts Manager, if necessary, will make rejections in written
form to the Subcontractor.
 
E.3            PLACE OF INSPECTION AND ACCEPTANCE
 
Inspection and acceptance of all work performance, reports and other
deliverables under this Subcontract shall be performed at destination.
 
E.4            SCOPE OF INSPECTION
 
All deliverables will be inspected for content, completeness, accuracy and
conformance to subcontract requirements by the SOTERA JIEDDO PM and FEDSIM
COR.  SOTERA will use a Performance Requirements Summary (PRS) as a basis for
acceptance of performance and deliverables under task orders.  The PRS may be
updated throughout the task order period of performance in cooperation with the
subcontractor.   Inspection may include validation of information through the
use of automated tools, testing or inspections of the deliverables, as specified
in the task orders.  The scope and nature of this inspection will be
sufficiently comprehensive to ensure the completeness, quality, and adequacy of
all deliverables.
 

 
 

--------------------------------------------------------------------------------

 

 
Unless otherwise specified in individual task orders, SOTERA and/or the
Government requires a period not to exceed 15 work days after receipt of final
deliverable items for inspection and acceptance or rejection.
 
E.5            BASIS OF ACCEPTANCE
 
The basis for acceptance shall be in compliance with the requirements, terms,
and conditions set forth in this Subcontract, the individual task order, and the
Subcontractor‘s proposal.  Deliverable items rejected shall be corrected in
accordance with the applicable clauses in Section E.1.
 
For software development, the final acceptance of the software program will
occur when all discrepancies, errors or other deficiencies identified in writing
by SOTERA have been resolved, either through documentation updates, program
correction or other mutually agreeable methods.
 
Reports, documents and narrative type deliverables will be accepted when all
discrepancies, errors or other deficiencies identified in writing by SOTERA have
been corrected.
 
If the draft deliverable is adequate, SOTERA may accept the draft and provide
comments for incorporation into the final version.
 
All of SOTERA’s comments to deliverables must either be incorporated in the
succeeding version of the deliverable or the Subcontractor must demonstrate to
SOTERA’s satisfaction why such comments should not be incorporated.
 
If SOTERA finds that a draft or final deliverable contains spelling errors,
grammatical errors, improper format, or otherwise does not conform to the
requirements stated within this subcontract, the document may be immediately
rejected without further review and returned to the Subcontractor for correction
and resubmission.  If the Subcontractor requires additional SOTERA guidance to
produce an acceptable draft, the Subcontractor shall arrange a meeting with the
SOTERA Program Manager and the SOTERA Task Lead.
 
E.6            DRAFT DELIVERABLES
 
Unless otherwise specified in individual task orders, SOTERA will provide
written acceptance, comments and/or change requests, if any, within 15 work days
from SOTERA receipt of the draft deliverable.  Upon receipt of SOTERA comments,
the Subcontractor shall have 8 work days to incorporate SOTERA’s comments and/or
change requests and to resubmit the deliverable in its final form.
 
E.7            WRITTEN ACCEPTANCE/REJECTION BY SOTERA

Unless otherwise specified in individual task orders, the SOTERA Sr.
Subcontracts Manager/ Program Manager/Task Lead shall provide written
notification of acceptance or rejection of all final deliverables within 20 work
days.  All notifications of rejection will be accompanied with an explanation of
the specific deficiencies causing the rejection.  If written notification of
acceptance or rejection is not received by the Subcontractor within 20 work
days, the Subcontractor shall not automatically assume that the deliverable is
accepted.
 
E.8            NON-CONFORMING PRODUCTS OR SERVICES
 

 
 

--------------------------------------------------------------------------------

 

 
Non-conforming products or services will be rejected.  Unless otherwise
specified in individual task orders, the Subcontractor shall correct
deficiencies within 10 work days of the rejection notice. If the deficiencies
cannot be corrected within ten (10) work days, the Subcontractor shall
immediately notify the SOTERA Sr. Subcontracts Manger of the reason for the
delay and provide a proposed corrective action plan.


E.9             MATERIAL AND WORKMANSHIP


(a)  
All material incorporated in the work shall be new and the work shall be
performed in a skillful and workman like efficient manner. Both materials and
workmanship shall be subject to the inspection of the SOTERA Program Manager, or
his duly authorized representative who may require the Subcontractor to correct
defective workmanship or materials without cost to SOTERA.



(b)  
Delivery of material and/or performance of services shall be made as specified
in this Subcontract, associated Task Orders and any applicable Statement of
Work. Any changes to the delivery and/or performance schedule shall be subject
to mutual agreement between the Subcontractor and SOTERA, except that SOTERA
reserves the right to unilaterally issue Change Orders to adjust the scheduling
(subject to subparagraph (c) and (d) below), if SOTERA and Subcontractor cannot
mutually agree on any revised schedule, and the Subcontractor may submit an
equitable adjustment proposal.



(c)  
In the event that:



(i)
 
(ii)
SOTERA issues a unilateral Change Order to the Subcontractor, such change order
having being issued in the same form, or substantially the same form, by the
Government on SOTERA ; and,
 
the Subcontractor establishes to the satisfaction of the Contracting Officer or
of a court of competent jurisdiction and with capacity to hear a dispute under
this subcontract, that the work the subject of such Change Order was, in the
circumstances, impossible to perform, or so impractical, as to be impossible of
performance, by force of this provision, the Subcontractor shall be deemed not
to have breached any of its obligations stipulated under this Agreement as a
consequence of the Subcontractor’s non-compliance with such Change Order.
Further, any rights of termination or other remedies enforced or purportedly
enforced (whether under this contract or otherwise) by SOTERA in reliance upon
the Subcontractor’s non-compliance, shall be deemed void ab initio and the
Subcontractor shall be entitled to claim all direct costs, penalties and damages
sustained as a consequence of the enforcement or purported enforcement of such
remedies by SOTERA.

 
(d)  
Without in any way derogating the rights and obligations vested in the
Subcontractor in subparagraph (c) above, in the event that the Subcontractor
receives a unilateral Change Order from SOTERA (whether such Change Order
originated with the Contracting Officer or client representative operating under
the law of agency and possessing the legal capacity to contractually commit and
bind the U.S. Government) and it appears to the Subcontractor that the change
specified therein is incapable of performance or so impractical as to be
incapable of performance, the Subcontractor shall notify SOTERA in writing of
such fact and shall identify the particulars of the proposed change which give
rise to the incapacity of performance or potential incapacity of performance.
Upon receipt of such notice issued by the Subcontractor under this paragraph
(d), SOTERA shall, if it sees fit, provide the Client with notification of the
receipt of such notice and the specific matters raised therein and shall
diligently work to revise the change order.

 
(e)  
For the avoidance of doubt, all Change Orders not fulfilling the requirements
set out in subparagraph (c) above, shall be by mutual agreement only.

 

 
 

--------------------------------------------------------------------------------

 
 
 
SECTION F - DELIVERIES OR PERFORMANCE
 
F.1             52.252-2 Contract Clauses Incorporated by Reference (Feb 1998)
 
This Subcontract incorporates one or more clauses by reference with the same
force and effect as if they were given in full text. Upon request, the SOTERA
Sr. Subcontracts Manager will make their full text available. Also, the full
text of a clause may be accessed electronically at this address:
https://www.acquisition.gov/far.
 
52.242-15 STOP-WORK ORDER (AUG 1989)
52.242-17 GOVERNMENT DELAY OF WORK (APR 1984)
 
F.2             PLACE OF PERFORMANCE
 
Current operational needs require that this support be provided at the
JIEDDO-COIC in the Washington, DC area, at nearby Subcontractor/Contractor
facilities, and in forward deployed positions in Iraq, Afghanistan, and other
regions of the world.


Specific requirements will be defined in potential future task
orders.  Generally, work shall be performed at JIEDDO-COIC facilities in
Northern Virginia.  With oversight from proper SOTERA authorities, the
Subcontractor may be required to operate secure facilities in designated
anonymous locales.  Unclassified and classified telecommunications support and
maintenance will be provided by the government.
 
F.2.1          ROTATIONAL DUTY LOCATIONS
 
Duty locations shall be rotational between forward deployed conventional and
special operations forces in the Central Command Area of Operations, Unit CONUS
or OCONUS home base locations, JIEDDO facility locations in the metro-Washington
D.C. area, or other home work site locations as the Government may designate in
the future.  During periods of duty in CONUS, Subcontractor personnel shall
operate from the JIEDDO-COIC or JIEDDO Headquarters, both in
the Washington, D.C. area, in analytical and training support roles, as directed
by the SOTERA PM/TL. During periods of duty in CONUS, subcontractor personnel
will travel TDY to and work from Unit home base CONUS or OCONUS locations to
support pre-deployment training as agreed upon between JIEDDO-COIC and the unit
when scheduling unit pre-deployment training.  This is in order to support Unit
pre-deployment training and team building.  The Subcontractor may be required to
work at one or more alternative work sites outside the metro-Washington, D.C.
area as the ―home locations for CONUS.
 
F.2.2         DEPLOYMENT LOCATIONS
 
During deployments, the Subcontractor shall normally operate from a U.S.
established Forward Operating Base (FOB) under operational control (OPCON) of
forward deployed JIEDDO field team commanders and tactical control (TACON) to
the supported command.  Subcontractor personnel may be required to move from the
initially supported Unit to another FOB or Task Force during a deployment to
meet operational requirements.   The standard deployed periods shall be four to
six consecutive months.  The Government may modify deployment periods.  All
schedules shall include the requirement for no less than five days of
face-to-face turnover between departing and replacement Subcontractor personnel
at the supported Unit headquarters. Each period of deployment shall be followed
by a period of duty at the specified CONUS―home location.  Time at the ―home
location should be no less than the time deployed approximately equal to twice
the period of deployment, before another period of deployment begins.  The range
for the lengths of a deployment and the period between deployments can be
adjusted by mutual agreement between SOTERA and the Subcontractor.
 

 
 

--------------------------------------------------------------------------------

 



F.2.3         WORK HOURS
 
The work profile expected from this subcontract is different for CONUS and
OCONUS.  The Subcontractor shall comply with the work profile as follows.
 
CONUS - While on duty in the United States, a standard 40 hour work week shall
be applied.
Normal work hours are from 8:00 to 17:00.  However, as directed by the SOTERA
PM/TL, the Subcontractor may be required to provide labor hours in excess of
40-hours per work week to include holiday, weekends, and/or during irregular
times and shifts based upon operations and exercises which may require 24/7
support.  The Subcontractor shall provide work beyond 40 hours per week only
when directed by the SOTERA PM/TL. All overtime work must be approved in advance
by the SOTERA PM/TL IAW FAR 22.103-3.  The Subcontractor shall request overtime
in writing and the SOTERA PM/TL must approve.

 
OCONUS - While on periods of deployed duty with U.S. forces, a standard 84-hour
work week is observed as required by the supported unit commander.
 
On-Call Duty or Extended Hours - The Subcontractor shall be available to work
"on-call" to perform mission essential tasks as directed by the SOTERA PM/TL
and/or Sr. Subcontracts Manager.  The SOTERA PM/TL and/or Sr. Subcontracts
Manager, will identify the parameters of "on-call" duty.  The Subcontractor
shall be available to work extended hours to perform mission essential tasks as
directed by the SOTERA PM/TL and/or Sr. Subcontracts Manager.
 
F.3             PERIOD OF PERFORMANCE
 
The period of performance (POP) will be 24 months from date of award with the
ability to exercise (3), one-year options.  The period of performance for task
orders will be specified in individual task orders.  Task orders may be issued
up until the final day of the contract period of performance; however, any task
order issued under the contract cannot be longer than 5 years in
length.  Furthermore, any task order issued under the contract shall not extend
beyond one-year of the IDIQ contract end date.  The Government will follow a
competitive process to determine the terms and conditions of all task orders
awarded under this IDIQ contract.
 
F.4             TASK ORDER SCHEDULE AND MILESTONE DATES
 
Each task order shall specifically set forth the items to be delivered, the
associated delivery date(s) and/or period of performance.
 

 
 

--------------------------------------------------------------------------------

 



F.5             DELIVERABLES MEDIA
 
The Subcontractor shall deliver all virus-free electronic versions by email and
CD-ROM as well as placing in the JIEDDO designated repository.  Unless otherwise
specified in individual task orders, identified below are the required
electronic formats, whose versions must be compatible with the latest (MS Office
2003 or later) available version on the market.
 

 Text  Microsoft Word  Spreadsheets  Microsoft Excel  Briefings  Microsoft
PowerPoint  Drawings  Microsoft Visio  Schedules  Microsoft Project

                                        
F.6             PLACE(s) OF DELIVERY
 
Unclassified deliverables and correspondence shall be delivered to the SOTERA
Pm/TL specified in individual task orders.  Classified deliverables shall be
delivered to the SOTERA PM/TL and notice of the delivery shall be provided to
the SOTERA Sr. Subcontracts Manager.
 
F.7             NOTICE REGARDING LATE DELIVERY/ PROBLEM NOTIFICATION REPORT

The Subcontractor shall notify the SOTERA PM and/or SOTERA Task Lead as stated
in each individual  task order via a Problem Notification Report [PNR] (See
List of Attachments, Attachment 4) as soon as it becomes apparent to the
Subcontractor that a scheduled delivery will be late.  The Subcontractor shall
include in the PNR the rationale for late delivery, the expected date for the
delivery and the project impact of the late delivery.  The SOTERA PM and/or
SOTERA Task Lead will review the new schedule and provide guidance to the
subcontractor.  Such notification in no way limits any SOTERA contractual rights
or remedies including but not limited to termination.


F.8             RE-REPRESENTATION of SMALL BUSINESS SIZE STATUS (If applicable)


Subcontractor is required to re-represent small business size status according
to the following table:


Due Dates
Following:
Within thirty (30) days
Approval of Contract Novation Agreement
Within thirty (30) days
Merger or acquisition where a novation agreement is not required
No more than 120 days prior to the end of the base period
 
No more than 120 days prior to exercising any option period
 




 
 

--------------------------------------------------------------------------------

 

 
If the size of the Subcontractor changes due to any of the above at any point
during the life of this subcontract, it must re-represent within 30 days. If it
is deemed that the Subcontractor is no longer a small business, the
Subcontractor will however, be able to complete the work on its current task
orders.
 
Penalties and remedies for misrepresentation of business size as a small
business (to include, small disadvantaged, woman-owned, service disabled veteran
owned or veteran owned) Provide notice to subcontractors concerning penalties
and remedies for misrepresentations of business status as small, veteran-owned
small business, HUBZone small, small disadvantaged, or women-owned small
business may include fines, imprisonment, or both, as well as administrative
remedies to include possible suspension and debarment as per 15 U.S.C. 645(d).

 
 
 

--------------------------------------------------------------------------------

 

 
SECTION G - CONTRACT ADMINISTRATION


1.  
All original correspondence pertaining to this Agreement shall be addressed to:



SOTERA
2420 Mall Drive, Suite 201
North Charleston SC   29406
Attention:    Teri J. Smith


2.
Payments:



2.2
Invoices submitted directly to SOTERA for Task Orders issued to Subcontractors
by SOTERA:



 
a.
Subcontractor shall be paid for performance hereunder, upon submission of proper
invoices or vouchers, the price stipulated in the Task Order for supplies
delivered and accepted or services rendered and accepted, less applicable
deductions, if any.  Unless otherwise specified, payment will be made upon
delivery and acceptance of any portion of the work delivered or rendered for
which a price is separately stated in the Task Order.



 
b.
The Subcontractor shall maintain separate accounting of costs for its work
performed in support of each Task Order line item and in accordance with any
additional requirements as may be outlined in each Task Order. In no case will
the billing for a line item exceed the amount on the Task Order for that line
item.



 
c.
Each invoice shall be certified as to its accuracy by an authorized
representative of the Subcontractor. Each invoice shall specify this Agreement
and Task Order number, the period of performance being billed, the amount due by
line item, and the current and cumulative amount being billed.  All back up data
(DD Form 250 or commercial ticket for deliverables, if applicable) will be
included.



 
d.
Invoices shall be submitted monthly for costs incurred during the billing
period. There shall be a lapse of no more than thirty (30) calendar days between
performance and submission of invoices. Invoices not received by the 5th of the
month shall be included in SOTERA’S next billing cycle. Payment for the actual
performance in each individual Task Order shall be at the labor rate(s)
established and included in that Task Order. The Subcontractor shall be paid
only for actual hours performed.



 
e.
Notwithstanding any other provision, the Subcontractor shall maintain sufficient
accounting records for verification of costs to include the hours and categories
of labor incurred in the performance of this Agreement.  It is further
understood and agreed that these accounting records shall be available for
Government review during the performance of this Agreement and until three years
after final payment of this Agreement.



2.2.1.
Payments to the Subcontractor shall be made upon receipt of properly completed
and approved invoices for items under this Agreement provided by the
Subcontractor. Payment terms are net thirty (30) days after receipt of an
approved proper invoice by SOTERA.






 
 

--------------------------------------------------------------------------------

 



2.2.2.
The Subcontractor shall forward invoices to the individual identified below.



SOTERA
2420 Mall Drive, Suite 201
North Charleston, SC 29406
Attn:  Teri J. Smith


INVOICE REQUIREMENTS
 
G.1.1.1      Cost Plus Award Fee (CPAF) CLINS
 
Unless otherwise specified in individual task orders, for CPAF tasks, the
subcontractor may invoice monthly on the basis of cost incurred for the CPAF
CLINs.  The invoice shall include the period of performance covered by the
invoice and the CLIN number and title.  All hours and costs shall be reported by
CLIN element and subcontractor employee and shall be provided for the current
billing month and in total from project inception to date.  The subcontractor
shall provide the invoice data in spreadsheet form with the following detailed
information.  The listing shall include separate columns and totals for the
current invoice period and the project to date.
 
Employee name (current and past employees)
Employee TSE labor category
Monthly and total cumulative hours worked
Monthly and accumulated employee labor costs, associated overhead and G&A (if
applicable)
Cost incurred not billed
 
SOTERA will make payment of any award fee upon the submission, by the
subcontractor to the SOTERA Sr. Subcontracts Manager, of a public voucher or
invoice in the amount of the total fee earned for the period evaluated.  Payment
may be made without issuing a Task Order modification if funds have been
obligated for the award fee amount.  The subcontractor shall attach the SOTERA
determination letter to the public voucher and/or invoice.
 
G.1.1.2      Cost Plus Fixed Fee (CPFF) CLINS
 
Unless otherwise specified in individual task orders, for CPFF tasks, the
subcontractor may invoice monthly on the basis of cost incurred for the CPFF
CLINs.  Term or completion type will be determined at the task order level.  The
invoice shall include the period of performance covered by the invoice and the
CLIN number and title.  All hours and costs shall be reported by CLIN element
and subcontractor employee and shall be provided for the current billing month
and in total from project inception to date.  The subcontractor shall provide
the invoice data in spreadsheet form with the following detailed
information.  The listing shall include separate columns and totals for the
current invoice period and the project to date.
 
Employee name (current and past employees)
Employee TSE labor category
Monthly and total cumulative hours worked
 

 
 

--------------------------------------------------------------------------------

 

 
Monthly and accumulated employee labor costs, associated overhead, and G&A (if
applicable)
Cost incurred not billed
Fixed fee
 
G.1.1.3      Cost Plus Incentive Fee (CPIF) CLINS
 
Unless otherwise specified in individual task orders, for CPIF tasks, the
subcontractor may invoice monthly on the basis of cost incurred for the CPIF
CLINs.  The invoice shall include the period of performance covered by the
invoice and the CLIN number and title.  All hours and costs shall be reported by
CLIN element and subcontractor employee and shall be provided for the current
billing month and in total from project inception to date.  The subcontractor
shall provide the invoice data in spreadsheet form with the following detailed
information.  The listing shall include separate columns and totals for the
current invoice period and the project to date.
 
Employee name (current and past employees) Employee TSE labor category
Monthly and total cumulative hours worked
Monthly and accumulated employee labor costs, associated overhead, and G&A (if
applicable)
Cost incurred not billed


SOTERA will make payment of any incentive fee upon the submission, by the
subcontractor to the SOTERA Sr. Subcontracts Manager, of a public voucher or
invoice in the amount of the total fee earned for the period evaluated.  Payment
may be made without issuing a Task Order modification if funds have been
obligated for the incentive fee amount.  The subcontractor shall attach the
SOTERA determination letter to the public voucher and/or invoice.
 
G.1.1.4      Firm Fixed Price (FFP) CLINS
 
Unless otherwise specified in individual task orders, for FFP tasks, the
subcontractor may invoice as stated in the task order proposal for the FFP
CLINs.  The invoice shall include the period of performance/deliverable or
progress payment period covered by the invoice and the CLIN number and
title.  All costs shall be reported by CLIN element and shall be provided for
the current invoice and in total from project inception to date.  The
subcontractor shall provide the invoice data in spreadsheet form with the
following detailed information.  The listing shall include separate columns and
totals for the current invoice period and the project to date.
 
G.1.1.5      Time and Material (T&M) CLINS
 
The Government uses FAR Clause 52.232-7, Payments under Time-and-Materials and
Labor-Hour Contracts, to set forth the requirements of time and material payment
requirements.  The Contractor modified this clause for use in this
subcontract.  The words “Government” and “Contracting Officer” were replaced by
“Contractor.”   Likewise the word “Contractor” was replaced by “Subcontractor.”
 
Unless otherwise specified in individual task orders, for T&M tasks, the
subcontractor may invoice monthly on the basis of cost incurred for the T&M
CLINs.  The invoice shall include the period of performance covered by the
invoice and the CLIN number and title.  All hours and

 
 
 

--------------------------------------------------------------------------------

 

 
costs shall be reported by CLIN element and subcontractor employee and shall be
provided for the current billing month and in total from project inception to
date.  The subcontractor shall provide the invoice data in spreadsheet form with
the following detailed information.  The listing shall include separate columns
and totals for the current invoice period and the project to date.


(a) Hourly rate.
(1) The amounts shall be computed by multiplying the appropriate hourly rates
prescribed in the Schedule by the number of direct labor hours performed. The
rates shall include wages, indirect costs, general and administrative expense,
and profit. Fractional parts of an hour shall be payable on a prorated basis.
Vouchers may be submitted once each month (or at more frequent intervals, if
approved by the Contractor), to the subcontract administrator or designee. The
Subcontractor shall substantiate vouchers by evidence of actual payment and by
individual daily job timecards, or other substantiation approved by the
Contractor. Promptly after receipt of each substantiated voucher, the Contractor
shall, except as otherwise provided in this contract, and subject to the terms
of (e) of this section, pay the voucher as approved by the Contractor.
 
Employee name (current and past employees) Employee TSE labor category
Monthly and total cumulative hours worked
Monthly and accumulated employee labor costs, associated overhead, and G&A (if
applicable)
Cost incurred not billed

G.1.1.6                      Tools and Other Direct Costs (ODCs) CLINS
 
Unless otherwise specified in individual task orders, for tools and ODCs, the
subcontractor may invoice monthly on the basis of cost incurred.  The invoice
shall include the period of performance covered by the invoice, the CLIN number
and title.  In addition, the subcontractor shall provide the following detailed
information for each invoice submitted, as applicable.
Spreadsheet submissions are required.
 
Tools and/or ODCs purchased
Hardship and Danger Pay
Consent to Purchase number or identifier
Date accepted by SOTERA and/or the Government
Associated CLIN
Project to date totals by CLIN
Cost incurred not billed
Remaining balance of the CLIN
 
All cost presentations provided by the subcontractor shall also include Overhead
Charges, General and Administrative Charges (if applicable).
 
G.1.1.7                      Travel CLINS
 

 
 

--------------------------------------------------------------------------------

 

 
The subcontractor may invoice monthly on the basis of cost incurred for cost of
travel comparable with the JTR.  Long distance travel is defined as travel over
50 miles and does not include considerations for subcontractor staff members‘
daily commute.  The invoice shall include the period of performance covered by
the invoice, the CLIN number and title.  Separate worksheets, in MS Excel
format, shall be submitted for travel.
 
CLIN/Task Total Travel: This invoice information shall identify all cumulative
travel costs billed by CLIN/Task.  The current invoice period‘s travel detail
shall include separate columns and totals and include the following:
 
Travel Authorization Request number or identifier
Current invoice period
Names of persons traveling
Number of travel days
Dates of travel
Number of days per diem charged
Per diem rate used
Total per diem charged Transportation costs Total charges
 
All cost presentations provided by the subcontractor shall also include Overhead
Charges and
General and Administrative Charges (if applicable).


3.
TECHNICAL REPRESENTATIVE (TR)



 
a.
SOTERA may appoint one or more SOTERA employees (SOTERA/Program/Task Managers)
as technical representatives for technical purposes applicable to this
Agreement.  "Technical" is restricted to scientific, engineering, or
field-of-discipline matters directly applicable to the work performed by the
Subcontractor under the requirements of this Agreement.



 
b.
The technical representatives are authorized to act within the limitations
specified in paragraph (a) herein and written restrictions specifically imposed
under the terms of this Agreement and by Subcontractor.  This authority shall
extend to cover the following:  inspection, acceptance, or rejection of work.

 

 
c.
This designation does not include authority to direct changes in scope, price,
terms or conditions of this Agreement or Task Orders.  The authority herein also
does not include authority to execute modifications to the Agreement or Task
Orders, or to bind SOTERA by agreement in terms of a proposed change.

 
4.      CONSTRUCTIVE CHANGE ORDERS


 
No order, statement, or conduct of SOTERA employees shall constitute a change
under the "Changes" clause of this Agreement or entitle the Subcontractor to an
equitable adjustment of this Agreement/Task Order price or delivery schedule
under the "Changes" clause or any other clause of this Agreement, unless such
change is issued in writing and signed by an authorized representative from
SOTERA’s Contracts Department.


 
 
 

--------------------------------------------------------------------------------

 

 
5.      DISPUTES


Notwithstanding any other provisions of this Agreement, if a dispute should
arise hereunder which cannot be resolved by agreement of the parties, the
following procedure shall be followed:


 
a.
If the dispute is one which falls within the “Disputes” clause of SOTERA’s prime
contract with the United States Government, SOTERA will request promptly a final
decision of the Contracting Officer for such prime contract, which decision, if,
and to the extent, it is finally binding upon SOTERA under such prime contract,
shall in turn be binding upon SOTERA and the Subcontractor under this Agreement;
provided, however, that (1) SOTERA shall provide the Subcontractor with a copy
of such decision within twenty (20) days from the date of its receipt by SOTERA,
and (2) if the Subcontractor disagrees with such decision, and if SOTERA elects
not to appeal such decision on its own behalf, the Subcontractor shall have the
right to take a timely appeal of such decision in SOTERA’s name either to the
appropriate Board of Contract Appeals or to the United States Claims
Court.  SOTERA will lend reasonable assistance in connection with such appeal by
the Subcontractor, at the Subcontractor’s request, and the Subcontractor shall
control the prosecution of such appeal and shall bear all costs thereof.  The
Subcontractor shall keep SOTERA informed of the progress of any such appeal by
forwarding to SOTERA copies of all pertinent documents.



 
b.
If SOTERA elects to appeal a decision made by the Contracting Officer under such
prime contract, which decision is related to this Agreement, the Subcontractor
shall, upon SOTERA’s request, provide such information as is reasonably required
in support of SOTERA’s appeal.



 
c.
For all appeals, whether taken by SOTERA or by the Subcontractor in SOTERA’s
name, in which the Subcontractor seeks to recover for itself fifty thousand
dollars ($50,000.00) or more, the Subcontractor will certify that (i) the claim
is made in good faith, (ii) the supporting data is accurate and complete to the
best of the Subcontractor's knowledge and belief, and (iii) the amount requested
accurately reflects the price adjustment for which the Subcontractor believes
the Government is liable.



 
d.
Pending final adjudication of any such appeal or dispute, the Subcontractor
shall proceed diligently with its performance hereunder.



 
e.
Any dispute not disposed of in accordance with the preceding provisions, if not
resolved by agreement of the parties, may be settled by recourse to appropriate
legal remedies.
 
The Subcontractor agrees to indemnify SOTERA for any direct damages or penalties
incurred by SOTERA by reason of the Subcontractor’s failure to deliver material
and/or perform services herein or in any Task Order, due to the Subcontractor’s
willful misconduct and gross negligence.

 
 
 
 

--------------------------------------------------------------------------------

 

 
6.  PRIVITY OF CONTRACT


In order to properly perform and/or execute this agreement, the Subcontractor
may require frequent interface with the Contractor’s client (the
Client).  However, no privity of contract exists between the Subcontractor and
the Client.  The Subcontractor may neither take direction from, nor discuss any
terms and conditions of this agreement with the Client unless the Contractor is
present and authorizes the discussion.  Subcontractor shall immediately notify
Contractor if at any time he believes the Client is effecting a change to this
subcontract



 
 

--------------------------------------------------------------------------------

 

 
SECTION H - SPECIAL PROVISIONS
 
H.1.           INCORPORATION BY REFERENCE


All specifications, exhibits, drawings or other documents which are referenced
in this Agreement, but are not attached hereto, are hereby incorporated by
reference.
 
H.2.           NON-PERSONAL SERVICES
 
In performance of this subcontract, the subcontractor will provide support in
the form of services required by program offices to support management of their
overall mission. This will be based upon the order’s performance work statement
for the specific effort. Orders will be formally issued to the subcontractor as
opposed to individual subcontractor employees.
 
The services required under the Agreement constitute professional and management
services within the definition provided by FAR 37.201. Under this Agreement
SOTERA will obtain professional services, which are essential to the mission but
not otherwise available within.
 
SOTERA will neither supervise Subcontractor employees nor control the method by
which the Subcontractor performs the required tasks. Under no circumstances
shall SOTERA assign tasks to, or prepare work schedule for, individual
Subcontractor employees. It shall be the responsibility of the Subcontractor to
manage their employees and to guard against any actions that are of the nature
of personnel services, or give the perception of personal services. If the
Subcontractor feels that any actions constitute, or are perceived to constitute
personal services, it shall be the Subcontractor’s further responsibility to
notify the SOTERA Contracts Manager immediately.
 
These services shall not be used to perform work of a policy/decision making or
management nature. Any decisions relative to programs supported by the
Subcontractor will be the sole responsibility of SOTERA. Support services will
not be ordered to circumvent personnel ceilings, pay limitations, or competitive
employment procedures.
 
H.3.          EMPLOYEE IDENTIFICATION


All Subcontractor employees shall obtain a Government-furnished picture
identification card.  The Subcontractor shall ensure that all Subcontractor
personnel display at all times while in a work status some method of identifying
the personnel as an employee of that Subcontractor.  The Subcontractor shall
ensure all personnel identify themselves as a Subcontractor employee with the
name of their company when using the email system, and when attending
meetings.  JIEDDO Operational Security policy requires that all Government
employees and contractors state name only when answering the phone.


The Subcontractor assumes full responsibility for the proper use of the
identification badge and automobile decal, and shall be responsible for the
return of the badge and/or destruction of the automobile decal upon termination
of personnel or expiration or completion of the Subcontract.
 

 
 

--------------------------------------------------------------------------------

 

 
At the completion of the Subcontract, the Subcontractor shall forward to the
Base Activity Security Office a list of all unreturned badges with a written
explanation of any missing badges.


H.4.           ORDERS


a.           Order Accounting:  The Subcontractor’s order accounting system
shall provide traceability of all labor hour and cost reimbursable elements
(e.g., travel, material, other authorized direct costs) ordered by each
program.  Otherwise, traceability shall be at the CLIN level, set forth in the
order.  Under no circumstances will any invoice exceed the period of
performance, hours or dollar amount (ceiling price) for any funded order.  All
invoices submitted for payment shall clearly identify:
 
1.           SOTERA order number.
2.           Period of Performance
3.           Amount due by CLIN
4.           Labor hours provided per labor category
b.           Closeout Procedures:  To facilitate closeout of individual orders
placed under this Subcontract, within sixty (60) days of completion of any
individual order, the Subcontractor shall present a final invoice to the SOTERA
Contracts Manager that contains a complete accounting of hours expended by
category, the prices associated with those hours, any cost reimbursable
expenses, and a proposed final price.  If SOTERA concurs with the invoice and
the proposed final price is within the ceiling price of the order, SOTERA will
issue an order modification converting the order to a firm fixed price order at
the proposed final price.


H.5.           PERFORMANCE
 
The following terms and conditions are applicable:
 
a. The Subcontractor will be familiar with Federal Government and acquisition
regulations, directives and instructions. If a particular document is required
in a specific order, it will be cited within the order’s Performance Work
Statement.
 
b. All direction of the Subcontractor shall be through the SOTERA Subcontracts
Manager specified in each individual order. Technical “tasking” assignments for
the Subcontractor will be transmitted by the SOTERA Program Manager to the
Subcontractor’s Task Leader.


H.6.           SUBCONTRACTING


The Subcontractor shall identify to SOTERA in writing any company to which it
intends to award a sub-tier contract.  It may be necessary for SOTERA to obtain
U.S. Government approval before any sub-tier contractor can begin work under
this Agreement.  The Subcontractor shall identify the sub-tier contractor’s
name, address, description of work, period of performance, and total dollar
amount. No sub-tier contract may be awarded without SOTERA’s express written
consent.


H.7.           GOVERNING LAW
 
This Agreement shall be governed by, interpreted, construed and enforced in
accordance with the law of U.S. Government contracts as set forth by statute,
applicable regulations and decisions by the appropriate courts and the Boards of
Contract Appeals. To the extent that the law referred to in the foregoing
sentence is not determinative of an issue arising out of the clauses of this
Agreement, recourse shall be to the laws of the Commonwealth of Virginia,
without reference to the principles of conflict of laws. With the exception of
suits brought solely for injunctive relief (suits solely for injunctive relief
may be brought in any court of competent jurisdiction), suit under this
Agreement shall only be brought in a court of competent jurisdiction in the
Commonwealth of Virginia.

 
 
 

--------------------------------------------------------------------------------

 



H.8.           APPROVALS BY SOTERA
 
Unless expressly stipulated elsewhere in this Agreement as being exempted from
this provision, wherever this Agreement provides for submittal of designs,
components, materials, processes, or other items for approval of SOTERA or other
authorized SOTERA representative, such approvals shall not be construed as a
complete check as to the adequacy of said design, materials, processes,
components or items, nor as an agreement that the design, materials, processes,
components or items will meet the requirements of this Agreement.  Such
approvals are for the purpose of insuring SOTERA knowledge of Subcontractor’s
plans and progress and will indicate only that Subcontractor’s general approach
toward meeting contractual requirements is satisfactory.  Such approvals shall
in no way relieve Subcontractor of the responsibility for any error or
deficiency which may exist in the submitted design, component materials,
processes, or other item, and Subcontractor shall be responsible for meeting all
the requirements of this Agreement.
 
H.9.           TERMINATION


This Agreement may be terminated by SOTERA for any reasonable cause, at any time
subject to the conditions set forth below. In the event of a written termination
notice from SOTERA, the Subcontractor shall:


a.  
Stop work under the Agreement on the date specified in the Notice of
Termination.



b.  
Submit a termination claim within 3 months after date of termination
incorporating all claims of the Subcontractor.  The amount to which the
Subcontractor shall be entitled upon complete termination of the Agreement shall
be determined by the parties hereto as being a fair and reasonable amount for
the effort performed prior to the date of termination including an allowance for
reasonable settlement expenses with respect to the termination portion.  Failure
to agree shall be submitted to arbitration.

 
In the event payment has been made by SOTERA in excess of the amount determined
as being the entitlement of the Subcontractor under the provisions of this
Article, Subcontractor shall repay such excess amounts.  In the event payments
made by SOTERA are less than the amount determined as being the entitlement of
the Subcontractor under the provisions of this Article, SOTERA shall pay
Subcontractor such difference.


Whenever the Subcontractor shall default in performance of this Agreement in
accordance with the terms (including under the term “default” any such failure
by Subcontractor to make progress in the execution of the work herein specified
or to endanger such performance), and shall fail to cure such default within a
period as SOTERA may reasonably allow, but in any event less than ten (10) days
after receipt from SOTERA of a notice specifying the default, SOTERA may, in
addition to any other remedies afforded by law, terminate the Agreement.
 

 
 

--------------------------------------------------------------------------------

 



H.10.         SPECIFIC REMEDIES FOR DEFAULT


(a)  
Should SOTERA determine that the Subcontractor is not performing in a
satisfactory manner or is otherwise in default under this agreement, then SOTERA
may: (i) withhold payment to Subcontractor until Subcontractor complies with the
terms of this Agreement, (ii) cancel, terminate, or suspend efforts under this
Agreement in whole or in part and seek the services of another provider as
Subcontractor necessary to fulfill the requirements of the Prime Contract effort
in a timely fashion.



(b)  
Liability of the Subcontractor under this Agreement shall not exceed the total
compensation which would have been paid to Subcontractor by SOTERA had
Subcontractor satisfactorily performed their obligations as specified herein.
Any such cancellation, termination, or suspension of this Agreement or part
thereof shall be effective upon Subcontractor’s receipt of written notice
thereof from SOTERA.



 (c)
Subcontractor shall be entitled to receive the contract price for completed
work, and partial payment for partially completed work, which is accepted by
SOTERA on the effective date of any such cancellation, termination, or
suspension. SOTERA may withhold from amounts otherwise due to Subcontractor such
as sums as may be necessary to protect SOTERA against loss because of
outstanding licensor claims. Subcontractor shall immediately transfer and
deliver to SOTERA all completed or partially completed work, performed to date,
including all contract, ownership and copyright rights therein, upon its receipt
of notice of the cancellation or termination of the Agreement.



 (d)
SOTERA’s remedies under this Agreement shall be cumulative under applicable law,
shall be available to SOTERA’s successors and assigns, shall be in addition to
all other remedies, and may be exercised concurrently and consecutively.



H.11.         NON WAIVER OF RIGHTS
 
The failure of SOTERA to insist upon strict performance of any of the terms and
conditions in this Agreement, or to exercise any rights or remedies, shall not
be construed as a waiver of its right to assert any of same or to rely on any
such terms and conditions at any time thereafter. The invalidity in whole or in
part of any term or conditions of this Agreement shall not affect the validity
of other parts hereof.


H.12.         CLOSEOUT


Task Orders will be closed out on an individual basis, upon completion.  The
Subcontractor shall forward the final voucher directly to the SOTERA Sr.
Subcontracts Manager, subject to the terms and conditions of paragraph G.4 (b)
of this Subcontract.




 
 

--------------------------------------------------------------------------------

 

 
H.13.         GOVERNMENT FURNISHED PROPERTY/INFORMATION (GFP/GFI)
 
A list of applicable Government documents with guidance is provided in List of
Attachments, Attachment 6.  It is expected that information will be provided to
Contractors via a secure JIEDDO portal for classified information.


H.13.1       GOVERNMENT FURNISHED WORKSPACE
 
Unless otherwise specified in an individual task order, all Subcontractor work
must be performed on-Government site and in most cases either all or a
significant part of the work shall be performed in Sensitive Compartmented
Information facilities (SCIFs).  For on-Government site work, the Government
will provide Subcontractor personnel with workstations equipped with telephones,
and computers and monitors which are connected to networks that provide access
to data required to perform their work.  On-Government site personnel will also
have printers and scanners provided for official project use.  Subcontractor
access to this Government furnished computer related equipment and networks is
contingent on the individual possessing clearances at the appropriate level.
 
H.13.2       TRANSPORTATION OF GOVERNMENT FURNISHED PROPERTY
 
The Subcontractor shall be responsible for transporting all GFP between the
Government site(s) and the Subcontractor's place of performance.  Pickup and
delivery of all materials shall be in accordance with the schedule defined for
each specific requirement.  The Subcontractor shall be liable for any
Government-furnished property not returned to the Government.


H.13.3       HANDLING OF GOVERNMENT FURNISHED ITEMS
 
The Subcontractor shall protect from unauthorized disclosure any materials or
information made available by the Government, or that the Subcontractor has
access to by virtue of the provisions of this subcontract, that are not intended
for public disclosure.
 
The material and information made available to the Subcontractor by the
Government, or that the Subcontractor comes into contact with in completing this
subcontract, are the exclusive property of the Government.  Any information or
materials developed by the Subcontractor in performance of this subcontract are
also the exclusive property of the Government.  Upon completion or termination
of this subcontract, the Subcontractor shall turn over to the Government all
materials (copies included) that were furnished to the Subcontractor by the
Government and all materials that were developed by the Subcontractor in the
performance of this subcontract.
 
The Subcontractor shall be responsible for the configuration management and
maintenance of all GFE/GFI received for the execution of this subcontract until
received back by the Government.  The Subcontractor shall be responsible for
safeguarding all Government information and property provided for use in the
performance of this subcontract, including, but not limited to, those designated
as classified, unclassified sensitive, For Official Use Only (FOUO), Operations
Security (OPSEC) sensitive, and Privacy Act Information, in accordance with
applicable Government directives.

 
 
 

--------------------------------------------------------------------------------

 

 
The Subcontractor shall ensure that all Information Systems used by
Subcontractor personnel are protected and accredited in accordance with
applicable directives.  The Subcontractor and their employees shall comply with
JIEDDO policies regarding acceptable use of Government-owned computer systems
and networks.
 
H.14          CONTRACTOR PROVISION OF CONTRACT ADMINISTRATION, PERSONNEL,
EQUIPMENT AND SUPPLIES
 
For any off-site work, the Subcontractor shall provide all contract
administration functions, office equipment (including computers/ workstations
used in daily operation in support of this subcontract) and consumable supplies
required in the daily operation or performance of, or in support of this
subcontract.  Special requirements, e.g., special workstations or unusual
reproduction requirements required to complete task order requirements must be
approved in advance by the SOTERA Sr. Subcontracts Manager.
 
H.15          TRAVEL
 
H.15.1       TRAVEL REGULATIONS
 
The Subcontractor may be reimbursed for travel costs to the extent stated in FAR
31.205-46 Travel costs, and in accordance with the travel regulations specified
below.
 
Joint Travel Regulations (JTR), Volume 2, DoD Civilian Personnel, Appendix A,
prescribed by the Department of Defense, for travel in Alaska, Hawaii, and
outlying areas of the United States.
 
H.15.2       TRAVEL AUTHORIZATION REQUESTS
 
Prior to any long distance travel (greater than 50 miles and not related to
daily commute), the Subcontractor shall prepare a Travel Authorization Request
IAW JIEDDO travel SOPs for task order-specific SOTERA Pm/TL endorsement and
FEDSIM COR approval.  The Subcontractor shall use only the minimum number of
travelers and rental cars needed to accomplish the task(s). Travel shall be
scheduled during normal duty hours whenever possible.  Notification shall
include, at a minimum, the number of persons in the party, traveler name, and
destination, duration of stay, purpose, and estimated cost.
 
Note:  To meet short notice and non-duty day travel requirements for task
orders, the Subcontractor shall proceed with travel arrangements and perform the
travel without prior SOTERA PM/TL and FEDSIM COR approval, provided the:
 
Subcontractor receives notice of a travel requirement from the SOTERA PM/TL and
JIEDDO TPOC on a weekend or Government holiday;
Subcontractor receives less than 24 hours notice of a travel requirement from
the SOTERA PM/TL and JIEDDO TPOC;
The SOTERA PM/TL and JIEDDO TPOC has concurred with the travel request;
Subcontractor and SOTERA PM/TL certify travel funding is available;
Subcontractor submits the travel request via email to the SOTERA PM/TL within 24
hours after receipt of SOTERA PM/TL and JIEDDO TPOC notice to travel.

 
 
 

--------------------------------------------------------------------------------

 

 
H.15.2.1   Content of Travel Requests
 
Requests for travel approval shall contain:


Date, time and points of departure; Destination, time and dates of arrival;
Name of each Subcontractor employee and position title;
Include a description of the travel proposed including a statement as to
purpose; Estimated Cost
Be summarized by traveler;
Identify the subcontract and task order numbers;
Identify the CLIN(s) and Interagency Agreement number associated with the
travel; Normally be submitted at least ten days in advance of the travel to
permit review and approval.
 
H.15.3       TRIP REPORTS
 
A Trip Report is required after Subcontractor travel is completed and shall be
submitted within 3 business days to the SOTERA PM/TL.  A trip report template
will be accessible on the JIEDDO SIPRNet.  The Subcontractor shall keep a
summary of all long-distance travel, to include, at a minimum, the name of the
employee, location of travel, duration of trip, cost and POC at travel location.
 
H.16          TOOLS AND/OR ODCs
 
Tools and ODCs are defined as follows:
 
 
 Tools - Hardware and / or software critical and related to the services being
acquired under the contract.

 
 
 ODCs - Ancillary supplies critical and related to the services being acquired
under the contract.

 
SOTERA may require the Subcontractor to purchase Tools and / or ODCs during the
subcontract.  Such requirements will be identified at the time a task order is
issued or may be identified during the course of a task order, by SOTERA and/or
the Government.  The Subcontractor shall follow JIEDDO-COIC procedures for
establishing approval of a Material Action Request (MAR) for SOTERA/JIEDDO
approval of tools and ODCS.  The Subcontractor shall submit the JIEDDO approved
MAR to the SOTERA task order PM/TL with a Consent to Purchase (CTP).  The RIP
and CTP shall include the purpose, specific items, estimated cost, cost
comparison, and rationale.  The Subcontractor shall not make any purchases
without an approved RIP and authorization from the SOTERA Sr. Subcontracts
Manager.
 

 
 

--------------------------------------------------------------------------------

 



H.17          TRANSFER OF HARDWARE/SOFTWARE MAINTENANCE AGREEMENTS
 
If the Subcontractor acquires hardware/software maintenance support during a
task order, all licenses and/or contractual rights to receive title shall be
turned over to the Government upon payment for the support.
 
The Government's liability to reimburse the Contractor for costs incurred from
the acquisition of hardware/software maintenance support SHALL BE LIMITED to
costs incurred during the period of the task order for which the Government
received the hardware/software maintenance support acquired by the Subcontractor
on a cost reimbursable basis.
 
H.18          PERSONNEL
 
H.18.1       KEY PERSONNEL
 
The Subcontractor shall propose appropriate personnel and labor categories for
key personnel positions.  The Subcontractor shall propose appropriate levels of
support for each task order and SOTERA will evaluate the proposed personnel on a
task order basis to determine that the levels of support proposed are
commensurate with the required work.
 
The Subcontractor has the ability to propose additional Contract-level key
personnel.  However, the Subcontractor shall not directly bill any of its
Contract-level key personnel to the TSE contract. Additional key personnel
requirements may be specified in individual task orders.  Key Personnel may be
replaced or removed subject to Section H.19.1.1, Special Contract Requirements,
Key Personnel Substitution.
 
H.19.1.1   Key Personnel Substitution
 
The Subcontractor shall not replace any personnel designated as key personnel
without the written concurrence of the SOTERA Sr. Subcontracts Manager.  Prior
to utilizing other than personnel specified in the subcontract proposal, the
Subcontractor shall notify the SOTERA Sr. Subcontracts Manager and the PM/TL no
later than 10 calendar days in advance of any proposed substitution and shall
include justification (including resume(s) and labor category of proposed
substitution(s)) in sufficient detail to permit evaluation of the impact on
contract performance.
 
Substitute personnel qualifications shall be equal to, or greater than those
prescribed in Section H.19.1 or those proposed by the Subcontractor.  If the
SOTERA Sr. Subcontracts Manager and the PM/TL determine that the proposed
substitute personnel is unacceptable, or that the reduction of effort would be
so substantial as to impair the successful performance of the work under the
subcontract, the Subcontractor may be subject to default action as prescribed by
FAR 52.249-6 Termination (Cost Reimbursement) or FAR 52.249-8, Default
(Fixed-Price Supply and Service).
 
 
 
 

--------------------------------------------------------------------------------

 

 
H.19.2       GENERAL PERSONNEL REQUIREMENTS
 
H.19.2.2   Removal of Personnel
 
SOTERA and/or The Government will require the Subcontractor to remove any
employee from the job site for reasons of misconduct, safety / environmental /
security violations, or any employee found to be, or suspected of being, under
the influence of alcohol, drugs, or incapacitating agent.  Upon request, SOTERA
and/or the Government may require the Subcontractor to test employees suspected
of being under the influence of alcohol, drugs, or incapacitating agent.  The
removal of a Subcontractor employee from the job site shall not alleviate the
Subcontractor of the requirement to provide sufficient personnel to perform the
services as required by this subcontract.
 
H.20          ORGANIZATIONAL CONFLICT OF INTEREST AND NON-DISCLOSURE
REQUIREMENTS
 
H.20.1       ORGANIZATIONAL CONFLICT OF INTEREST
 
If the Subcontractor is currently providing support or anticipates providing
support that creates or represents an actual or potential organizational
conflict of interest (OCI), the Subcontractor shall immediately disclose this
actual or potential OCI in accordance with FAR Subpart 9.5.  The Subcontractor
shall draft and sign an Organizational Conflict of Interest Statement in which
the Subcontractor (and any subcontractors, or consultants) agrees to disclose
information concerning the actual or potential conflict with any proposal for
any solicitation relating to any work in the TO. All actual or potential OCI
situations shall be identified and addressed in accordance with FAR Subpart 9.5.
 
H.20.2       NON DISCLOSURE REQUIREMENTS
 
If this subcontract requires the Subcontractor to act on behalf of, or provide
advice with respect to any phase of an agency procurement, as defined in FAR
3.104-4, then the Subcontractor shall ensure that all its personnel (to include
Subcontractors and consultants) who will be personally and substantially
involved in the performance of the subcontract:
 
 
1.   execute and submit a Corporate Non-Disclosure Agreement (See List of
Attachments, Attachment 9) prior to the commencement of any work on the contract
and;

 
 
2.   are instructed in the FAR 3.104 requirements for disclosure, protection,
and marking of contractor bid or proposal information, or source selection
information.

 
All proposed replacement subcontractor personnel also must submit a
Non-Disclosure agreement and be instructed in the requirements of FAR
3.104.  Any information provided by contractors in the performance of this
Subcontract or obtained by the Government is only to be used in the performance
of the Subcontract.  The Subcontractor shall put in place appropriate procedures
for the protection of such information and shall be liable to the Government for
any misuse or unauthorized disclosure of such information by its personnel, as
defined above.
 


 
 

--------------------------------------------------------------------------------

 
 
 
H.21          TRANSITION
 
H.21.1       TRANSITION-IN
 
The Subcontractor shall ensure that there will be minimum service disruption to
vital Government business and no service degradation during and after
transition-in for task orders issued under the subcontract.  The Subcontractor
shall conduct the transition-in using the methodology provided in the
Transition-In plan provided in the Prime Contractor‘s technical proposal for
each task order. The transition-in will be coordinated with the SOTERA PM/TL.
 
H.21.2       TRANSITION-OUT
 
Specific timeframes for transition-out plan due dates will be communicated in
individual task orders.
 
H.22          COST MANAGEMENT
 
H.22.1       COST ACCOUNTING SYSTEMS
 
Subcontractors are required to have an adequate cost accounting system for Cost
Reimbursement type task orders in accordance with FAR 16.301-3(a)(1).  The
Subcontractor must maintain a cost accounting system which is determined to be
adequate by a cognizant auditing agency.  The Subcontractor shall notify the
SOTERA Sr. Subcontracts Manager in writing, if there are any changes in the
status of their cost accounting system and provide the reason(s) for the change.
 
H.22.2       COST ACCOUNTING STANDARDS
 
Unless exempt under 48 CFR 9903.201-1 and 9903.201-2, Contractors must comply
with FAR  52.230-2, Cost Accounting Standards.
 
In accordance with FAR 52.230-1, Cost Accounting Standards Notices and
Certification, Subcontractors shall notify the SOTERA Sr. Subcontracts Manager
on individual task orders, in writing, if there are any changes to the
Disclosure Statement and provide the reason(s) for the change.
 
In accordance with FAR 52.230-6, Administration of Cost Accounting Standards,
and FAR 52.230-7, Proposal Disclosure-Cost Accounting Practice, Subcontractors
shall notify the SOTERA Sr. Subcontracts Manager on individual task orders, in
writing, if there are any changes to Cost Accounting Practices and provide the
reason(s) for the change
 
H.23.3       EARNED VALUE MANAGEMENT (EVM)
 
When EVM is determined to be applicable to an individual task order, the
provisions and clauses at FAR 52.234-2, 52.234-3, and 52.234-4 apply.
 
The Subcontractor shall employ EVM, as appropriate to the particular
requirement, in accordance with the American National Standards Institute
(ANSI)/Electronic Industries

 
 
 

--------------------------------------------------------------------------------

 

 
Alliance (EIA) Standard-748-B-2007, Earned Value Management Systems.  A copy of
the standard is available from Global Engineering Documents
(1-800-854-7179).  SOTERA expects the Subcontractor to employ innovation in its
proposed application of EVM techniques to this subcontract in accordance with
best industry practices.
 
H.24          CONTRACTOR TRAINING
 
The Subcontractor shall provide fully trained and experienced technical and lead
personnel required for performance.  Training of Subcontractor personnel shall
be performed by the Subcontractor at the Subcontractor's own expense,
except:  a) When SOTERA has given prior approval for training to meet special
requirements that are peculiar to the Subcontract; b) Limited training of
Subcontractor employee(s) may be authorized when the Government changes the
hardware and/or software during performance of an on-going task and it is
determined to be in the best interest of  SOTERA and/or the Government.  SOTERA
will not authorize training for Subcontractor employees to attend seminars,
Symposia, or User Group Conferences, unless certified by the Subcontractor and
SOTERA and/or the GSA client agency/organization that attendance is mandatory
for the performance of the subcontract‘s requirements. When training is
authorized by the SOTERA PM/TL in writing under the conditions set forth above,
SOTERA will reimburse the Subcontractor for tuition, travel, and per diem, if
required.  Training at SOTERA/Government expense will not be authorized for
replacement personnel or for the purpose of keeping Subcontractor personnel
abreast of advances in the state-of-the-art or for training Subcontractor
employees on equipment, computer languages, and computer operating systems that
are available on the commercial market.
 
H.25          SUBCONTRACTOR CONDUCT
 
Subcontractor employees shall comply with base Operations Plans and Instructions
for Force Protection Conditions (FPCON) procedures, Random Antiterrorism
Measures (RAMS) and local search and identification requirements.  The
Subcontractor shall safeguard all Government property. At the close of each work
period, Government training, equipment, facilities, support equipment, and other
valuable materials are to be secured.
 
H.26          FACILITY ACCESS
 
The Subcontractor shall have access as needed to all Government-furnished
facilities in accordance with AR 190-51 (Security of Unclassified Army Property
(Sensitive and Non Sensitive)), AR 380-5 (Department of the Army Information
Security Program), and any applicable JIEDDO regulations.
 
H.26.1       ACCESS CONTROL
 
The Government will issue a Common Access Card (CAC) and other forms of DoD
identification necessary to access JIEDDO and other Government
facilities.  JIEDDO will also issue a Letter of Authorization (LOA) to deploying
Subcontractor personnel.  For deployed Subcontractor personnel, the CAC and LOA
together will authorize use of Government transportation and access to the
following: on-base life support and Morale, Welfare and Recreation (MWR)
facilities, Army Post Office (APO) / Fleet Post Office (FPO) Postal Services,
billeting, commissary, DFACS, excess baggage, Government furnished meals,
military clothing, military issued equipment, resuscitative care, authorized
weapons, DOD Issuances (DODI) essential, fuel authorized, military banking,
military exchange, Milair, and transportation. The Subcontractor shall develop
and implement procedures to ensure that metal and electronic keys,  to include
common access cards, received from the Government are accountable, controlled,
and safeguarded in accordance with above regulations.
 

 
 

--------------------------------------------------------------------------------

 

 
H.26.2       VISITOR GROUP SECURITY AGREEMENT (VGSA)
 
The Subcontractor shall enter into a Visitor Group Security Agreement for
performance on base. The Subcontractor shall integrate security requirements
with its subcontract operations to ensure efficient contract support on the
installation.


H.26.3       FACILITY PASS AND IDENTIFICATION
 
The Subcontractor shall ensure the following pass and identification items
required for subcontract performance are obtained for Subcontractor employees
and non-government owned vehicles.
 
a.   DD Form 1172, Application for Uniformed Services Identification Card
b.   DD Form 2220, DoD Registered Vehicle


H.27          SECURITY REQUIREMENTS
 
This is a Department of Defense (DoD) work effort involving access to and the
safeguarding of classified information/material.  The security policies,
procedures and requirements stipulated in the National Industrial Security
Program (NISP), National Industrial Security Program Operating Manual (NISPOM)
and any supplements thereto are applicable, including applicable Federal
Acquisitions Regulations (FAR) and Defense Federal Acquisition Regulations
(DFARS).   The Contractor shall also comply with DoD 5200.1-R and Army security
regulations and guidance.
 
Specific work shall be performed at JIEDDO-COIC facilities in Northern
Virginia.  With oversight from proper SOTERA/Government authorities, the
Subcontractor may be required to operate secure facilities in designated
anonymous locales.  Unclassified and classified IT and communications support
and maintenance will be provided by the Government.
 
All subcontractor personnel working in a COIC designated space are required to:
 
1.   Have undergone an SSBI or SSBI-PR within the last five (5) years that was
favorably adjudicated;
2.   Have no break, greater than 24 months, in military service, federal
civilian employment or access to classified information under the Industrial
Security Program;
3.   Possess a current Top Secret security determination;
4.   Possess a Sensitive Compartmented Information determination reflected in
the Joint Personnel Adjudication System (JPAS).
 
In order to report to COIC designated spaces for the first day of employment,
subcontractor personnel must possess a current TS clearance with a Sensitive
Compartmented Information (SCI) determination reflected in JPAS and be formally
nominated by their company's security office to be indoctrinated into SCI
programs.

 
 
 

--------------------------------------------------------------------------------

 
 

If any subcontracted personnel are unable to obtain a Top Secret clearance with
access to SCI within 30 calendar days of initiating support under this
subcontract, the subcontractor shall:
 
1.   Notify SOTERA; and,
2.   Terminate billing for the employee against the subcontract.
 
If any subcontracted personnel employed by the subcontractor in support of this
subcontract, fail to maintain the required security clearance or access, the
contractor shall:


1.   Notify SOTERA of this discrepancy; and,
2.   Remove the employee from the COIC designated site; and,
3.   Terminate billing for the employee against the subcontract.


The Subcontractor shall comply with IEDDO Classification Guide dated August
2007. The Subcontractor’s performance shall require access from unclassified
through Top Secret Sensitive Compartmented Information (SCI), including SI/TK,
G, and HCS, depending on the specific work that must be performed.  The
Subcontractor must be ICD 704 eligible and must adhere to the guidelines in
order to maintain eligibility and indoctrination.  SOTERA will execute a DoD
Contract Security Classification Specification (DD Form 254) to allow the
Subcontractor the following accesses:
 
a.   Access to Sensitive Compartmented Information
b.   Classified ADP Processing
c.   Open Source/Unclassified data.
 
Each Subcontractor personnel, to include any second tier subcontractors, shall
be the subject of a Single Scope Background Investigation (SSBI) (with Periodic
Reinvestigations based on an SBPR/PPR every five years) and granted a TS/SCI
security clearance.  It is incumbent upon the Subcontractor to ensure that the
necessary security paperwork is submitted in sufficient time to be cleared prior
to beginning work on this subcontract.
 
All personnel that require a permanent badge or access to the LAN must be on the
Personnel Management Roster (PMR) and attend Newcomer‘s Orientation.  In
addition, all such Contractors must out-process through the JIEDDO Human
Resources (HR) and security departments.  The Subcontractor shall return all
badges, keys and equipment to the site.
 
The Subcontractor shall ensure all Subontractor employees return security
identification badges and picture identification cards to the Government at the
completion of their employment.  An employment/installation clearance form will
be developed by the Contractor to include a signature block for the Government
to certify that an employee has turned in all badges/government property before
leaving employment on the installation.  The Subcontractor shall ensure that
security badges are turned-in to the Government within 2 work days after the
employee has departed.

 
 
 

--------------------------------------------------------------------------------

 

 
The Subcontractor shall immediately report the loss or possible compromise of
classified information or material to the SOTERA PM or his/her designee.


Contractors who do not directly support COIC must have either a Secret or Top
Secret Clearance and be approved by JIEDDO to be granted access to the COIC.
 
H.27.1       NISPOM REQUIREMENTS
 
As required the Subcontractor shall implement Security Classification
Guidelines, e.g., DCID (DCID) 6/3 and DCID 6/9.
 
H.27.2       CLASSIFIED OPERATIONS
 
Select Subcontractor personnel shall operate at Subcontractor/Contractor and
Government facilities controlled at SECRET collateral and TS/SCI.  The
Government will provide appropriate Security Classification Guides (SCG) and
additional instructions within the DD Form 254.  The Subcontractor shall follow
instructions for Public Release requirements and Disclosure Policy references in
the DD Form 254 Contract Security Classification Specification Block 12 as well
as additional security guidance and requirements in Blocks 13 and 14.
 
H.27.3       OPERATIONS SECURITY REVIEWS
 
All material produced by the Subcontractor which will be disseminated outside of
JIEDDO shall be subject to an OPSEC and Security review, to be performed by the
JIEDDO OPSEC Officer prior to release.  This includes all written (hardcopy) and
electronic materials produced, such as organizational press releases and
marketing material.  The Subcontractor shall notify the SOTERA Sr. Subcontracts
Manager of plans to issue any press release related to the
subcontract.  Informal email correspondence does not apply; however, any and all
official business correspondence that leaves the JIEDDO network should be
reviewed by a Government official prior to it being sent, or as a minimum
requirement, the communication should be approved by the Government.  The
Government can authorize continued correspondence between the Contractor working
for him/her and the outside entity so as not to burden the day to day sending of
electronic email, for example.  Refer to the DD Form 254 for additional
information.
 
H.28          DEFENSE BASE ACT INSURANCE
 
Pursuant to FAR 28.305, Defense Base Act (DBA) insurance coverage provides
workers‘ compensation benefits (medical, disability, death) in the event of a
work-related injury or illness outside the United States.
 
The Government requires that employees hired by Contractors and subcontractors
who work internationally be protected by the DBA coverage, regardless of their
assignment and/or location unless a waiver has been obtained by the U.S.
Department of Labor.
 
DBA insurance shall be at no direct cost to the Government and shall be
furnished to the task order Contracting Officer within 30 days of award of a
task order; however, if required and approved by the CO, additional DBA riders
may be charged as a direct cost to the Government.

 
 
 

--------------------------------------------------------------------------------

 

 
H.29          PRIVACY REQUIREMENTS
 
Work on this project may require that Subcontractor personnel have access to
Privacy Act and other sensitive information.  The Subcontractor shall adhere to
the Privacy Act, Title 5 of the United States Code, section 552a and applicable
GSA, DoD, and Army rules and regulations, and JIEDDO policies and
procedures.  Subcontractor personnel shall not divulge or release privacy data
or information developed or obtained in the performance of this subcontract,
until made public or specifically authorized by SOTERA and/or the
Government.  The Subcontractor shall not use, disclose, or reproduce third party
companies‘ propriety data, other than as authorized and required in performance
of this subcontract.  Personnel working on this project shall sign a
non-disclosure agreement immediately upon their start on the project.  The
Subcontractor‘s procedures for protecting against unauthorized disclosure of
information shall not require Department of Defense employees or members of the
Armed Forces to relinquish control of their work product, whether classified or
not, to the Subcontractor.
 
H.30          GOVERNMENT LIABILITY
 
SOTERA and/or the Government shall not be liable for any injury to the
Subcontractor's personnel or damage to the Subcontractor's property unless such
injury or damage is due to negligence on the part of SOTERA and/or the
Government and is recoverable under the Federal Torts Claims Act, or pursuant to
another Federal statutory authority.
 
H.31          SUPERVISION OF EMPLOYEES
 
The Subcontractor's employees shall remain under the Subcontractor's direct
supervision at all times. Although SOTERA will coordinate directions within the
scope of the subcontract, detailed instruction for the Subcontractor's employees
and supervision shall remain the responsibility of the Subcontractor.
 
H.32          INSURANCE


Without prejudice to the Subcontractor’s liability to indemnify the Contractor
as stated in the indemnification provision of this agreement, the Subcontractor
shall procure at its expense and maintain for the duration of this agreement,
and ensure that any of its Subcontractors used in connection with this agreement
procure and maintain, the insurance policies described below with financially
responsible insurance companies, reasonably acceptable to the Contractor, with
policy limits not less than those indicated below.


H.32.1.     Special Provisions.


1.1. Additional Insured.  The Subcontractor shall have all policies, except
Workers Compensation, endorsed to name the Contractor as an Additional Insured
with respect to the work to be performed by the Subcontractor.


1.2. Waiver of Subrogation.  The Subcontractor shall have all policies endorsed
to waive the insurer’s rights of subrogation in favor of the Contractor.
 

 
 

--------------------------------------------------------------------------------

 



1.3. Deductibles.  Subject to the reasonable review and approval of the
Contractor, the Subcontractor may arrange deductibles of self-insured retentions
as part of the required insurance coverages.  However, it is expressly agreed
that all deductibles or self-insured retentions are the sole responsibility of
the Subcontractor.


1.4. Certificates of Insurance.  Prior to commencement of any work under this
Agreement, the Subcontractor shall furnish the Contractor with Certificates of
Insurance, in a format acceptable to the Contractor, evidencing the insurance
coverage required in this Agreement and containing the following information:
1.4.1. Identify the Contractor as an Additional Insured with respect to all
policies except Workers Compensation and Employer’s Liability;
1.4.2. State that all policies have been endorsed to waive subrogation in favor
of the Contractor;
1.4.3. State that the underwriters agree to provide the contractor with at least
30 days prior written notice of any cancellation or material change in the
coverage.


3. Insurance Coverages:
 
The Subcontractor shall be required to have insurance in accordance with FAR
52.228-5, (Insurance – Work on a Government Installation) found in Section I.
 

 a.   Workman's compensation insurance required by law of the State where
performance is conducted.  b.   Comprehensive bodily injury insurance with
limits of not less than $500,000 for each occurrence.  c.   Property Damage
liability with a limit of not less than $100,000 for each occurrence.
 d.  
 
Automotive bodily injury liability insurance with limits of not less than
$200,000 for each person and $500,000 for each occurrence, and property damage
liability insurance with a limit of not less than $50,000 for each occurrence.

 
H.33          DATA RIGHTS
 
In order to carry out its missions and programs, it is necessary for the
Government to acquire access to data produced or used in the performance of its
contracts.  Such data may promote competition among suppliers, foster subsequent
technological developments, meet specialized acquisition needs and ensure
logistics support.  The Government expects to acquire unlimited rights in the
following data:
 

 a.   Data first produced in the performance of the contract;
 b.  
 
Data that constitute manuals or instructional and training material for
processes delivered or furnished for use under the contract; andData that
constitute manuals or instructional and training material for processes
delivered or furnished for use under the contract; and
c.  
 
All other data delivered under the contract other than limited rights data or
restricted computer software. If any of the foregoing data are published
copyrighted data with the notice of 17 U.S.C. 401 or 402, the Government will
acquire them under a copyright license rather than with unlimited rights.



 
 
 

--------------------------------------------------------------------------------

 


   

H.34          DEPLOYMENT REQUIREMENTS
 
The requirements of this Subcontract have been identified by the U.S. Government
as being essential to the mission and operational readiness of the U.S. Armed
Services operating worldwide; therefore, the Subcontractor may be required to
perform this subcontract during crisis situations (including war or a state of
emergency), contingencies or exercises in the identified area of operations,
also known as theatre of operations, subject to the requirements and provisions
listed below. These requirements apply to all personnel deployed to the AOR,
regardless if they are temporary travelers or permanently deployed.
 
The Subcontractor shall be responsible for performing all requirements of this
subcontract notwithstanding crisis situations, contingencies or exercises,
including but not limited to the existence of any state of war, whether declared
or undeclared, or state of emergency, by the United States or the host nation,
commencement of hostilities, internal strife, rioting, civil disturbances, or
activities of any type which would endanger the welfare and security of U.S.
Forces in the host nation.  Failure by the Subcontractor to perform may subject
the Subcontractor to a termination of this subcontract for cause.
 
The Subcontractor shall ensure all employees participate in any necessary pre-
deployment qualification training at the JIEDDO COIC and with units preparing
for deployment for up to 6 weeks.  The personnel in each team shall be available
for deployment or duty at other designated CONUS locations at the end of that
training period.  JIEDDO shall determine the actual initial deployment dates
based on mission requirements.  JIEDDO will assess individual performance during
training in order to validate readiness to perform all tasks and duties.  The
Government will provide the following training (as needed):
 
 
1.   Individual pre-deployment training in accordance with DoD and U.S. Central
Command requirements.

 
2.   Weapons qualification training, if required by arming authorization (only
if authorized by the Contracting Officer).

 
3.   Technical  and  functional  training  at  the  JIEDDO  COIC  on  regional  operational
procedures, the threat situation and all operational and intelligence tools
necessary to perform duties at the JIEDDO COIC and when deployed with forward
elements.

 
Subcontractor personnel will be integrated into Government contingency plans,
and afforded the same rights, privileges, protection, and priority as U.S.
Government personnel.  The Government may provide security, housing, and messing
facilities for Subcontractor personnel should conditions warrant.
 
H.35          SUBCONTRACTOR COMPLIANCE
 
The Subcontractor shall ensure that all Subcontractor employees, including
second tier subcontractors, will comply with all guidance, instructions, and
general orders applicable to U.S. Armed Forces and DOD civilians and issued by
the Theater Commander or his/her representative.  This will include any and all
guidance and instructions issued based upon the need to ensure mission
accomplishment, force protection and safety.

 
 
 

--------------------------------------------------------------------------------

 

 
The Subcontractor shall comply, and shall ensure that all deployed employees and
agents comply, with pertinent Service and Department of Defense directives,
policies, and procedures.  The Subcontractor shall ensure compliance with all
Federal statutes, judicial interpretations and international agreements (e.g.,
Status of Forces Agreements, Host Nation Support Agreements, etc.) applicable to
U.S. Armed Forces or U.S. citizens in the area of operations.  The contract
ordering Officer will resolve disputes.  Host Nation laws and existing Status of
Forces Agreements may take precedence over contract requirements.
 

 a.   The Subcontractor shall take actions to ensure the professional conduct of
its employees.
 b.  
 
The Subcontractor shall promptly resolve, to the satisfaction of the SOTERA
PM/TL and Sr. Subcontracts Manager, all Subcontractor employee performance and
conduct problems identified by the SOTERA PM/TL and cognizant FEDSIM CO or
Contracting Officer's Representative (COR).
c.  
 
The SOTERA Sr. Subcontracts Manager and/or PM may direct the Subcontractor, at
the Subcontractor's expense, to remove or replace any Subcontractor employee
failing to adhere to instructions and general orders issued by the Theater
Commander or his/her designated representative.

 
H.36          ACCOUNTING FOR PERSONNEL
 
As directed by the SOTERA Sr. Subcontracts Manager and PM and based on
instructions of the Theater Commander, the Subcontractor shall report its
employees, including third country nationals, entering and/or leaving the area
of operations by name, citizenship, location, Social Security number (SSN) or
other official identity document number.
 
H.37          THEATER RISK ASSESSMENT AND MITIGATION
 
If a Subcontractor employee departs an area of operations without Subcontractor
permission, the Subcontractor shall ensure continued performance in accordance
with the terms and conditions of the subcontract.  If the Subcontractor replaces
an employee who departs without permission, the replacement is at Subcontractor
expense and must be in place within two business weeks or as directed by the
SOTER Sr. Subcontracts Manager.


The Subcontractor shall prepare plans for support of military operations as
required by the subcontract as directed by the SOTERA Sr. Subcontracts Manager.
 
For badging and access purposes, the Subcontractor shall provide the SOTERA Sr.
Subcontracts Manager and PM a list of all employees (including qualified
subcontractors and/or local vendors being used in the area of operations) with
all required identification and documentation information.
 
The Subcontractor shall brief its employees regarding the potential danger,
stress, physical hardships and field living conditions.
 
The Subcontractor shall require all its employees to acknowledge in writing that
they understand the danger, stress, physical hardships and field living
conditions that are possible if the employee deploys in support of military
operations.

 
 
 

--------------------------------------------------------------------------------

 

 
The Subcontractor shall designate a point of contact for all of its plans and
operations and establish an operations center to plan and control the
Subcontractor deployment process and resolve operational issues with the
deployed force.
 
H.38         FORCE PROTECTION
 
While performing duties in accordance with the terms and conditions of the
subcontract, the Service/ Agency (e.g., Army, Navy, Air Force, Marine, Defense
Logistics Agency (DLA)) will provide force protection to Subcontractor employees
commensurate with that given to Service/Agency civilians in the operations
area.  Subcontractor employees should be made aware of force protection options
and NOT take any actions that would put themselves in harm‘s way beyond what is
reasonable and expected from the conditions offered by the services.
 
H.39          VEHICLE AND EQUIPMENT OPERATION IN SUPPORT OF IT SERVICES
 
The Subcontractor shall ensure employees possess the required civilian licenses
to operate the equipment necessary to perform contract requirements in the
theater of operations in accordance with the statement of work.
 
Before operating any military owned or leased equipment, the Subcontractor
employee shall provide proof of license (issued by an appropriate Governmental
authority) to the SOTERA PM/TL and task order FEDSIM CO or COR.
 
The Government, at its discretion, may train and license Subcontractor employees
to operate military owned or leased equipment.
 
The Subcontractor and its employees shall be held jointly and severably liable
for all damages resulting from the unsafe or negligent operation of military
owned or leased equipment.
 
H.40          MEDICAL
 
In accordance with DoD Instruction 3020.41, Contractor employees deploying to
the AOR either temporarily or as permanent party must be documented to be
medically and psychologically fit for the performance of their duties (without
limitation or need for accommodation) by a medical and dental evaluation prior
to deployment.  Fitness includes but is not limited to the ability to accomplish
the tasks and duties unique to a deployed environment.  Minimum standards
include ability to wear respiratory protective equipment and other
chemical/biological protective equipment and to take required prophylactic
medications.
 
All deployed personnel expected to be in theater for greater than 30 days shall
undergo a Pre- Deployment Health Assessment (PDHA) by an on-base military
doctor.  The PDHA physical examination shall remain valid for 15 months from the
date of the exam.
 
Pre-deployment and travel medicine services for contracted employees, including
immunizations, TB testing, dental panograph and evaluation of fitness, are the
responsibility of the Contractor – with the following exceptions:

 
 
 

--------------------------------------------------------------------------------

 

 

 a.   Mission/Emergency
essential  Contractors  are  authorized  Anthrax  and  Smallpox vaccinations,
 b.  
c.  
Theater specific medical supplies and medications (anti-malarials) are
authorized,
DNA serum sample may be obtained at the Military Treatment Facility Lab.


Each Contractor deployed to the AOR shall complete a Deployment Readiness
Program Checklist (to be provided by Government at task order
Kick Off meetings) prior to deployment. A signature is required on the checklist
by a Medical Readiness team member before the document is deemed complete.
 
The Subcontractor shall ensure that all Subcontractor employees are properly
immunized prior to deployment as follows:
 
 a.  
 
For Contractor employees expected to be deployed less than 15 days in the AOR,
the following immunizations are required prior to deployment: Hepatitis A,
Tetenus diphtheria or Tetenus diphtheria and Pertusis, and influenza.
 b.  
 
For Subcontractor employees expected to be deployed between 15 and 30 days in
the AOR, the following immunizations are required prior to deployment; Hepatitis
A, Hepatitis B, Tetenus diphtheria or Tetenus diphtheria and Pertusis,
influenza, Typhoid, Varicella, Anthrax and Smallpox.
c.  
 
For Subcontractor employees expected to be deployed greater than 30 days in
the AOR, the following immunizations are required prior to deployment; Hepatitis
A, Hepatitis B, Tetenus diphtheria or Tetenus diphtheria and Pertusis,
influenza, Typhoid, Varicella, Anthrax, Polio, MMR and Smallpox.

 
When applicable, the Government may provide Subcontractor employees deployed in
a theater of operations emergency with medical and dental care commensurate with
the care provided to Department of Defense civilian deployed in the theater of
operations, in accordance with applicable DOD and theater policies.
 
Deploying civilian Subcontractor personnel shall carry with them a minimum of a
90-day supply of medication they require.
 
In addition to DoD Instruction 3020.41, the Contractor shall comply with CENTCOM
Contracting Command (C3) clause 952.225‐0003, Fitness for Duty and
Medical/Dental Care Limitations (NOV 2010), which is included below.
 
 a.  
The subcontractor shall perform the requirements of this subcontract
notwithstanding the fitness for duty of deployed employees, the provisions for
care offered under this section, and redeployment of individuals determined to
be unfit.  Subcontractor personnel who deploy for multiple tours, for more than
12 months total must be re-evaluated for fitness to deploy. An examination will
remain valid for 15 months from the date of the physical.  The subcontractor
bears the responsibility for ensuring all employees are aware of the conditions
and medical treatment available at the performance location. The subcontractor
shall include this information and requirement in all second tier subcontracts
with performance in the theater of operations



 
 

--------------------------------------------------------------------------------

 

 b. 
The subcontractor shall not deploy an individual with any of the following
conditions unless approved by the appropriate CENTCOM Service Component (ie.
ARCENT, AFCENT, etc.) Surgeon: Conditions which prevent the wear of personal
protective equipment, including protective mask, ballistic helmet, body armor,
and chemical/biological protective garments; conditions which prohibit required
theater immunizations or medications; conditions or current medical treatment or
medications that contraindicate or preclude the use of chemical and biological
protective‘s and antidotes; diabetes mellitus, Type I or II, on pharmacological
therapy; symptomatic coronary artery disease, or with myocardial infarction
within one year prior to deployment, or within six months of coronary artery
bypass graft, coronary artery angioplasty, or stenting; morbid obesity (BMI >/=
40); dysrhythmias or arrhythmias, either symptomatic or requiring medical or
electrophysiological control; uncontrolled hypertension, current heart failure,
or automatic implantable defibrillator; therapeutic anticoagulation; malignancy,
newly diagnosed or under current treatment, or recently diagnosed/treated and
requiring frequent subspecialist surveillance, examination, and/or laboratory
testing; dental or oral conditions requiring or likely to require urgent dental
care within six months‘ time, active orthodontic care, conditions requiring
prosthodontic care, conditions with immediate restorative dentistry needs,
conditions with a current requirement for oral-maxillofacial surgery; new onset
(< 1 year) seizure disorder, or seizure within one year prior to deployment;
history of heat stroke; Meniere‘s Disease or other vertiginous/motion sickness
disorder, unless well controlled on medications available in theater; recurrent
syncope, ataxias, new diagnosis (< 1year) of mood disorder, thought disorder,
anxiety, somatoform, or dissociative disorder, or personality disorder with mood
or thought manifestations; unrepaired hernia; tracheostomy or aphonia;
renalithiasis, current; active tuberculosis; pregnancy; unclosed surgical
defect, such as external fixeter placement; requirement for medical devices
using AC power; HIV antibody positivity; psychotic and bipolar disorders.
(Reference:  Mod 10 to USCENTCOM Individual Protection and Individual/Unit
Deployment Policy, Tab A: Amplification of the Minimal Standards of Fitness for
Deployment to the CENTCOM AOR).    
c. 
 
 
In accordance with military directives (DoDI 3020.41, DoDI 6000.11, CFC FRAGO
09-1038, DoD PGI 225.74), resuscitative care, stabilization, hospitalization at
Level III (emergency) military treatment facilities and assistance with patient
movement in emergencies where loss of life, limb or eyesight could occur will be
provided. Hospitalization will be limited to emergency stabilization and
short-term medical treatment with an emphasis on return to duty or placement in
the patient movement system.    
  d. 
 
Routine and primary medical care is not authorized.  Pharmaceutical services are
not authorized for routine or known, routine prescription drug needs of the
individual. Routine dental care, examinations and cleanings are not authorized.
   
e. 
 
 
 
Notwithstanding any other provision of the contract, the contractor shall be
liable for any and all medically-related services or transportation rendered. 
To view reimbursement rates that will be charged for services at all DoD
deploted medical facilities please go to the following website:
 
http://comptroller.defense.gov/rates/fy2011.html (change fiscal year
as applicable).

  
(End of Clause)
 
H.41          PASSPORTS, VISA, AND CUSTOMS

 
 
 

--------------------------------------------------------------------------------

 

 
The Subcontractor is responsible for obtaining all passports, visas, or other
documents necessary to enter and/or exit any area(s) identified by the SOTERA
PM/TL or Sr. Subcontracts Manager for Subcontractor employees.  However, visas
will be provided by the government when the SOTERA PM/TL and/or FEDSIM CO
determines it to be in the best interest of the government.
 
All Subcontractor employees shall be subject to the customs processing
procedures, laws, agreements, and duties of the country to which they are
deploying and the procedures, laws, and duties of the United States upon
re-entry.
 
The Subcontractor shall register all personnel with the appropriate U.S. Embassy
or Consulate where possible.
 
H.42          LIVING UNDER FIELD CONDITIONS
 
If requested by the Subcontractor, the Government will provide Subcontractor
employees deployed in the theater of operations the equivalent field living
conditions, subsistence, emergency medical and dental care, sanitary facilities,
mail delivery, laundry service, and other available support afforded to
Government employees and military personnel in the theater of operations.


H.43          MORALE, WELFARE, AND RECREATION
 
The Government will provide Subcontractor employees deployed in the theater of
operations morale, welfare, and recreation services commensurate with that
provided to Department of Defense civilians and military personnel deployed in
the theater of operations.
 
H.44          HEALTH AND LIFE INSURANCE
 
The Subcontractor shall ensure that health and life insurance benefits provided
to its deploying employees are in effect in the theater of operations and allow
traveling in military vehicles. Insurance is available under the Defense Base
Act administered by the Department of Labor.
 
H.45          NEXT OF KIN NOTIFICATION
 
Before deployment, the Subcontractor shall ensure that each Subcontractor
employee completes a DD Form 93, Record of Emergency Data Card, and returns the
completed form to the designated Government official.  The Subcontractor is
responsible for establishing a line of communication to notify and inform their
employees‘ families of the status of the employee while he/she is deployed.  The
Government is responsible for ensuring that the Subcontractor is notified of
their employees‘ status at the earliest possible time without compromising
national security.  The Government reserves the right to notify families of
Subcontractor employees‘ status only when it is in the best interest of the
Government.
 
H.46          RETURN PROCEDURES

 
 
 

--------------------------------------------------------------------------------

 

 
Upon notification of return, the task order TPOC may authorize and the FEDSIM
COR may approve Subcontractor employee travel from the theater of operations to
the designated individual deployment site.  The Subcontractor shall ensure that
all Government-issued clothing and equipment provided to the Subcontractor or
the Subcontractor's employees are returned to Government control upon completion
of the deployment.  The Subcontractor shall provide the TPOC with documentation,
annotated by the receiving Government official, of all clothing and equipment
returns.  The Subcontractor shall be liable for any Government-furnished
clothing and equipment not returned to the Government.
 
H.47          SPECIAL LEGAL CONSIDERATIONS
 
Public Law 106-523.  Military Extraterritorial Jurisdiction Act of
2000:  Amended Title 18, US Code, to establish Federal Jurisdiction over certain
criminal offenses committed outside the United States by persons employed by or
accompanying the Armed Forces, or by members of the Armed Forces who are
released or separated from active duty prior to being identified and prosecuted
for the commission of such offenses, and for other purposes.
 
Applicability:  This Act applies to anyone who engages in conduct outside the
U.S. that would constitute an offence punishable by imprisonment for more than
one year, the same as if the offense had been committed within the jurisdiction
of the U.S.  The person must be employed by or accompanying the Armed Forces
outside the U.S.
 
H.48          HARDSHIP AND DANGER PAY
 
Post (Hardship) Differential and Danger (Hazard) are allowances that provide
additional compensation above basic compensation in a foreign area as determined
by the Department of State where civil insurrection, civil war, terrorism or
wartime conditions threaten physical harm or imminent danger to the health or
well being of the employee.  The Contractor shall be reimbursed for payments
made to its employees for danger pay, not to exceed that paid U.S. Government
civilian employees, in accordance with the provisions of the Department of State
Standardized Regulations (DSSR) Chapter 500 – Post (Hardship) Differential,
Chapter 650 - Danger Pay Allowance, and Section 920 - Post Classification and
Payment Tables, as may be amended.  Compensation to ‗Basic Compensation‘ shall
be only applicable to the first forty (40) hours of effort performed per
week.  Hardship and danger pay shall be billed as an ODC under the TSE contract,
in accordance with G.1.1.5.
 
H.49          STATUS OF FORCES AGREEMENT
 
The SOTERA PM/TL and/or the FEDSIM task order TPOC will inform the Subcontractor
of the existence of all relevant Status of Forces Agreements (SOFA) and other
similar documents, and provide copies upon request.  The Subcontractor shall be
responsible for obtaining all necessary legal advice concerning the content,
meaning, application, etc., of any applicable SOFAs, and similar
agreements.  The Subcontractor shall adhere to all relevant provisions of the
applicable SOFAs and other similar related agreements.  The Subcontractor shall
be responsible for providing the SOTERA PM/TL and/or the Government with the
required documentation to acquire invited Subcontractor or technical expert
status, if required by the applicable SOFA.
 
H.49.1       SOFA CONTRACT CLAUSE - USFK REGULATION 700-19, 4 JUNE 2007

 
 
 

--------------------------------------------------------------------------------

 



INVITED CONTRACTOR OR TECHNICAL REPRESENTATIVE STATUS UNDER U.S. - REPUBLIC OF
KOREA (ROK)
 
Invited Contractor (IC) and Technical Representative (TR) status shall be
governed by the U.S.ROK Status of Forces Agreement (SOFA) as implemented by
United States Forces Korea (USFK) Regulation 700-19, which can be found under
the ―publications‖ tab on the US Forces Korea homepage http://www.usfk.mil.
 
(a) Definitions. As used in this clause—
1)       ―U.S. – ROK Status of Forces Agreement‖ (SOFA) means the Mutual Defense
Treaty between the Republic of Korea and the U.S. of America, Regarding
Facilities and Areas and the Status of U.S. Armed Forces in the Republic of
Korea, as amended.
2)       ―Combatant Commander‖ means the commander of a unified or specified
combatant command established in accordance with 10 U.S.C. 161. In Korea, the
Combatant Commander is the Commander, United States Pacific Command.
3)       ―United States Forces Korea‖ (USFK) means the subordinate unified
command through
which US forces would be sent to the Combined Forces Command fighting
components.
4)       ―Commander,  United States Forces Korea‖  (COMUSK) means the commander
of all U.S. forces present in Korea. In the Republic of Korea, COMUSK also
serves as Commander, Combined Forces Command (CDR CFC) and Commander, United
Nations Command (CDR UNC).
5)       ―USFK, Assistant Chief of Staff, Acquisition Management‖ (USFK/FKAQ)
means the principal staff office to USFK for all acquisition matters and
administrator of the U.S.-ROK SOFA as applied to US and Third Country
contractors under the Invited Contractor (IC) and Technical Representative (TR)
Program (USFK Reg 700-19).
6)       ―Responsible Officer (RO)‖ means a senior DOD employee (such as a
military E5 and above or civilian GS-7 and above), appointed by the USFK
Sponsoring Agency (SA), who is directly responsible for determining and
administering appropriate logistics support for IC/TRs during contract
performance in the ROK.
 
(b) IC or TR status under the SOFA is subject to the written approval of USFK,
Assistant Chief of Staff, Acquisition Management (FKAQ), Unit #15237, APO AP
96205-5237.
(c) The contracting officer will coordinate with HQ USFK/FKAQ, IAW FAR 25.8, and
USFK Regulation 700-19. FKAQ will determine the appropriate contractor status
under the SOFA and notify the contracting officer of that determination.
(d) Subject to the above determination, the contractor, including its employees
and lawful dependents, may be accorded such privileges and exemptions under
conditions and limitations as specified in the SOFA and USFK Regulation 700-19.
These privileges and exemptions may be furnished during the performance period
of the contract, subject to their availability and continued SOFA status.
Logistics support privileges are provided on an as-available basis to properly
authorized individuals.  Some logistics support may be issued as Government
Furnished Property or transferred on a reimbursable basis.
(e) The contractor warrants and shall ensure that collectively, and
individually, its officials and employees performing under this contract will
not perform any contract, service, or other
business activity in the ROK, except under U.S. Government contracts and that
performance is IAW the SOFA.
 

 
 

--------------------------------------------------------------------------------

 
 
 
(f) The contractor‘s direct employment of any Korean-National labor for
performance of this contract shall be governed by ROK labor law and USFK
regulation(s) pertaining to the direct employment and personnel administration
of Korean National personnel.
(g) The authorities of the ROK have the right to exercise jurisdiction over
invited contractors and technical representatives, including contractor
officials, employees and their dependents, for offenses committed in the ROK and
punishable by the laws of the ROK. In recognition of the role of such persons in
the defense of the ROK, they will be subject to the provisions of Article XXII,
SOFA, related Agreed Minutes and Understandings. In those cases in which the
authorities of the ROK decide not to exercise jurisdiction, they shall notify
the U.S. military authorities as soon as possible. Upon such notification, the
military authorities will have the right to exercise jurisdiction as is
conferred by the laws of the U.S.
(h) Invited contractors and technical representatives agree to cooperate fully
with the USFK Sponsoring Agency (SA) and Responsible Officer (RO) on all matters
pertaining to logistics support and theater training requirements. Contractors
will provide the assigned SA prompt and accurate reports of changes in employee
status as required by USFK Reg 700-19.
(i) Theater Specific Training. Training Requirements for IC/TR personnel shall
be conducted in accordance with USFK Regulation 350-2 Theater Specific Required
Training for all Arriving Personnel and Units Assigned to, Rotating to, or in
Temporary Duty Status to USFK. IC/TR personnel shall comply with requirements of
USFK Regulation 350-2.
(j) All U.S. contractors performing work on Government classified contracts will
report to the nearest Security Forces Information Security Section for the
geographical area where the contract is to be performed to receive information
concerning local security requirements.
(k) Invited Contractor and Technical Representative status may be withdrawn by
USFK/FKAQ
upon:
(1) Completion or termination of the contract.
(2) Determination that the contractor or its employees are engaged in business
activities in the
ROK other than those pertaining to U.S. armed forces.
(3) Determination that the contractor or its employees are engaged in practices
in contravention to Korean law or USFK regulations.
 
(l) It is agreed that the withdrawal of invited contractor or technical
representative status, or the withdrawal of, or failure to provide any of the
privileges associated therewith by the U.S. and USFK, shall not constitute
grounds for excusable delay by the contractor in the performance of the contract
and will not justify or excuse the contractor defaulting in the performance of
this contract. Furthermore, it is agreed that withdrawal of SOFA status for
reasons outlined in USFK Regulation 700-19, Section II, paragraph 6 shall not
serve as a basis for the contractor filing any claims against the U.S. or USFK.
Under no circumstance shall the withdrawal of SOFA Status or privileges be
considered or construed as a breach of contract by the U.S. Government.
 
(m) Support.
(1) Unless the terms and conditions of this contract place the responsibility
with another party, the COMUSK will develop a security plan to provide
protection, through military means, of Contractor personnel engaged in the
theater of operations when sufficient or legitimate civilian authority does not
exist.

 
 

--------------------------------------------------------------------------------

 

(2)(i) All Contractor personnel engaged in the theater of operations are
authorized resuscitative care, stabilization, hospitalization at level III
military treatment facilities, and assistance with patient movement in
emergencies where loss of life, limb, or eyesight could occur Hospitalization
will be limited to stabilization and short-term medical treatment with an
emphasis on return to duty or placement in the patient movement system.
(ii) When the Government provides medical or emergency dental treatment or
transportation of Contractor personnel to a selected civilian facility, the
Contractor shall ensure that
the Government is reimbursed for any costs associated with such treatment or
transportation.
(iii) Medical or dental care beyond this standard is not authorized unless
specified elsewhere in this contract.
(3) Unless specified elsewhere in this contract, the Contractor is responsible
for all other support required for its personnel engaged in the theater of
operations under this contract.
(n) Compliance with laws and regulations. The Contractor shall comply with, and
shall ensure that its personnel supporting U.S Armed Forces in the Republic of
Korea as specified in paragraph (b)(1) of this clause are familiar with and
comply with, all applicable _
 
(1) United States, host country, and third country national laws;
(2) Treaties and international agreements;
(3) United States regulations, directives, instructions, policies, and
procedures; and
(4) Orders, directives, and instructions issued by the COMUSK relating to force
protection, security, health, safety, or relations and interaction with local
nationals. Included in this list are force protection advisories, health
advisories, area (i.e. ―off-limits‖), prostitution and human trafficking and
curfew restrictions.
 
(o) Vehicle or equipment licenses. IAW USFK Regulation 190-1, Contractor
personnel shall possess the required licenses to operate all vehicles or
equipment necessary to perform the contract in the theater of operations. All
contractor employees/dependents must have either a Korean driver‘s license or a
valid international driver‘s license to legally drive on Korean roads, and must
have a USFK driver‘s license to legally drive on USFK installations. Contractor
employees/dependents will first obtain a Korean driver‘s license or a valid
international driver‘s license then obtain a USFK driver‘s license.
 
(p) Evacuation.
(1) If the COMUSK orders a non-mandatory or mandatory evacuation of some or all
personnel, the Government will provide assistance, to the extent available, to
United States and third country national contractor personnel.
(2) Non-combatant Evacuation Operations (NEO).
(i) The contractor shall designate a representative to provide contractor
personnel and dependents information to the servicing NEO warden as required by
direction of the Responsible Officer.
(ii) If contract period of performance in the Republic of Korea is greater than
six months, non emergency essential contractor personnel and all IC/TR
dependents shall participate in at least one USFK sponsored NEO exercise per
year.
(q) Next of kin notification and personnel recovery.
 
(1) The Contractor shall be responsible for notification of the
employee-designated next of kin in the event an employee dies, requires
evacuation due to an injury, or is missing, captured, or abducted.
(2) In the case of missing, captured, or abducted contractor personnel, the
Government will assist in personnel recovery actions in accordance with DOD
Directive 2310.2, Personnel Recovery.
(3) IC/TR personnel shall accomplish Personnel Recovery/Survival, Evasion,
Resistance and Escape (PR/SERE) training in accordance with USFK Reg 525-40,
Personnel Recovery Procedures and USFK Reg 350-2 Theater Specific Required
Training for all Arriving Personnel and Units Assigned to, Rotating to, or in
Temporary Duty Status to USFK.

 
 
 

--------------------------------------------------------------------------------

 

 
(r) Mortuary affairs. Mortuary affairs for contractor personnel who die while
providing support in the theater of operations to U.S. Armed Forces will be
handled in accordance with DOD Directive 1300.22, Mortuary Affairs Policy and
Army Regulation 638-2, Care and Disposition of Remains and Disposition of
Personal Effects.
 
(s) USFK Responsible Officer (RO). The USFK appointed RO will ensure all IC/TR
personnel complete all applicable training as outlined in this clause.
 
(End of Clause)
 
H.49.2 GERMANY SOFA STATUS PROVISIONS
 
The Subcontractor shall comply with Army in Europe Regulation 715-9 ―Contractor
Personnel in Germany – Technical Expert, Troop Care, and Analytical Support
Personnel‖, USAR Regulation 600-700,  ―Identification Cards and Individual
Logistics Support‖, and guidance provided on DOCPER and USA Europe Civilian
Personnel Directorate websites for SOFA and TESA status. The DoD Contractor
Personnel Officer (DOCPER) implements the Agreements of 27 March 1998, and the
Agreements of 29 June 2001, signed by the U.S. Embassy and German Foreign
Ministry, establishing bilateral implementation of Articles 72 and 73 of the
Supplementary Agreement (SA) to the NATO Status of Forces Agreement. These two
Articles govern the use in Germany of DOD contractor employees as Technical
Experts (TE), Troop Care (TC) providers, and Analytical Support (AS) contractor
personnel.  Contracts that propose to employ TE, TC providers, or AS personnel
in Germany, and the applications of individuals seeking TE/TC/AS status under
those contracts, are submitted through DOCPER.  DOCPER website
http://www.per.hqusareur.army.mil/content/CPD/docper.html provides guidance for
DoD Contractors for SOFA and TESA status.
 
H.50 PROHIBITIONS AGAINST HUMAN TRAFFICKING, INHUMANE LIVING CONDITIONS, AND
WITHOLDING OF EMPLOYEE PASSPORTS (JUL 2010)
 
The Subontractor shall comply with CENTCOM Contracting Command (C3) Clause
952.222-0001 as stated below:
 
(a) All contractors (―contractors‖ refers to both prime contractors and all
subcontractors at all tiers) are reminded of the prohibition contained in Title
18, United States Code, Section 1592, against knowingly destroying, concealing,
removing, confiscating, or possessing any actual or purported passport or other
immigration document, or any other actual or purported government identification
document, of another person, to prevent or restrict or to attempt to prevent or
restrict, without lawful authority, the person‘s liberty to move or travel, in
order to maintain the labor or services of that person, when the person is or
has been a victim of a severe form of trafficking in persons.
 

 
 

--------------------------------------------------------------------------------

 

 
(b) Contractors are also required to comply with the following provisions:
 
(1) Contractors shall only hold employee passports and other identification
documents discussed above for the shortest period of time reasonable for
administrative processing purposes.
 
(2) Contractors shall provide all employees with a signed copy of their
employment contract, in English as well as the employee‘s native language that
defines the terms of their employment/compensation.
 
(3) Contractors shall not utilize unlicensed recruiting firms, or firms that
charge illegal recruiting fees.
 
(4) Contractors shall be required to provide adequate living conditions
(sanitation, health, safety, living space) for their employees.  Fifty square
feet is the minimum acceptable square footage of personal living space per
employee.  Upon contractor‘s written request, contracting officers may grant a
waiver in writing in cases where the existing square footage is within 20% of
the minimum, and the overall conditions are determined by the contracting
officer to be acceptable.  A copy of the waiver approval shall be maintained at
the respective life support area.
 
(5) Contractors shall incorporate checks of life support areas to ensure
compliance with the requirements of this Trafficking in Persons Prohibition into
their Quality Control program, which will be reviewed within the Government‘s
Quality Assurance process.
 
(6) Contractors shall comply with international laws regarding
transit/exit/entry procedures, and the requirements for work visas.  Contractors
shall follow all Host Country entry and exit requirements, including
requirements for visas and work permits.
 
(c) Contractors have an affirmative duty to advise the Contracting Officer if
they learn of their employees violating the human trafficking and inhumane
living conditions provisions contained herein.  Contractors are advised that
contracting officers and/or their representatives will conduct random checks to
ensure contractors and subcontractors at all tiers are adhering to the law on
human trafficking, humane living conditions and withholding of passports.
 
(d) The contractor agrees to incorporate the substance of this clause, including
this paragraph, in all subcontracts under his contract.
 
H.51          REPORTING KIDNAPPINGS, SERIOUS INJURIES AND DEATHS (JUL 2010)
 
The Subcontractor shall comply with CENTCOM Contracting Command (C3) Clause
952.223-0001 as stated below:
 
Contractors shall notify the Contracting Officer, as soon as practicable,
whenever employee kidnappings, serious injuries or deaths occur.

 
 
 

--------------------------------------------------------------------------------

 
 
 
Report the following information:
Contract Number
Contract Description & Location
Company Name
Reporting party:
Name
Phone number
e-mail address
 
Victim:
Name
Gender (Male/Female)
Age
Nationality
Country of permanent residence
 
Incident:
Description
Location
Date and time
Other Pertinent Information
 
H.52          COMPLIANCE WITH LAWS AND REGULATIONS (JUL 2010)
 
The Subcontractor shall comply with CENTCOM Contracting Command (C3) Clause
952.225-0004 (Jul 2010) as stated below:
 
(a)   The Subcontractor shall comply with, and shall ensure that its employees
and its subcontractors and their employees, at all tiers, are aware of and obey
all U.S. and Host Nation laws, Federal or DoD regulations, and Central Command
orders and directives applicable to personnel in Iraq and Afghanistan, including
but not limited to USCENTCOM, Multi-National Force and Multi- National Corps
operations and fragmentary orders, instructions, policies and directives.
 
(b)  Subcontractor employees shall particularly note all laws, regulations,
policies, and orders restricting authority to carry firearms, rules for the use
of force, and prohibiting sexual or aggravated assault.  Subcontractor employees
are subject to General Orders Number 1, as modified from time to time, including
without limitation, their prohibition on privately owned firearms, alcohol,
drugs, war souvenirs, pornography and photographing detainees, human casualties
or military security measures.
 
(c)   Subcontractor employees may be ordered removed from secure military
installations or the theater of operations by order of the senior military
commander of the battle space for acts that disrupt good order and discipline or
violate applicable laws, regulations, orders, instructions, policies, or
directives.  Contractors shall immediately comply with any such order to remove
its contractor employee.

 
 
 

--------------------------------------------------------------------------------

 

 
(d)  Subcontractor employees performing in the USCENTCOM Area of Responsibility
(AOR) may be subject to the jurisdiction of overlapping criminal codes,
including, but not limited to, the Military Extraterritorial Jurisdiction Act
(18 U.S.C. Sec. 3261, et al) (MEJA), the Uniform Code of Military Justice (10
U.S.C. Sec. 801, et al)(UCMJ), and the laws of the Host Nation.  Non-US citizens
may also be subject to the laws of their home country while performing in the
USCENTCOM AOR.  Contractor employee status in these overlapping criminal
jurisdictions may be modified from time to time by the United States, the Host
Nation, or by applicable status of forces agreements.
 
(e)   Under MEJA, a person who engages in felony misconduct outside the United
States while employed by or accompanying the Armed Forces is subject to arrest,
removal and prosecution in United States federal courts.  Under the UCMJ, a
person serving with or accompanying the Armed Forces in the field during a
declared war or contingency operation may be disciplined for a criminal offense,
including by referral of charges to a General Court Martial.  Contractor
employees may be ordered into confinement or placed under conditions that
restrict movement within the AOR or administratively attached to a military
command pending resolution of a criminal investigation.
 
(f)       Contractors shall immediately notify military law enforcement and the
Contracting Officer if they suspect an employee has committed an offense.
Contractors shall take any and all reasonable and necessary measures to secure
the presence of an employee suspected of a serious felony offense.  Contractors
shall not knowingly facilitate the departure of an employee suspected of a
serious felony offense or violating the Rules for the Use of Force to depart
Iraq or Afghanistan without approval from the senior U.S. commander in the
country.
 
(End of Clause)
 
H.53          MONTHLY CONTRACTOR CENSUS REPORTING (JUL 2010)
 
The Subcontractor shall comply with CENTCOM Contracting Command (C3) Clause
952.225-0005 as stated below:

The Subcontractor shall provide monthly employee census information to the
SOTERA Sr. Subcontracts Manager, by province, for this subcontract.  Information
shall be submitted either electronically or by hard- copy. Information shall be
current as of the 25th day of each month and received by the Sr. Subcontracts
Manager no later than the first day of the following month. The following
information shall be provided for each province in which work was performed:
(1) The total number (and subcontractors at all tiers) employees.
(2) The total number (and subcontractors at all tiers) of U.S. citizens.
(3) The total number (and subcontractors at all tiers) of local nationals (LN).
(4) The total number (and subcontractors at all tiers) of third-country
nationals (TCN).
(5) Name of province in which the work was performed.

 
 
 

--------------------------------------------------------------------------------

 

 
(6) The names of all company employees who enter and update employee data in the
Synchronized Predeployment & Operational Tracker (SPOT) in accordance with DFARS
252.225-7040 or DFARS DOD class deviation 2007-O0010.
 
H.54          GOVERNMENT FURNISHED CONTRACTOR SUPPORT (JUL 2010)
 
The Subcontractor shall comply with CENTCOM Contracting Command (C3) Clause
952.225-00011.
 
The following is a summary of the type of support the Government will provide
the subcontractor, on an ―as-available basis.  In the event of any discrepancy
between this summary and the description of services in the Statement of Work,
this clause will take precedence.
 

U.S. Citizens Accompanying the Force          
xAPO/FPO/MPO/Postal Services
DFACs
Mil Issue Equip
oAuthorized Weapon
Excess Baggage
MILAIR
xBilleting
Fuel Authorized
MWR
oCAAF
Govt Furnished Meals
Resuscitative Care
xControlled Access Card (CAC)/ID Card
Military Banking
Transportation
xCommissary
Military Clothing
All
oDependents Authorized
Military Exchange
None

 
Third-Country National (TCN) Employees
         
oAPO/FPO/MPO/Postal Services
DFACs
Mil Issue Equip
oAuthorized Weapon
Excess Baggage
MILAIR
oBilleting
Fuel Authorized
MWR
oCAAF
Govt Furnished Meals
Resuscitative Care
oControlled Access Card (CAC)/ID Card
Military Banking
Transportation
oCommissary
Military Clothing
All
oDependents Authorized
Military Exchange
None

 
Local National (LN) Employees
         
oAPO/FPO/MPO/Postal Services
DFACs
Mil Issue Equip
oAuthorized Weapon
Excess Baggage
MILAIR
oBilleting
Fuel Authorized
MWR
oCAAF
Govt Furnished Meals
Resuscitative Care
oControlled Access Card (CAC)/ID Card
Military Banking
Transportation
oCommissary
Military Clothing
All
oDependents Authorized
Military Exchange
None

 
H.55          CONTRACTOR HEALTH AND SAFETY (NOV 2010)
 
The Subcontractor shall comply with CENTCOM Contracting Command (C3) Clause
952.225-0013.
 
(a) Contractors shall comply with all National Electrical Code (NEC 2008),
Specifications as outlined, and MIL Standards and Regulations.  All
infrastructure to include, but not limited to, living quarters, showers, and
restrooms shall be installed and maintained in compliance with these standards
and must be properly supported and staffed to ensure perpetual Code compliance,
prevent hazards and to quickly correct any hazards to maximize safety of those
who use or work at the infrastructure (NEC Table 352.20).  Specifically, the use
of magnetic ballasts in lighting for new construction or replacement of existing
magnetic ballasts during refurbishment, alterations or upgrades with new
magnetic ballasts is prohibited. The government has the authority to enter and
inspect contractor employee living quarters at any time to ensure the prime
contractor is complying with safety compliance standards outlined in the 2008
National Electric Code (NEC).

 
 
 

--------------------------------------------------------------------------------

 



(b) The contractor shall correct all deficiencies within a reasonable amount of
time of contractor becoming aware of the deficiency either by notice from the
government or a third party, or discovery by the contractor.  Further guidance
on mandatory compliance with NFPA 70: NEC 2008 can be found on the following
link http://www.nfpa.org.
 
H.56          CONTRACTOR PERSONNEL AUTHORIZED TO ACCOMPANY U.S. ARMED FORCES
DEPLOYED OUTSIDE THE UNITED STATES (JUL 2009)

The Subcontractor shall comply with CENTCOM Contracting Command (C3) Clause
952.225-7040.
 
(a) Definitions.  As used in this clause—
 
―Combatant Commander‖ means the commander of a unified or specified  combatant
command
established in accordance with 10 U.S.C. 161.
 
―Designated operational area‖ means a geographic area designated by the
combatant commander
or subordinate joint force commander for the conduct or support of specified
military operations.
 
―Law of war‖ means that part of international law that regulates the conduct of
armed hostilities. The law of war encompasses all international law for the
conduct of hostilities binding on the United States or its individual citizens,
including treaties and international agreements to which the United States is a
party, and applicable customary international law.
 
―Subordinate joint force commander‖ means a sub-unified commander or joint task
force commander.
 
(b)  General.

(1) This clause applies when Contractor personnel are authorized to accompany
U.S. Armed
Forces deployed outside the United States in—

 
 
 

--------------------------------------------------------------------------------

 

 
(i) Contingency operations
 
(ii)  Humanitarian or peacekeeping operations; or
 
(iii)  Other military operations or military exercises, when designated by the
Combatant
Commander.
 
(2) Contract performance in support of U.S. Armed Forces deployed outside the
United States may require work in dangerous or austere conditions. Except as
otherwise provided in the contract, the Contractor accepts the risks associated
with required contract performance in such operations.
 
(3) Contractor personnel are civilians accompanying the U.S. Armed Forces.
 
(i) Except as provided in paragraph (b)(3)(ii) of this clause, Contractor
personnel are only authorized to use deadly force in self-defense.
 
(ii)  Contractor personnel performing security functions are also authorized to
use deadly force when such force reasonably appears necessary to execute their
security mission to protect assets/persons, consistent with the terms and
conditions contained in their contract or with their job description and terms
of employment.

(iii)  Unless immune from host nation jurisdiction by virtue of an international
agreement or international law, inappropriate use of force by contractor
personnel authorized to accompany the U.S. Armed Forces can subject such
personnel to United States or host nation prosecution and civil liability (see
paragraphs (d) and (j)(3) of this clause).
 
(4) Service performed by Contractor personnel subject to this clause is not
active duty or service under 38 U.S.C. 106 note.
 
(c) Support.
 
(1)           (i) The Combatant Commander will develop a security plan for
protection of Contractor personnel in locations where there is not sufficient or
legitimate civil authority, when the Combatant Commander decides it is in the
interests of the Government to provide security because—
 
(A)  The Contractor cannot obtain effective security services;
 
(B)  Effective security services are unavailable at a reasonable cost; or
 
(C)  Threat conditions necessitate security through military means.
 
(ii)  The Contracting Officer shall include in the contract the level of
protection to be provided to Contractor personnel.

 
 
 

--------------------------------------------------------------------------------

 

 
(iii)  In appropriate cases, the Combatant Commander may provide security
through military means, commensurate with the level of security provided DoD
civilians.
 
(2)           (i) Generally, all Contractor personnel authorized to accompany
the U.S. Armed Forces in the designated operational area are authorized to
receive resuscitative care, stabilization, hospitalization at level III military
treatment facilities, and assistance with patient movement in emergencies where
loss of life, limb, or eyesight could occur. Hospitalization will be limited to
stabilization and short-term medical treatment with an emphasis on return to
duty or placement in the patient movement system.

 
(ii)  When the Government provides medical treatment or transportation of
Contractor personnel to a selected civilian facility, the Contractor shall
ensure that the Government is reimbursed for any costs associated with such
treatment or transportation.
 
(iii)  Medical or dental care beyond this standard is not authorized unless
specified elsewhere in this contract.

(3) Unless specified elsewhere in this contract, the Contractor is responsible
for all other support required for its personnel engaged in the designated
operational area under this contract.
 
(4) Contractor personnel must have a letter of authorization issued by the
Contracting Officer in order to process through a deployment center or to travel
to, from, or within the designated operational area.  The letter of
authorization also will identify any additional authorizations, privileges, or
Government support that Contractor personnel are entitled to under this
contract.
 
(d)  Compliance with laws and regulations.
 
(1) The Contractor shall comply with, and shall ensure that its personnel
authorized to accompany U.S. Armed Forces deployed outside the United States as
specified in paragraph (b)(1) of this clause are familiar with and comply with,
all applicable—
 
(i) United States, host country, and third country national laws;

(ii)   Provisions of the law of war, as well as any other applicable treaties
and international agreements;
 
(iii)  United States regulations, directives, instructions, policies, and
procedures; and

(iv) Orders, directives, and instructions issued by the Combatant Commander,
including those relating to force protection, security, health, safety, or
relations and interaction with local nationals.
 
(2) The Contractor shall institute and implement an effective program to prevent
violations of the law of war by its employees and subcontractors, including law
of war training in accordance with paragraph (e)(1)(vii) of this clause.

 
 
 

--------------------------------------------------------------------------------

 

 
(e) Pre-deployment requirements.
 
(1) The Contractor shall ensure that the following requirements are met prior to
deploying personnel authorized to accompany U.S. Armed Forces.  Specific
requirements for each category may be specified in the statement of work or
elsewhere in the contract.
 
(i) All required security and background checks are complete and acceptable.
 
(ii)  All deploying personnel meet the minimum medical screening requirements
and have received all required immunizations as specified in the contract.  The
Government will provide, at no cost to the Contractor, any theater-specific
immunizations and/or medications not available to the general public.
 
(iii)  Deploying personnel have all necessary passports, visas, and other
documents required to enter and exit a designated operational area and have a
Geneva Conventions identification card, or other appropriate DoD identity
credential, from the deployment center.  Any Common Access Card issued to
deploying personnel shall contain the access permissions allowed by the letter
of authorization issued in accordance with paragraph (c)(4) of this clause.
 
(iv) Special area, country, and theater clearance is obtained for
personnel.  Clearance requirements are in DoD Directive 4500.54, Official
Temporary Duty Abroad, and DoD
4500.54-G, DoD Foreign Clearance Guide.  Contractor personnel are considered
non- DoD personnel traveling under DoD sponsorship.
 
(v) All personnel have received personal security training.  At a minimum, the
training shall—
 
(A)  Cover safety and security issues facing employees overseas;
 
(B)  Identify safety and security contingency planning activities; and
 
(C)  Identify ways to utilize safety and security personnel and other resources
appropriately.
 
(vi)  All personnel have received isolated personnel training, if specified in
the contract, in accordance with DoD Instruction 1300.23, Isolated Personnel
Training for DoD Civilian and Contractors.
 
(vii)  Personnel have received law of war training as follows:
 
(A)  Basic training is required for all Contractor personnel authorized to
accompany U.S. Armed Forces deployed outside the United States.  The basic
training will be provided through—
 

 
 

--------------------------------------------------------------------------------

 

 
(1)  A military-run training center; or

(2)  A web-based source, if specified in the contract or approved by the
Contracting Officer.

(B)  Advanced training, commensurate with their duties and responsibilities, may
be required for some Contractor personnel as specified in the contract.
 
(2) The Contractor shall notify all personnel who are not a host country
national, or who are not ordinarily resident in the host country, that—
 
(i) Such employees, and dependents residing with such employees, who engage in
conduct outside the United States that would constitute an offense punishable by
imprisonment for more than one year if the conduct had been engaged in within
the special maritime and territorial jurisdiction of the United States, may
potentially be subject to the criminal jurisdiction of the United States in
accordance with the Military Extraterritorial Jurisdiction Act of 2000 (18
U.S.C. 3621, et seq.);

 
(ii)  Pursuant to the War Crimes Act (18 U.S.C. 2441), Federal criminal
jurisdiction also extends to conduct that is determined to constitute a war
crime when committed by a civilian national of the United States;
 
(iii)  Other laws may provide for prosecution of U.S. nationals who commit
offenses on the premises of U.S. diplomatic, consular, military or other U.S.
Government missions outside the United States (18 U.S.C. 7(9)); and
 
(iv)  In time of declared war or a contingency operation, Contractor personnel
authorized to accompany U.S. Armed Forces in the field are subject to the
jurisdiction of the Uniform Code of Military Justice under 10 U.S.C. 802(a)(10).
 
(f) Processing and departure points. Deployed Contractor personnel shall—
 
(1) Process through the deployment center designated in the contract, or as
otherwise directed by the Contracting Officer, prior to deploying.  The
deployment center will conduct deployment processing to ensure visibility and
accountability of Contractor personnel and to ensure that all deployment
requirements are met, including the requirements specified in paragraph (e)(1)
of this clause;


(2) Use the point of departure and transportation mode directed by the
Contracting Officer; and
 
(3) Process through a Joint Reception Center (JRC) upon arrival at the deployed
location.  The JRC will validate personnel accountability, ensure that specific
designated operational area entrance requirements are met, and brief Contractor
personnel on theater-specific policies and procedures.

 
 
 

--------------------------------------------------------------------------------

 

 
(g) Personnel data.

(1) The Contractor shall enter before deployment and maintain data for all
Contractor personnel that are authorized to accompany U.S. Armed Forces deployed
outside the United States as specified in paragraph (b)(1) of this clause.  The
Contractor shall use the Synchronized Predeployment and Operational Tracker
(SPOT) web-based system, at http://www.dod.mil/bta/products/spot.html, to enter
and maintain the data.
 
(2) The Contractor shall ensure that all employees in the database have a
current DD Form 93, Record of Emergency Data Card, on file with both the
Contractor and the designated Government official.  The Contracting Officer will
inform the Contractor of the Government official designated to receive this data
card.
 
(h)  Contractor personnel.
 
(1) The Contracting Officer may direct the Contractor, at its own expense, to
remove and replace any Contractor personnel who jeopardize or interfere with
mission accomplishment or who fail to comply with or violate applicable
requirements of this contract.  Such action may be taken at the Government‘s
discretion without prejudice to its rights under any other provision of this
contract, including the Termination for Default clause.
 
(2) The Contractor shall have a plan on file showing how the Contractor would
replace employees who are unavailable for deployment or who need to be replaced
during deployment. The Contractor shall keep this plan current and shall provide
a copy to the Contracting Officer upon request.  The plan shall—
 
(i)  Identify all personnel who are subject to military mobilization;
 
(ii)  Detail how the position would be filled if the individual were mobilized;
and
 
(iii)  Identify all personnel who occupy a position that the Contracting Officer
has designated as mission essential.
 
(3) Contractor personnel shall report to the Combatant Commander or a designee,
or through other channels such as the military police, a judge advocate, or an
inspector general, any suspected or alleged conduct for which there is credible
information that such conduct—
 
(i) Constitutes violation of the law of war; or
 
(ii)  Occurred during any other military operations and would constitute a
violation of the law of war if it occurred during an armed conflict.

 
 
 

--------------------------------------------------------------------------------

 

 
(i) Military clothing and protective equipment.
 
(1) Contractor personnel are prohibited from wearing military clothing unless
specifically authorized in writing by the Combatant Commander.  If authorized to
wear military clothing, Contractor personnel must—
 
(i) Wear distinctive patches, arm bands, nametags, or headgear, in order to be
distinguishable from military personnel, consistent with force protection
measures; and
 
(ii)  Carry the written authorization with them at all times.
 
(2) Contractor personnel may wear military-unique organizational clothing and
individual equipment (OCIE) required for safety and security, such as ballistic,
nuclear, biological, or chemical protective equipment.
 
(3) The deployment center, or the Combatant Commander, shall issue OCIE and
shall provide training, if necessary, to ensure the safety and security of
Contractor personnel.
 
(4) The Contractor shall ensure that all issued OCIE is returned to the point of
issue, unless otherwise directed (in writing) by the Contracting Officer.
 
(j) Weapons.
 
(1)  If the Contractor requests that its personnel performing in the designated
operational area be authorized to carry weapons, the request shall be made
through the Contracting Officer to the Combatant Commander, in accordance with
DoD Instruction 3020.41, paragraph 6.3.4.1 or, if the contract is for security
services, paragraph 6.3.5.3.  The Combatant Commander will determine whether to
authorize in-theater Contractor personnel to carry weapons and what weapons and
ammunition will be allowed.
 
(2)  If the Contracting Officer, subject to the approval of the Combatant
Commander, authorizes the carrying of weapons—
 
(i) The Contracting Officer may authorize the Contractor to issue
Contractor-owned weapons and ammunition to specified employees; or
 
(ii)  The [Contracting Officer to specify the appropriate individual, e.g.,
Contracting Officer’s Representative, Regional Security Officer] may issue
Government-furnished weapons and ammunition to the Contractor for issuance to
specified Contractor employees.
 
(3) The Contractor shall ensure that its personnel who are authorized to carry
weapons—
 
(i) Are adequately trained to carry and use them—
 
(A)  Safely;
 

 
 

--------------------------------------------------------------------------------

 

 
(B)  With full understanding of, and adherence to, the rules of the use of force
issued by the Combatant Commander; and


(C)  In compliance with applicable agency policies, agreements, rules,
regulations, and other applicable law;
 
(ii)  Are not barred from possession of a firearm by 18 U.S.C. 922; and
 
(iii)  Adhere to all guidance and orders issued by the Combatant Commander
regarding possession, use, safety, and accountability of weapons and ammunition.
 
(4) Whether or not weapons are Government-furnished, all liability for the use
of any weapon by Contractor personnel rests solely with the Contractor and the
Contractor employee using such weapon.


(5) Upon redeployment or revocation by the Combatant Commander of the
Contractor‘s authorization to issue firearms, the Contractor shall ensure that
all Government-issued weapons and unexpended ammunition are returned as directed
(in writing) by the Contracting Officer.
 
(k)  Vehicle or equipment licenses.
 
Contractor personnel shall possess the required licenses to operate all vehicles
or equipment necessary to perform the contract in the designated operational
area.
 
(l) Purchase of scarce goods and services.
 
If the Combatant Commander has established an organization for the designated
operational area whose function is to determine that certain items are scarce
goods or services, the Contractor shall coordinate with that organization local
purchases of goods and services designated as scarce, in accordance with
instructions provided by the Contracting Officer.
 
(m)  Evacuation.
 
(1)  If the Combatant Commander orders a mandatory evacuation of some or all
personnel, the Government will provide assistance, to the extent available, to
United States and third country national Contractor personnel.
 
(2)  In the event of a non-mandatory evacuation order, unless authorized in
writing by the Contracting Officer, the Contractor shall maintain personnel on
location sufficient to meet obligations under this contract.
 
(n)  Next of kin notification and personnel recovery.

 
 
 

--------------------------------------------------------------------------------

 

 
(1) The Contractor shall be responsible for notification of the
employee-designated next of kin in the event an employee dies, requires
evacuation due to an injury, or is isolated, missing, detained, captured, or
abducted.


(2)  In the case of isolated, missing, detained, captured, or abducted
Contractor personnel, the
Government will assist in personnel recovery actions in accordance with DoD
Directive
3002.01E, Personnel Recovery in the Department of Defense.


(o) Mortuary affairs.


Mortuary affairs for Contractor personnel who die while accompanying the U.S.
Armed Forces will be handled in accordance with DoD Directive 1300.22, Mortuary
Affairs Policy.


(p)  Changes.
 
In addition to the changes otherwise authorized by the Changes clause of this
contract, the Contracting Officer may, at any time, by written order identified
as a change order, make changes in the place of performance or
Government-furnished facilities, equipment, material, services, or site.  Any
change order issued in accordance with this paragraph (p) shall be subject to
the provisions of the Changes clause of this contract.
 
(q)  Subcontracts.


The Contractor shall incorporate the substance of this clause, including this
paragraph (q), in all subcontracts when subcontractor personnel are authorized
to accompany U.S. Armed Forces deployed outside the United States in—


(1) Contingency operations;


(2) Humanitarian or peacekeeping operations; or


(3) Other military operations or military exercises, when designated by the
Combatant Commander.
 
H.57          ADDITIONAL REQUIREMENTS AND RESPONSIBILITES RELATING TO ALLEGED
CRIMES BY OR AGAINST CONTRACTOR PERSONNEL IN IRAQ OR AFGHANISTAN (Deviation
2010-O0014) (AUG 2010)
 
The Subcontractor shall comply with CENTCOM Contracting Command (C3) Clause
952.225-7997.
 
(a)  The Contractor shall report to the appropriate investigative authorities
any alleged offenses under:

 
 
 

--------------------------------------------------------------------------------

 

 
(1)  The Uniform Code of Military Justice (chapter 47 of title 10, United States
Code) (applicable to contractors serving with or accompanying an armed force in
the field during a declared war or a contingency operation); or
(2) The Military Extraterritorial Jurisdiction Act (chapter 212 of title 18,
United States Code).
(b) The Contractor shall provide to all contractor personnel who will perform
work on a contract in Iraq or Afghanistan, before beginning such work,
information on the following:
(1)  How and where to report an alleged crime described in paragraph (a) of this
clause. (2)  Where to seek victim and witness protection and assistance
available to contractor personnel in connection with an alleged offense
described in paragraph (a) of this clause.
(c) The appropriate investigative authorities to which suspected crimes shall be
reported include the following officials—
(i) US Army Criminal Investigations Division at
http://www.cid.army.mil/reportacrime.html;
(ii) Air Force Office of Special Investigations at
http://www.osi.andrews.af.mil/library/factsheets/factsheet.asp?id=14522; (iii)
Navy Criminal Investigative Service at
http://www.ncis.navy.mil/Pages/publicdefault.aspx; or
(iv) To the command of any supported military element or the command of any
base.
(d) Personnel seeking whistleblower protection from reprisals for reporting
criminal acts shall seek guidance through the DoD Inspector General hotline at
(800) 424-9098 or
www.dodig.mil/HOTLINE/index.html. Personnel seeking other forms of victim or
witness protections should contact the nearest military law enforcement office.
 
H.58          ARMING REQUIREMENTS AND PROCEDURES FOR PERSONAL SECURITY SERVICES
CONTRACTORS AND REQUESTS FOR PERSONAL SERVICES (AUG 2010)
 
The Subcontractor shall comply with CENTCOM Contracting Command (C3) Clause
952.225-0001. (a) General. Contractor and its subcontractors at all tiers that
require arming under this contract agree to obey all laws, regulations, orders,
and directives applicable to the use of private security personnel in Iraq and
Afghanistan, including U.S. CENTCOM, United States Forces – Iraq (USF-I) and
United States Forces – Afghanistan (USFOR-A) Commander orders, instructions and
directives. Contractors will ensure that all employees, including employees at
any tier of subcontracting relationships, who will seek individual authorization
to be armed under the provisions of this contract (requests for blanket
authorization for groups or organizations will not be approved), comply with the
contents of this clause and with the requirements set forth in the following:
 
(1) DODI 3020.50, Private Security Contractors (PSC) Operating in Contingency
Operations;
(2) DODI 3020.41, Program Management for Acquisition and Operational Contract
Support in Contingency Operations;

 
 
 

--------------------------------------------------------------------------------

 

 
(3) DFARS 252.225-7040, Contractor Personnel Supporting a Force Deployed Outside
the United States;
(4) Class Deviation 2007-O0010, Contractor Personnel in the United States
Central Command Area of Responsibility
(5) USFOR-A, FRAGO 09-206, Outlines Management of Armed Contractors and Private
Security Companies Operating in the Combined Joint Operating Area - Afghanistan
(CJOA-A)
(6) USF-I OPORD 10-01, Annex C, Appendix 13
(7) U.S. CENTCOM Message, USCENTCOM Policy and Delegation of Authority for
Personal Protection and Contract Security Service Arming of DoD Civilian
Personnel and Contractors for Iraq and Afghanistan, dated 23 Dec 2005
(8) U.S. CENTCOM Message, Modification to USCENTCOM Civilian and Contractor
Arming Policy and Delegation of Authority for Iraq and Afghanistan, dated 07 Nov
2006
(9) U.S. CENTCOM Message, Modification 3 to USCENTCOM Civilian and Contractor
Arming Policy and Delegation of Authority in Iraq and Afghanistan, dated 09 Jun
2009
 
(b) Required Government Documentation. An O-6 or GS-15 (or above) from the unit
requesting the contractor security shall provide a description of the following
to the arming approval authority via the contracting officer representative
(COR) in sponsoring each individual request for arming (under paragraph (c)
below:
 
(1) The specific location where the PSC employee will operate;
(2) The persons and/or property that require protection;
(3) The anticipated threat;
(4) The requested weapon type(s), including serial number when possible;
(5) The reason current security/police forces are unable to provide adequate
protection;
and (6) Verification, under paragraph (e) below, that background checks have
been conducted and that no records were found of convictions or other acts that
should be known to the arming authority.

 
(c) Required Contractor Documentation. Contractors and their subcontractors at
all tiers that require arming approval shall provide to the arming approval
authority via the COR consistent documentation (signed and dated by the employee
and employer as applicable) for each of their employees who will seek
authorization to be armed under the contract as follows:
 
(1) Weapons Qualification/Familiarization. All employees must meet the weapons
qualification requirements on the requested weapon(s) established by any DoD or
other U.S. government agency, Law of Armed Conflict (LOAC); Rules for the Use of
Force (RUF), as defined in the U.S. CENTCOM Policy, dated 23 December 2005; and
distinction between the above-prescribed RUF and the Rules of Engagement (ROE),
which are applicable only to military forces.

 
 
 

--------------------------------------------------------------------------------

 

 
(2) Completed DD Form 2760 (or equivalent documentation) for each armed
employee, indicating that the employee is not otherwise prohibited under U.S.
law from possessing the required weapon or ammunition.
(3) Written acknowledgement by the individual of the fulfillment of training
responsibilities and the conditions for the authorization to carry firearms.
This document includes the acknowledgement of the distinctions between the ROE
applicable to military forces and RUF that control the use of weapons by DoD
civilians, DoD contractors and PSCs.
(4) Written acknowledgement signed by both the armed employee and by a
representative of the employing company that use of weapons could subject both
the individual and company to U.S. and host nation prosecution and civil
liability.
(5) A copy of the contract between the contractor‘s company and the U.S.
Government that verifies the individual‘s employment and addresses the need to
be armed.
(6) One (1) copy of a business license from the Iraqi or Afghani Ministry of
Trade or Interior.
(7) One (1) copy of a license to operate as a PSC (or a temporary operating
license) from the Ministry of Interior.
 
(d) The contractor will submit to the COR a communications plan that, at a
minimum, sets forth the following:

 
(1) The contractor‘s method of notifying military forces and requesting
assistance where hostilities arise, combat action is needed or serious incidents
have been observed;
(2) How relevant threat information will be shared between contractor security
personnel and U.S. military forces; and
(3) How the contractor will coordinate transportation with appropriate military
authorities.
 
(e) Prior to requesting arming approval, the contractor will submit to the COR
an acceptable plan for accomplishing background checks on all contractor and
subcontractor employees who will be armed under the contract. The contractor
shall, at a minimum, perform the following (which will be specifically addressed
in its plan and which will be documented and furnished to the COR upon
completion):
 
(1) Use one or more of the following sources when conducting the background
checks: Interpol, FBI, Country of Origin Criminal Records, Country of Origin
U.S. Embassy Information Request, CIA records, and/or any other records
available;
(2) Verify with USF-I or USFOR-A, as applicable, that no employee has been
barred by any commander within Iraq or Afghanistan; and
(3) All local nationals and third country nationals will voluntarily submit to
full biometric enrollment in accordance with theater biometric policies within
60 days of their arming request. While biometric collection and screening is
voluntary, CORs will immediately notify the arming approval authority of any
individuals who do not meet this requirement and any arming authorization will
be revoked until all requirements are met.

 
 
 

--------------------------------------------------------------------------------

 



(f) Penalties for Non-Compliance. Failure of contractor or subcontractor
employee(s) to comply with the laws, regulations, orders, and rules (including
those specified herein) governing the use of force, training, arming
authorization, and incident reporting requirements may result in the revocation
of weapons authorization for such employee(s). Where appropriate, such failure
may also result in the total revocation of weapons authorization for the
contractor (or subcontractor) and sanctions under the contract, including
termination.
 
(g) Criminal and Civil Liability. Arming of contractor or subcontractor
employees under this contract may subject the contractor, its subcontractors,
and persons employed by the same, to the civil and criminal jurisdiction of the
U.S. and Host Nation. ―Host Nation‖ refers to the nation or nations where
services under this contract are performed.


(h) Lapses in Training or Authorization. Failure to successfully retrain an
employee who has been properly authorized to be armed under this contract within
twelve (12) months of the last training date will constitute a lapse in the
employee‘s authorization to possess and carry the weapon. All unauthorized
employees will immediately surrender their weapon and authorization letter to
the contractor and will remain unarmed until such time as they are retrained and
newly approved by the arming authority. Additionally, the arming authority‘s
authorization letter is valid for a maximum of twelve (12) months from the date
of the prior letter (unless authorization is earlier invalidated by a lapse in
training).


(i) Authorized Weapon & Ammunition Types. Unless DCDRUSCENTCOM (or a designee)
expressly provides otherwise, all arming requests and authorizations for
contractor or subcontractor employees under this contract shall be limited to
U.S. Government-approved weapons and ammunition. Notwithstanding Host Nation
laws or regulations that would allow use of heavier weapons by contract
security/PSC, all DoD security service / PSC contractors must have weapons
approved by DCDRUSCENTCOM (or a designee) before use. This restriction applies
to all weapons in the possession of contractor employees, even if such weapons
are required for personal protection. The following weapons and ammunition are
currently
authorized by the U.S. Government for use in Iraq and Afghanistan:


(1) The M9, M4, M16, or equivalent (e.g. .45 CAL, AK-47).
(2) The M9 or equivalent sidearm will be the standard personal protection weapon
unless other weapons are specifically requested and approved.
(3) U.S. government Ball ammunition is the standard approved ammunition.
 
(j) Requirements for Individual Weapons Possession. All employees of the
contractor and its subcontractors at all tiers who are authorized to be armed
under this contract must:


(1) Possess only those U.S. Government-approved weapons and ammunition for which
they are qualified under the training requirements of section (c) and
subsequently authorized to carry;
(2) Carry weapons only when on duty or at a specific post (according to their
authorization);
(3) Not conceal any weapons, unless specifically authorized;
 

 
 

--------------------------------------------------------------------------------

 

 
(4) Carry proof of authorization to be armed. Employees not possessing such
proof will be deemed unauthorized and must surrender their weapon to their
employer; and
(5) IAW USCENTCOM G.O. #1, consumption of alcohol in Iraq or Afghanistan is
prohibited. In the event of a suspension or an exception to G.O. #1, employees
shall not consume any alcoholic beverage while armed or within eight (8) hours
of the next work period when they will be armed. There are no circumstances
under which a person will be authorized to consume any alcoholic beverage when
armed for personal protection.
 
(k) Weapons/Equipment Restrictions and Responsibilities. Unless otherwise
provided, the U.S. Government will not provide any weapons or ammunition to
contractors, their subcontractors, or any employees of the same. The Contractor
will provide all weapons and ammunition to those employees that will be armed
under the contract. The contractor and its subcontractors at all tiers will also
provide interceptor body armor, ballistic helmets, and the Nuclear, Biological,
and Chemical (NBC) protective masks to those employees that require such
equipment in the performance of their duties.


(l) Rules for the Use of Force (RUF). In addition to the RUF and ROE training
referenced in paragraph (c), the contractor and its subcontractors at all tiers
will monitor and report all activities of its armed employees that may violate
the RUF and/or otherwise trigger reporting requirements as serious incidents.
Prompt reporting demonstrates a desire by the contractor and its subcontractors
to minimize the impact of any violations and, therefore, will be given favorable
consideration. Violations of the RUF include, though are not limited to:
 
(1) Taking a direct part in hostilities or combat actions, other than to
exercise self-defense;
(2) Failing to cooperate with Coalition and Host Nation forces;
(3) Using deadly force, other than in self-defense where there is a reasonable
belief of imminent risk of death or serious bodily harm;
(4) Failing to use a graduated force approach;
(5) Failing to treat the local civilians with humanity or respect; and
(6) Detaining local civilians, other than in self-defense or as reflected in the
contract terms.

(m) Retention and Review of Records. The Contractor and all subcontractors at
all tiers shall maintain records on weapons training, LOAC, RUF and the
screening of employees for at least six (6) months following the expiration (or
termination) of the contract. The Contractor and its subcontractors at all tiers
shall make these records available to the Contracting Officer or designated
representative, at no additional cost to the government, within 72 hours of a
request.


(n) Contractor Vehicles. Vehicles used by contractor and subcontractor personnel
in the course of their security duties shall not be painted or marked to
resemble U.S./Coalition or host nation military and police force vehicles.


(o) Quarterly Reporting. The prime contractor will report quarterly (i.e. NLT 1
January, 1 April, 1 July and 1 October for each quarter of the calendar year) to
the Contracting Officer responsible for this contract, and any other
organization designated by the Contracting Officer, the following information
under this contract:

 
 
 

--------------------------------------------------------------------------------

 

 
(1) The total number of armed civilians and contractors;

(2) The names and contact information of its subcontractors at all tiers; and

(3) A general assessment of the threat conditions, adequacy of force numbers,
and any problems that might require a change to force levels. Note: this
information is in addition to the information the contractor promises to
immediately provide under the communications plan referenced at paragraph (d).
 
H.59          ARMED PERSONNEL INCIDENT REPORTS (SEP 2010)
 
The Subcontractor shall comply with CENTCOM Contracting Command (C3) Clause
952.225-0002.
 
(a) All contractors and subcontractors in the United States Forces-Iraq (USF-I)
or United States Forces-Afghanistan (USFOR-A) theater of operations
shall comply with and shall ensure that their personnel supporting USF-I or
USFOR-A forces are familiar with and comply with all applicable orders,
directives, and instructions issued by the respective USF-I or USFOR-A
Commanders relating to force protection and safety.

 
(b) IRAQ: Contractors shall provide an initial report of all weapons firing
incidents or any other serious incidents they or their contractors are involved
in to USF-I Contractor Operations Cell (CONOC) as soon as practical, but not
later than 4 hours after the incident. The contractor and its subcontractors at
all tiers shall submit a written report to CONOC, the Contracting Officer (CO)
within 96 hours of the incident. Interim reports shall be submitted between the
initial and final report, when necessary to the CONOC at
usfic3conoc@iraq.centcom.mil DSN 318-435-2369, UK# 0044 203 286 9851 or 0044 203
239 5894 or Skype: USFICONOC
 
(c) AFGHANISTAN: Contractors shall immediately report all incidents and use of
weapons through their Contracting Officers Representative (CORs) who will notify
the Contracting Officer. Contracting Officers are responsible to notify the
SCO-A Chief of Operations and the SAR @ USFOR-A (SAR SHIFT DIRECTOR, DSN:
318-237-1761) Information should include: the name of the company, where the
incident occurred, time when the incident occurred, a brief description of the
events leading up to the incident, and a point of contact for the company. The
PARC-A Chief of Operations in coordination with the JOC will issue guidance for
further reporting requirements.
 
(d) Contractors shall provide first aid and request MEDEVAC of injured persons,
and remain available for U.S. or Coalition response forces, based upon the
situation. In the event contractor personnel are detained by U.S. or Coalition
Forces, prolonged detention due to lack of proper identification can be
alleviated by contractor personnel possessing on their person information that
includes the contractor‘s name, the contract number, a contractor management
POC, and the phone number of the CONOC/JOC Watch.

 
 
 

--------------------------------------------------------------------------------

 

 
H.61          MEDICAL SCREENING AND VACCINATION REQUIREMENTS FOR THIRD COUNTRY
NATIONALS OR LOCALLY HIRED EMPLOYEES OPERATING IN THE CENTCOM AREA OF
RESPONSIBILITY (AOR) (NOV 2010)
 
The Subcontractor shall comply with CENTCOM Contracting Command (C3) Clause
952.225-0009.
 
(a)   Contractors, and subcontractors at any tier shall ensure and provide
satisfactory evidence that all locally hired employees, including Local National
(LN), Third Country National (TCN), and U.S. employees, working on bases have
been screened for and do not currently have active tuberculosis (TB).
 
(1) Contractors may initially utilize a testing method of either a chest x-ray
or TB skin test (TST), depending on the originating country a contracted
employee.
 
(i)         Chest x-rays (CXR's), symptom survey, and Body Mass Index (BMI)
shall be taken, and TSTs administered within 12 months prior to the start of
deployment/employment.  Contractors are required to bring in a physical copy of
the pre-employment CXR film as it is the only way to verify interval changes
should an active case of TB occur.

 
(A) Third Country Nationals (TCNs) and Local Nationals (LNs) cannot be screened
with the TST.  They need the pre-employment screening with a quality CXR, Body
Mass Index (BMI) and symptom survey


(B) Small-Risk Nationals (SRNs), those with less than 25 TB cases per
100,000 persons annually (mostly expats from Europe and US), can be screened via
the TST.


(ii)    Annual re-screening for TCNs, and LNs will be performed with a CXR
conducted by the Contractors medical provider or local economy provider, who
will look for interval changes from prior CXR‘s and review any changes in the
symptom survey.


(iii)   SRN‘s do not require annual TB re-screening.  However, for a TB contact
investigation, a TST or Interferon Gamma Release Assay (IGRA) is required.


(iv)   For a contact investigation, all personnel with a positive TST or IGRA
will be evaluated for potential active TB with a symptom screen, exposure
history, BMI, and CXR.  All cases of suspected or confirmed active TB must be
reported to the theater Preventive Medicine (PM) physician and/or TB Consultant
as soon as possible.  TB reporting is required within 24 hours to the PM
POC.  Contact tracing, and medical coding have specific requirements.  All
Small-Risk National (SRN) contract personnel are required to be MEDEVAC‘d out of
theater, at the contractor‘s expense, for treatment of active TB, after
consultation with the Theater PM or TB Consultant at the USF-I Surgeon‘s
office.  For SRN personnel, the contractor is responsible for management and
compliance with all prescribed public health actions.
 

 
 

--------------------------------------------------------------------------------

 



(v)         Screening may be performed either by a licensed medical provider
from the local economy or by the contractors‘ licensed medical
staffs.  Contractors shall maintain medical screening documentation and make it
available to the Contracting Officer upon request.
 
(2) TB screening and documentation is a requirement prior to receiving badges to
work in the Iraq Joint Operations Area.  A copy of the TB screening
documentation shall be provided to the responsible Base Operations Center (BOC)
prior to issuance of base access badges.
 
(b)  Contractor employees, including subcontractors at any tier, who work in
positions where they are working in food service,  water and ice production
facilities, shall have current Typhoid and Hepatitis ―A‖ (full series)
immunizations in accordance with the Centers for Disease Control and Prevention
guidelines (e.g. typhoid vaccination booster is required every 2 years), in
addition to the required TB tests. The contractor medical provider must complete
a pre-placement examination to include a stool sample test for ova and
parasites, and annual medical screening form or equivalent for food service, ice
and water production workers.


(c)   Proof of individual employee vaccinations shall be provided to the
Contracting Officer and COR showing that their employees and their subcontractor
employees at any tier have received the above vaccinations.  The contractor
shall maintain their employees‘ vaccination records for examination by the
Contracting Officer.  The contractor shall ensure that their subcontractors at
any tier maintain their respective employees‘ vaccination records for
examination by the Contracting Officer.


(d)  The contractor is responsible for management and compliance with all
prescribed public health actions regarding TB in the contracted personnel.  The
contractor also bears the responsibility of ensuring that adequate health
management for TB (screening / diagnosis / treatment / isolation) is available
at the contractor‘s chosen health care provider for their contracted and
subcontracted personnel.


NOTE:  Contractors are reminded of the requirement to comply with their contract
and all regulatory guidance (DoD Instructions/Regulations, Federal Acquisition
Regulation/Defense Federal Acquisition Regulation Supplement, and FRAGO‘s) as
applicable regarding Medical Screening and Vaccination Requirements.
 
H.62          CONTRACTOR DEMOBILIZATION (NOV 2010)
 
The Subcontractor shall comply with CENTCOM Contracting Command (C3) Clause
952.225-0016.
 
(a)  Full demobilization of contractors and subcontractor(s) in the
Iraq/Afghanistan Combined/Joint Operations Area (CJOA) is critical to
Responsible Drawdown. The prime contractor is  required to submit a
demobilization plan to the Contracting Officer a minimum of 30 days prior to the
end of the contract performance period or when requested by the Contracting
Officer.  The demobilization plan shall address, as a minimum, the following
procedures detailed below.  The procedures outline specific guidance to ensure a
timely and responsible exit from Iraq.  Prime contractors are responsible and
accountable to ensure their subcontractor(s) at all tiers comply with
responsible and timely exit from Iraq immediately following contract performance
completion or termination.

 
 
 

--------------------------------------------------------------------------------

 



(1) Exit from Iraq:  The prime contractor shall follow the exit guidance issued
by the United States (U.S.) Embassy Baghdad and shall ensure subcontractor(s) at
all tiers also follow the exit procedures.  The prime contractor is responsible
to remain cognizant of Iraqi laws regarding exit from Iraq.  Currently, all
foreigners traveling out of Iraqi airports via commercial air transportation
must have exit visas.  Department of Defense, U.S. Forces-Iraq, Letters of
Authorization (LOAs), and/or Embassy Badges are no longer the accepted means of
exiting Iraq.  All U.S. citizens and foreign national contractors must obtain an
Iraqi exit sticker before departing the country.  The exit sticker may be
obtained from selected police stations or Ministry of Interior (MOI)
offices.  It is the prime contractor‘s responsibility to ensure that the most
recent exit procedures are followed and to ensure that subcontractor(s) at all
tiers are in compliance with exit procedures. Assistance for this procedure may
be obtained by e-mailing baghdadregmgt@state.gov or phone 240-553-0581, ext 2782
or ext 2092.
 
(2) Letter of Authorization (LOA): The prime contractor is responsible for
demobilizing its workforce, including subcontractor employees at all tiers, and
all contractor owned and subcontractor owned equipment out of theater as part of
the prime contractor‘s exit strategy.  This exit strategy must include
reasonable timeframes starting with the end of the contract performance period
and not exceeding 30 days.  The Contracting Officer has the authority to extend
selected LOAs up to, but not exceeding 30 calendar days after the contract
completion date to allow the prime contractor to complete demobilization of its
workforce and contractor owned equipment, as well as subcontractor(s) workforce
and owned equipment, out of the Iraq/Afghanistan CJOA.  The prime contractor
shall notify the Contracting Officer a minimum of 30 days prior to the end of
the contract period to request up to a 30-day extension of selected LOAs beyond
the contract completion date to complete demobilization.  The request shall
include at a minimum:
 
(i) the name of each individual requiring a new LOA;
(ii) the number of days for the LOA (no more than 30 calendar days); and
(iii) justification for the request (e.g., what function the individual(s) will
be performing during the demobilization period).
 
The Contracting Officer may request additional information for an LOA
extension.  Any LOA extension granted beyond the contract completion date shall
not exceed 30 days and the contractor is not entitled to additional compensation
for this period.  If approved by the contracting officer, this is a no cost
extension of an employee‘s LOA due to demobilization and in no way is an
extension of the contract performance period.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(3) Badging:  The prime contractor is responsible to ensure all employee badges,
including subcontractor employees at all tiers, are returned to the local Access
Control Badging Office for de-activation and destruction.  The prime contractor
shall submit a Badge Termination Report to ensure each record is flagged and the
badge is revoked.  If a prime and/or subcontractor employee‘s badge is not
returned, the prime contractor shall submit a Lost, Stolen or Unrecovered Badge
Report to the appropriate Access Control Badging Office.  Contractor employees
in possession of a Common Access Card (CAC) shall be responsible for turning in
the CAC upon re-deployment through a CONUS Replacement Center in the U.S.
Failure to return employee badges in a timely manner may result in delay of
final payment.
 
(4) Contractor Controlled Facility Space:  If the prime contractor has entered
into a Memorandum of Understanding with the Installation Mayor or Garrison for
site space, buildings, facilities, and/or Containerized Housing Units (CHU) to
house prime and/or subcontractor employees (at all tiers), the prime contractor
is responsible to notify the Installation Mayor or Garrison Commander of intent
to vacate at least 90 calendar days prior to the end of the contract performance
period.  All United States Government (USG) provided property in the prime
contractor‘s possession must be returned to the USG in satisfactory condition.
The prime contractor is responsible and liable for any and all damages to USG
property caused by prime and/or subcontractor employees, and shall be further
liable for all cleanup, clearing, and/or environmental remediation expenses
incurred by the USG in returning prime contractor and/or subcontractor
facilities including surrounding site to a satisfactory condition, including
expenses incurred in physically moving property, trash, and refuse from such
premises, removing/ remediating hazardous wastes on the premises, and repairing
structures, buildings, and facilities used by the prime contractor and/or
subcontractor.  The prime contractor shall provide notification to the
Installation Mayor or Garrison Commander to perform an inspection of all
facilities as soon as practicable, but no more than 30 days, after the end of
the contract period.  If damages are discovered, the prime contractor shall make
the necessary repairs.  The prime contractor shall notify the Installation Mayor
or Garrison Commander for re- inspection of the facilities upon completion of
the repairs.  If the Installation Mayor or Garrison Commander inspects the
property, site space, buildings, facilities, and/or CHUs and finds they have not
been properly cleaned, cleared, and/or environmentally remediated, or if the
prime contractor fails to repair  any damages within 30 calendar days after the
end of the contract performance period, the final contract payment shall be
reduced by the amount of the specified damages/repairs or the expenses incurred
by the USG to properly clean, clear, and/or environmentally remediate the
premises.


(5) Government Furnished Equipment/Materials:  The prime contractor is
responsible to return all USG furnished equipment, as defined in Federal
Acquisition Regulation (FAR) Part 45, clauses 52.245-1, 52.245-2, and 52.245-5,
if included in the contract.  Prime contractors who are not in compliance with
the FAR, Defense Federal Acquisition Regulation Supplement, Department of
Defense Directives and Instructions, United States Forces-Iraq (USF-I) FRAGO‘s,
United States Forces-Afghanistan (USFOR-A) FRAGOs, policies, or procedures will
be responsible and liable for damages to the government property. The prime
contractor may apply for a ―relief of responsibility‖ from the Contracting
Officer anytime during the contract performance period.  A joint inventory shall
be conducted of the equipment by the prime contractor, USG representative, and
the Contracting Officer or their representative, within 10 calendar days after
the end of the contract performance period.  The prime contractor shall report
lost, damaged or destroyed property immediately to the Contracting Officer, but
no later than the joint inventory at the end of the contract period.  If the
prime contractor fails to report lost, damaged or destroyed equipment or
materials during the contract performance period, the prime contractor shall be
responsible for the replacement and/or repair of the equipment or
materials.  The replaced equipment shall be new, of the same quality, and shall
perform at the same functional level as the missing piece of equipment.  If the
prime contractor fails to repair and/or replace damaged or missing equipment,
the final payment shall be reduced by the appropriate amount of the specified
damages or cost to replace missing equipment with new.

 
 
 

--------------------------------------------------------------------------------

 



(6) Synchronized Predeployment Operational Tracker (SPOT):  The prime contractor
is responsible to close out the deployment of personnel, including subcontractor
employees at all tiers, at the end of the contract completion period and to
release the personnel from the prime contractor‘s company in the SPOT
database.  The release of employee information must be accomplished no more than
30 calendar days after the end of the contract completion date.


(7) Accountability of Prime and Subcontractor Personnel:  Whether specifically
written into the contract or not, it is the expectation of the USG that for any
persons brought into Iraq for the sole purposes of performing work on USG
contracts, contract employers will return employees to their point of
origin/home country once the contract is completed or their employment is
terminated for any reason.  If the prime contractor fails to re-deploy an
employee, or subcontractor employee at any tier, the USG shall notify the U.S.
Embassy Baghdad, to take appropriate action.  Failure by the prime contractor to
re-deploy its personnel, including subcontractor personnel at any tier, at the
end of the contract completion date, could result in the contractor being placed
on the Excluded Parties List System (EPLS) and not be allowed to propose on
future U.S. contracts anywhere in the world.


(b)  CENTCOM Contracting Command (C3) and external agencies will utilize all
available contracting remedies to guarantee compliance with demobilization
requirements.  Such actions include, but are not limited to withholding payment,
issuing a cure notice, issuing a negative Contractor Performance Assessment
Reporting System (CPARS) evaluation, reduction of award fee, debarment,
reimbursement of U.S. Government expenses, and/or any other legal remedy
available to a contracting officer. The USG reserves the right to
 withhold payment from the prime contractor not in compliance with the above
procedures included herein.  Additionally, the Contracting Officer shall
document all unresolved contractor compliance issues in CPARS, which shall have
an adverse past performance affect on future contracts with the USG, anywhere in
the world.

 
 
 

--------------------------------------------------------------------------------

 




SECTION I – SUBCONTRACTOR AGREEMENT CLAUSES


1.
Definitions



a.     As used throughout this Agreement, the following terms shall have the
meanings set forth below:


(1) The term "SOTERA" means the complete name of SOTERA.
(2) The term "Prime Contract" means the contract between SOTERA and the United
States Government, under which this Agreement is issued, the number of which is
specified in this Agreement.
(3) The term "Agreement" means the contractual instrument in which these "Terms
and Conditions" are incorporated.
(4) The term "lower-tier subcontracts" except as otherwise provided in this
Agreement, means purchase orders and other subcontracts (including changes and
modifications to these purchase orders and subcontracts) issued under this
Agreement and includes lower-tier subcontracts and purchase orders.


This Subcontract incorporates one or more clauses by reference with the same
force and effect as if they were given in full text.  Upon request the SOTERA
Sr. Subcontracts Manager will make their full text available.  Also, the full
text of a provision may be accessed electronically at this address:
 
FAR website:  https://www.acquisition.gov/far
GSAM website:  https://www.acquisition.gov/GSAM/gsam.html
 
I.1.1           FEDERAL ACQUISITION REGULATION (48 CHAPTER 1) CLAUSES
 

CLAUSE NO CLAUSE TITLE DATE 52.202-1 Definitions (Jul 2004) 52.203-3 Gratuities
(Apr 1984) 52.203-5 Covenant against Contingent Fees (Apr 1984) 52.203-6
Restrictions on Subcontractor Sales to the Government (Sep 2006) 52.203-7
Anti-Kickback Procedures (Oct 2010) 52.203-8 Cancellation, Rescission, and
Recovery    
Of Funds for Illegal or Improper Activity
(Jan 1997)

 
 
 
 

--------------------------------------------------------------------------------

 

 
52.203-10
Price or Fee Adjustment of Illegal or Improper Activity
(Jan 1997)
52.203-12
Limitation on Payments to Influence Certain Federal Transactions
(Oct 2010)
52.203-13
Contractor Code of Business Ethics and Conduct
(Apr 2010)
52.203-14
Display of Hotline Poster(s)
(Dec 2007)
52.204-2
Security Requirements
(Aug 1996)
52.204-3
Taxpayer Identification
(Oct 1998)
52.204-4
Printing/copying double-Sided on Recycled Paper
(Aug 2000)
52.204-7
Central Contractor Registration
(Apr 2008)
52.209-6                      
Protecting the Government‘s Interest when Subcontracting With Contractor‘s
Debarred, Suspended, or Proposed for Debarment
(Sep 2006)
52.211-6
Brand Name or Equal
(Aug 1999)
52.211-14
Notice of Priority Rating for National Defense, Emergency Preparedness and
Energy Use Program
(Apr 2008)
52.215-2
Audit and Records – Negotiation with Alternate III
(Oct 2010)
52.215-8
Order of Precedence Uniform Contract Format Modification
(Oct 1997)
52.215-19
Notification of Ownership Changes
(Oct 1997)
52.215-20
Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data
(Oct 2010)
52.215-20
Alternate III
(Oct 2010)
52.216-1
Type of Contract (Fill In.  Firm Fixed Price, Cost plus)
(Apr 1984)
52.217-8
Option to Extend Services (Fill in, 30 days, Prior to contract expiration)
(Nov 1999)
52.217-9
Option To Extend the Term of the Contract 90 Days
(Mar 2000)
52.219-1
Small Business Program Representations
(May 2004)
52.219-8
Utilization of Small Business Concerns
(May 2004)
52.219-9
Small Business Subcontracting Plan
(Oct 2010)
52.219-14
Limitations on Subcontracting
(Dec 1996)
52.222-2
Payment of Overtime Premiums
(Jul 1990)
52.222-3
Convict Labor
(Jun 2003)
52.222-19
Child Labor – Cooperation with Authorities and Remedies
(Jul 2010)
52.222-21
Prohibition of Segregated Facilities
(Feb 1999)
52.222-24
Preaward On-Site Equal Opportunity Compliance Evaluation
(Feb 1999)
52.222-26
Equal Opportunity
(Mar 2007)
52.222-35
Equal Opportunity for Special Disabled and Vietnam Era Veterans
(Sep 2010)(((                          (Sep 2010)
52.222-36
Affirmative Action for Handicapped Workers
(Jun 1998)
52.222-37
Employment reports on Special Disabled Veterans and Veterans of the Vietnam Era
(Dec 2001)
52.222-50
Combating Trafficking in Persons
(Feb 2009)
52.223-6
Drug Free Workplace
(May 2001)
52.223-16
IEE 1680 Standard for the Environmental Assessment of Personal Computer Products
(Dec 2007)

 
 
 
 

--------------------------------------------------------------------------------

 

 
52.225-2
Buy America Act Certificate (Feb 2009) 52.225-6 Trade Agreements Certificate
(Jan 2005) 52.225-13 Restriction on Certain Foreign Purchases (Jun 2008)
52.227-14 Rights in Data – General—Alternate V  (Dec 2007) 52.227-15
Representations of limited rights Data and Restricted Computer
Software                         (Dec 2007) 52.227-23 Rights to Proposal Data
(Technical) (Jun 1987) 52.228-3 Worker‘s Compensation Insurance (Defense Base
Act) (Apr 1984) 52.228-5  Insurance-Work on a Government Installation  (Jan
1997) 52.228-7  Insurance-Liability to Third Persons (Mar 1996) 52.229-4
Federal, State, and Local Taxes (Apr 2003) (State and Local Adjustments)
52.232-18 Availability of Funds (Apr 1984) 52.232-22 Limitation of Funds (Apr
1984) 52.232-23 Assignment of Claims (Jan 1986) 52.232-25 Prompt Payment (Oct
2008) 52.232-33 Payment by Electronic Funds Transfer - Central Contractor
Registration (Oct 2003) 52.233-1  Disputes – Alternate I  (Jul 2002) 52.233-4
Applicable Law for Breach of Contract Claim (Oct 2004)
52.234-2
Notice of Earned Value Management System –
   
Pre-Award IBR
(Jul 2006)
52.234-3
Notice of Earned Value Management System –
   
Post-Award IBR
(Jul 2006)
52.234-4
Earned Value Management System
(Jul 2006)
52.237-2
Protection of Government Buildings, Equipment,
   
and Vegetation
(Apr 1984)
52.239-1
Privacy or Security Safeguards
(Aug 1996)
52.242-13
Bankruptcy
(Jul 1995)
52.244-6
Subcontract For Commercial Items
(Oct 2010)
52.245-1
Government Property
(Aug 2010)
52.246-3
Inspection of Supplies – Cost Reimbursement
(May 2001)
52.246-4
Inspection of Services (Fixed Price)
(Aug 1996)
52.246-5
Inspection of Services – Cost Reimbursement
(Apr 1984)
52.246-8
Inspection of R&D – Cost Reimbursement
(May 2001)
52.246-9
Inspection of R&D – (Short Form)
(Apr 1984)
52.246-11
Higher –level contract quality requirement
(Feb 1999)
52.246-15
Certificate of Conformance
(Apr 1984)
52.246-25
Limitation of Liability – Services
(Feb 1997)
52.249-14
Excusable Delays
(Apr 1994)
52.251-1
Government Supply Sources
(Aug 2010)
52.251-2
Interagency Fleet management System Vehicles and
   
Related Services
(Jan 1991)
52.252-2
Solicitation Provisions Incorporated by Reference
(Feb 1998)

 
I.1.2                      FAR CLAUSES IN FULL TEXT
 
52.216-18 ORDERING. (OCT 1995)
 

 
 

--------------------------------------------------------------------------------

 

(a) Any supplies and services to be furnished under this contract shall be
ordered by issuance of delivery orders or task orders by the individuals or
activities designated in the Schedule. Such orders may be issued from the
effective date of the contract through the end of the contract period of
performance.
(b) All delivery orders or task orders are subject to the terms and conditions
of this contract. In the event of conflict between a delivery order or task
order and this contract, the contract shall control.
(c) If mailed, a delivery order or task order is considered "issued" when the
Government deposits the order in the mail. Orders may be issued orally, by
facsimile, or by electronic commerce methods only if authorized in the Schedule.
 
52.216-22 INDEFINITE QUANTITY. (OCT 1995)
 
(a) This is an indefinite-quantity contract for the supplies or services
specified and effective for the period stated, in the Schedule. The quantities
of supplies and services specified in the Schedule are estimates only and are
not purchased by this contract.
 
(b) Delivery or performance shall be made only as authorized by orders issued in
accordance with the Ordering clause. The Contractor shall furnish to the
Government, when and if ordered, the supplies or services specified in the
Schedule up to and including the quantity designated in the Schedule as the
"maximum". The Government shall order at least the quantity of supplies or
services designated in the Schedule as the "minimum".
 
(c) Except for any limitations on quantities in the Order Limitations clause or
in the Schedule, there is no limit on the number of orders that may be issued.
The Government may issue orders requiring delivery to multiple destinations or
performance at multiple locations.
 
(d) Any order issued during the effective period of this contract and not
completed within that period shall be completed by the Contractor within the
time specified in the order. The contract shall govern the Contractor's and
Government's rights and obligations with respect to that order
to the same extent as if the order were completed during the contract's
effective period; provided, that the Contractor shall not be required to make
any deliveries under this contract after 365 days following the end of the
contract period of performance.
 

 
 

--------------------------------------------------------------------------------

 
 
 
 
I.1.3
DEFENSE FEDERAL ACQUISITION REGULATION SUPPLEMENTS (DFARS) CLAUSES INCORPORATED
BY REFERENCE

 
CLAUSE NO
CLAUSE TITLE
DATE
252.204-7004
Required Central Contractor Registration
(Nov 2001)
252.204-7008
Requirements for Contracts Involving
   
Export Controlled Items
(June 1995)
 252.219-7003  Small Business Subcontracting Plan (DOD CONTRACTS)  (Apr 2007)
 252.225-7040       Contractor Personnel Authorized to Accompany  

 
U.S. Forces Deployed Outside the U.S.
(July 2009)
252.225-7043
Antiterrorism/Force Protection for Defense Contractors
(Mar 2006)
 
Outside the United States
 
252.225-7997
Additional Requirements and Responsibilities
   
Relating to Alleged Crimes by or Against Contractor
   
Personnel in Iraq or Afghanistan (Deviation)
(Dec 2009)
252.227-7013
Rights in Technical Data -
   
Noncommercial Items
(Nov 1995)
252.227-7014
Rights in Noncommercial Computer
   
Software and Noncommercial Computer
   
Software Documentation
(Jun 1995)
252.227-7016
Rights in Bid or Proposal Information
(Jun 1995)
252.227-7019
Validation of Asserted Restrictions -
(Jun 1995)
 
Computer Software
 
252.227-7028
Technical Data or Computer Software
(Jun 1995)
 
Previously Delivered to the Government
 
252.228-7003
Capture and Detention
(Dec 1991)
252.234-7002
Earned Value Management System
(Apr 2008)
252.246-7001
Warranty of Data
(Mar 2003)


 
 
 

--------------------------------------------------------------------------------

 



SECTION J – LIST OF DOCUMENTS, ATTACHMENTS AND OTHER EXHIBITS
 
Attachment 1-Statement of Work


Attachment 2-  General Provisions


Attachment 3 – DD254


Attachment 4 – Task Order Monthly Status Report - Sample


Attachment 5 – Problem Notification Report (PNR)


Attachment 6 – Government Furnished Documents


Attachment 7 – TSE Labor Category Descriptions


Attachment 8 – JIEDDO Acronym List


Attachment 9 – Corporate Non-Disclosure Agreement


Attachment 10 – Timekeeping Instructions
 

 
 

--------------------------------------------------------------------------------

 





ATTACHMENT 1


STATEMENT OF WORK







 
 

--------------------------------------------------------------------------------

 

 
Subcontract Statement of Work
C.1           PURPOSE
 
The purpose of this contract is to provide technology and system engineering
support services to support the Joint Improvised Explosive Device (IED) Defeat
Organization (JIEDDO) Counter- IED Operations Integration Center
(COIC).  JIEDDO-COIC requires continued support via a multiple award contract to
conduct research and experimental development, provide analytical, technical and
operational assistance, and deliver required capabilities to enable JIEDDO-COIC
to achieve successful execution of its mission.
 
C.2           BACKGROUND
 
The Joint IED Defeat Organization was established as a Deputy Secretary of
Defense (DEPSECDEF) directed initiative with the mission to rapidly provide
solutions to defeat the Enemy‘s IED Campaign and save service members‘ lives
deployed fighting insurgent networks that employ IEDs as a strategic weapon of
choice.  The JIEDDO-COIC was established to innovatively harness and amass
information, analyses, and technology to empower the warfighter with the insight
needed to predict, preempt, and defeat IEDs and other asymmetric threats.
 
C.3           SCOPE
 
The Technology and Systems Engineering (TSE) contract is a maximum five-year,
multiple- award, Indefinite Delivery/Indefinite Quantity (IDIQ) contract for the
development, operation, maintenance, and transition of information technology
and communications infrastructure, tools, and capabilities.  The contract also
facilitates research and development in support of the JIEDDO-COIC
mission.  Research and experimental development shall include the following
technological areas: Bacteriological and biological research (e.g.,
biological-based IED forensic tools), chemical (e.g., current IEDs are
predominantly chemical based), computer, electronic, engineering, software, and
mathematics (e.g., methods, tools, and techniques to defeat human enemy networks
that facilitate the use of IEDs), industrial (e.g., interruption of IED
manufacturing networks), physical sciences (e.g., IED damage effect analysis)
and physics (e.g., electromagnetic and thermodynamic analyses).The Contractor
shall perform the analytical, logistic, technical and engineering tasks
described in C.4 with the overarching goal of promoting the continuous
discovery, development and enhancement of solutions to combat enemy IED efforts
and emerging threats under the JIEDDO-COIC mission.
 

 
 

--------------------------------------------------------------------------------

 

 
C.3.1                      OVERARCHING PROGRAM MANAGEMENT REQUIREMENTS
 
The Contractor shall provide the requisite program management capabilities to
facilitate the work required and enable an effective and productive level of
communication with the Government.  This includes the oversight of all
activities performed by contractor personnel, including subcontractors, to
satisfy the requirements identified in this PWS. The contractor shall identify a
Program Manager (PM) by name, who shall provide overarching management,
direction, administration, quality assurance, and leadership of all task or
delivery orders issued under the contract.  Contract-level Program Management
functions shall not be directly billed to the contract.
 
The contractor shall participate in a Contract Kick-Off Meeting at a location
approved by the Government.  The meeting will provide an introduction between
the contractor personnel and Government personnel who will be involved with the
contract.  The meeting will provide the opportunity to discuss technical,
management, and security issues.  At a minimum, the attendees shall include
vital contractor and JIEDDO personnel, and the Federal Systems Integration and
Management Center (FEDSIM) Contracting Officer‘s Representative (COR).
 
There may be additional kickoff meetings required upon award of task orders; the
Government will communicate those requirements in individual task orders.  In
addition to task order kickoff meetings, the Contractor may be expected to
submit monthly status reports, prepare project plans, submit trip reports,
prepare consent to purchase forms, provide transition out plans, etc. The
specific project management requirements will also be communicated in individual
task orders.
 
C.3.1.1                      Accounting for Contract Services (to be reported at
the task order level)
 
The Office of the Assistant Secretary of the Army (Manpower & Reserve Affairs)
operates and maintains a secure Army data collections site where the contractor
shall report ALL contractor manpower (including subcontractor manpower) required
for performance of task orders under this contract.  The contractor is required
to completely fill in all the information in the format using the following web
address  https://cmra.army.mil.  The required information includes:
 
a.   Contracting Office, Contracting Officer, Contracting Officer‘s
Representative, Contracting Officer‘s Technical Representative
b.   Contract number
c.   Beginning and ending dates covered by reporting period
d.   Contractor name, address, phone number, e-mail address, identity of
contractor employee entering data
e.   Estimated direct labor hours (including subcontractors)
f.    Estimated direct labor hours paid this reporting period (including
subcontractors)
g.   Total payments (including subcontractors)
h.   Predominant Federal Service Code (FSC) reflecting services provided by
Contractor (and separate predominant FSC for each subcontractor if different)
 


 
 

--------------------------------------------------------------------------------

 
 
 
i.    Estimated data collection cost
j.   Organizational title associated with the Unique Identification Code (UIC)
for the Army Requiring Activity.  (The Army requiring activity is responsible
for provided the Contractor with its UIC for the purposes of reporting this
information.)
k.   Locations where Contractor and subcontractors perform the work (specified
by zip code in the United States and nearest city, country, and when in an
overseas location, using standardized nomenclature provided on the
website)l.    Presence of deployment or contingency contract language
m.  Number of Contractor and subcontractor employees deployed in theater this
reporting period (by country).
 
As a part of TSE task order proposal submissions, the contractor shall also
provide the estimated total cost (if any) incurred to comply with this reporting
requirement.  Reporting period will be the period of performance, not to exceed
12 months ending September 30 of each government fiscal year and must be
reported by October 31 of each calendar year or at the end of the contract,
whichever comes first.  Contractors may use XML data transfer to the database
server or fill in the fields on the website.  The XML direct transfer is a
format for transferring files from a contractor‘s systems to the secure web site
without the need for separate data entries for each required data element at the
website.   The specific formats for the XML direct transfer may be downloaded
from the web.  The contractor shall provide a copy of the Contractor Manpower
Accounting Input Data to the task order COR upon upload of required information
to the Army data collections website.
 
C.4           TASKS
 
The following describes the services required for each Task Area.  The
Contractor shall provide high quality products and services in a timely and cost
effective manner.
 
Task 1:       Advanced Concepts and Prototyping
Task 2:       Operational, Enterprise, and System Architecture Development
Task 3:       System Design and Development
Task 4:       Integration
Task 5:       Testing
Task 6:       Global Deployment and Fielding
Task 7:       Operations and Maintenance
Task 8:       Performance-based Integrated Logistics Support (ILS)
Task 9:       Transition, Transfer or Terminate
Task 10:     Research and Analytical Support
Task 11:     Research, Development, and Engineering Support
Task 12:     Telecommunications, Network, and Satellite Systems Engineering
Task 13:     Information Assurance
Task 14:     Deployed Information Technology (IT)
 
C.4.1          TASK 1 – ADVANCED CONCEPTS AND PROTOTYPING
 

 
 

--------------------------------------------------------------------------------

 

 
Desired Outcome:  JIEDDO-COIC is continuously aware of evolving and exploited
technologies and their value to the mission; promising technologies are quickly
identified, developed and implemented to benefit the deployed warfighters and
support teams to destroy the networks that employ IEDs.
 
In support of the contract scope in Section C.3, the Contractor shall be
knowledgeable of evolving technological trends and investigate possible
applications to enable the JIEDDO-COIC mission through research and experimental
development. As a minimum, the Contractor shall provide technology, physics,
mathematics, as well as electrical, industrial, and systems engineering
expertise in the following areas:
 
New technology discovery, analysis, evaluation, and assessment o Keep abreast
with state-of-the-art technology and trends o Technology Insertion
o Technology exploitation
o Reverse Engineering
o Market research and prototyping
Process Development,  Reengineering, and Improvement
Workflow analysis
Requirements Identification, Analysis, and Engineering
Performance benchmarking
Gap Analysis
Concept of Operations
Cross domain solutions (CDS)
Continuity of Operations (COOP) / Disaster Continuity Planning (DCP)
 
C.4.2            TASK 2 –  OPERATIONAL, ENTERPRISE AND SYSTEM ARCHITECTURE
DEVELOPMENT
 
Desired Outcome:  Vendor-neutral operational, enterprise, and system
architectures and requirements are defined in sufficient detail that
implementation programs can be established and planning, programming, budgeting,
and execution submissions can be defended.
 
In support of the contract scope in Section C.3, the Contractor shall develop
vendor-neutral operational, enterprise, and system architectures and
requirements in sufficient detail that implementation programs can be
established and budgeted.  As a minimum, the Contractor shall provide
technology, physics, mathematics, as well as electrical, industrial, and systems
engineering expertise in the following areas:
 
Functional Baseline Development
Information and Knowledge Engineering
DOD Architecture Framework (DODAF) Based Operational & System Architecture
Design and Development
Compliance with Interoperability Standards
 

 
 

--------------------------------------------------------------------------------

 



C.4.3                      TASK 3 – SYSTEM DESIGN AND DEVELOPMENT
 
Desired Outcome:  Solutions and components successfully complete Functional,
Preliminary, and Critical Design Reviews (FDR, PDR, and CDR).
 
In support of the contract scope in Section C.3, the Contractor shall design and
develop solutions and components that satisfy stated JIEDDO-COIC
requirements.  As a minimum, the Contractor shall provide technology, physics,
mathematics, as well as electrical, industrial, and systems engineering
expertise in the following areas:
 
Design Reviews (e.g., FDR, PDR, CDR)
Apportion Requirements to Applications
Capacity Management
Logical and Physical Design and Development
Interface Design and Development
Data
o Database Design and Development
o Database Applications Development
o Data Migration and Validation
o Data Management
o Source Data Development
Web/Portal Design and Development
Information Dissemination Management
Custom Application Development
COTS and GOTS Integration
Software/Middleware Development
Software Engineering
Reliability and Maintainability Engineering
Technical Documentation
 
C.4.4                      TASK 4 – INTEGRATION
 
Desired Outcome:  Solutions and components are successfully integrated into a
system capability and the system capability is successfully interfaced to and
interoperable with related systems and capabilities.
 
In support of the contract scope in Section C.3, the Contractor shall integrate
solution components into system capabilities that are interfaced to and
interoperable with related systems and capabilities.  As a minimum, the
Contractor shall provide technology, physics, mathematics, as well as
electrical, industrial, and systems engineering expertise in the following
areas:
 
Product Baseline Development
System Integration
Integration with other systems
Data Migration and Validation
Technical Documentation
 

 
 

--------------------------------------------------------------------------------

 



C.4.5                      TASK 5 – TESTING
 
Desired Outcome:  System capability successfully completes the JIEDDO-COIC
approved testing program.
 
In support of the contract scope in Section C.3, the Contractor shall plan and
conduct a thorough and comprehensive test program as coordinated and approved by
JIEDDO-COIC.  The Defense Information Systems Agency (DISA) Joint
Interoperability Test Command (JITC) will be employed as necessary to certify
interoperability and compatibility with existing and future systems.  As a
minimum, the Contractor shall provide technology, physics, mathematics, as well
as electrical, industrial, and systems engineering expertise in the following
areas:
Test Planning, Conduct, and Reporting
Component/Application/Unit Testing
System Integration Testing
Interface Testing
Interoperability Testing
Independent Validation and Verification (V&V) Testing and Support
Operational Testing Support
Automated Testing
Regression Testing
Limit Testing (e.g., maximum and minimum)
Stress Testing
Performance Testing
Problem Reporting and Trend Analysis
Documentation and Training Validation
 
C.4.6                      TASK 6 – GLOBAL DEPLOYMENT AND FIELDING
 
Desired Outcome:  Initial Operational Capability (IOC) and Full Operational
Capability (FOC)
are achieved as defined by JIEDDO.
 
In support of the contract scope in Section C.3, the Contractor shall globally
deploy and field system capabilities to support JIEDDO-COIC IOC and FOC
requirements. As a minimum, the Contractor shall provide technology, physics,
mathematics, as well as electrical, industrial, and systems engineering
expertise in the following areas:
 
Deploy Operational Baseline
Deployment Planning and Management
Operational Readiness and Disposition
Pilots
Initial Operational Capability (IOC)
Final Operational Capability (FOC)
Operators Manuals
Operating Guidelines
 

 
 

--------------------------------------------------------------------------------

 

 
Change Management
Training (mission-related)
o Operator Training
o System Administrator Training
o Instructor Training (e.g., train the trainer)
o Design and Use of Computer-generated Imaging Training
On site assistance (e.g. operator assistance with establishing satellite links)
 
C.4.7                      TASK 7 - OPERATIONS AND MAINTENANCE
 
Desired Outcome:  System capability is successfully operated and maintained by
the intended organizational units to the satisfaction of the end-users and
Operational Availability (Ao) continues to meet requirements.
 
In support of the contract scope in Section C.3, the Contractor shall operate
and maintain local, deployed, and fielded capabilities to the satisfaction of
the end-users, while sustaining Operational Availability (Ao) at required
levels.  As a minimum, the Contractor shall provide technology, physics,
mathematics, as well as electrical, industrial, and systems engineering
expertise in the following areas:
 
Network Operations and Maintenance
o Network and systems administration
o Fault/problem detection and resolution
o Trend Analysis, Performance Prediction, and Corrective Action
o Installation and configuration
Applications Operations and Maintenance
o Problem resolution
o Technical assistance
o Minor development
Data Warehouse Operations and Maintenance
o On call query development
o Sorts and reports
o Data backups
Website/Portal Operations and Maintenance
o Web/Portal Maintenance
o Web/Portal Content Maintenance
o Web/Portal Management and Quality Control
o Web/portal-related Documentation Support
Telecommunications, Network, and Satellite Systems Operations and Maintenance
and Engineering Support
o Performance monitoring and fault management
§      Networks
§      Servers
§      Applications
§      Databases
 

 
 

--------------------------------------------------------------------------------

 

 
o Collection of operational performance statistics, data analysis,
identification of potential problems, and recommendation of engineering
solutions for these problems
Audio-Visual (AV) Support Services
E-Mail Services
Information Assurance (see Section C.4.13)
Operational Engineering Support
Update technical and operational documentation and training
Customer Services
o One-Stop Help Desk Services
o Continuous Process Improvement
o Technology-on-the-Move Services
o Other Customer Services

 
C.4.8              TASK 8 - INTEGRATED LOGISTICS SUPPORT (ILS)
 
Desired Outcome:  Product reliability, availability, maintainability, and
testability are enhanced through a disciplined and unified management of the
technical logistic disciplines that plan, develop, and incorporate logistics
support requirements throughout the life cycle process.
 
In support of the contract scope in Section C.3, the Contractor shall develop
and implement ILS concepts for capabilities and solutions in development and
other stages of the life cycle.  As a minimum, the Contractor shall provide
technology, physics, mathematics, as well as electrical, industrial, and systems
engineering expertise in the following areas:
 
Maintenance (preventive, predictive and corrective) Planning (including
reliability engineering)
Supply (Spare part) Acquisition and Support
Support and Test Equipment and Equipment Support
Manpower and Personnel
Training and Training Support
Technical Data and Publications
Computer Resources Support
Facilities
Packaging, Handling, Storage, and Transportation (PHS&T)
Design Interface
 
C.4.9           TASK 9 – TRANSITION, TRANSFER, OR TERMINATE (T3)
 
Desired Outcome:  Systems and/or capabilities are successfully transitioned or
transferred to a
Service or agency, or successfully terminated as authorized by JIEDDO.
 
In support of the contract scope in Section C.3, the Contractor shall
transition, transfer, and/or terminate newly developed or prototype capabilities
and systems to a Service or agency as directed by JIEDDO-COIC.  As a minimum,
the Contractor shall provide technology, physics, mathematics, as well as
electrical, industrial, and systems engineering expertise in the following
areas:
 

 
 

--------------------------------------------------------------------------------

 

 
Transition to Service or agency as an identifiable program to fund in the
President‘s Budget
 
Transfer to a Service or agency to sustain using Global War on Terrorism (GWOT)
funding
 
Terminate
o Mission Complete
o Mission Failure
 
C.4.10            TASK 10 –  RESEARCH AND ANALYTICAL SUPPORT
 
Desired Outcome:   Improved mission effectiveness and efficiency through focused
analytical support services.
 
In support of the contract scope in Section C.3, the Contractor shall provide
research and analytical support to JIEDDO-COIC.  As a minimum, the Contractor
shall provide technology, physics, mathematics, as well as electrical,
industrial, and systems engineering expertise to provide research and analytical
support in the following areas:
 
Studies and Analysis
Statistical Analysis
Operational Research and System Analysis
Simulation and Modeling
o Data Analysis and Modeling
o Capacity and Throughput Modeling
o Process and Product Model Studies
o Reliability and Maintainability Modeling
Wargaming, Experimentation, Scenario Design, and Execution
Demonstrations, Exercise Support,  and Training
 
C.4.11            TASK 11 –  RESEARCH, DEVELOPMENT, AND ENGINEERING SUPPORT
 
Desired Outcome:  Improved mission effectiveness and efficiency through focused
engineering support services.
 
In support of the contract scope in Section C.3, the Contractor shall provide
research, development, and engineering support services to JIEDDO-COIC.  As a
minimum, the Contractor shall provide technology, physics, mathematics, as well
as electrical, industrial, and systems engineering expertise to provide
engineering support in the following areas:
 
Configuration Management
o Configuration Identification
o Change Control
o Status Accounting
 

 
 

--------------------------------------------------------------------------------

 

 
Baseline Management (e.g., Functional, Allocated, Product, Operational) Research
and Development Test Facility Implementation and Support
Quality Assurance for efficient monitoring and evaluation of all projects and
services, to include the Test Facility capabilities, to ensure that standards of
quality are being met.
Logistical Support and Inventory Management
o Asset Management
o Hardware
o Software
o Licenses
o Acquisition of Commodities
o Acceptance and Staging of Equipment
o Supplies and Expendables
o Commodity Procurement
o Logistics and Property Accounting
o Property Management (i.e. non-accountable items)
Other Related IT Technical Support and Product Services
 
C.4.12   TASK 12 –  TELECOMMUNICATIONS, NETWORK, AND SATELLITE
SYSTEMS ENGINEERING
 
Desired Outcome:  Telecommunications capabilities continue to meet mission
requirements.
 
In support of the contract scope in Section C.3, the Contractor shall ensure
that current telecommunications capabilities are maintained as needed, and that
changes to capabilities are researched, developed, and provisioned to satisfy
JIEDDO-COIC mission requirements.  As a minimum, the Contractor shall provide
technology, physics, mathematics, as well as electrical, industrial, and systems
engineering expertise in the following areas:
 
Architecture design and development of implementation options in conformance
with specified guidelines
Network engineering for Internet protocol (IP) convergence and integrated voice,
data and video communications systems
System and network management documentation
Transition and connectivity from local area networks, (LAN) to metropolitan area
networks (MAN), and wide area network (WAN)
Design and installation of wireless and microwave technology
Satellite systems engineering, design, integration, and test
o Terminals
o Teleport
o Transmission
o Signal/Waveform/Image Processing
Network Information Assurance
Also, includes engineering for:
o Secure and Unsecure Video Teleconferencing
o Voice over Internet Protocol (VOIP)
o Transition to IPv6 and beyond
o Wireless Networking
o Network and Telecommunications Infrastructure
 

 
 

--------------------------------------------------------------------------------

 

 
C.4.13                      TASK 13 –  INFORMATION ASSURANCE
 
Desired Outcome:  Information is available to authorized users when and where it
is needed and is not available to unauthorized users.  Also, the
confidentiality, integrity, and availability of information are maintained.
 
In support of the contract scope in Section C.3, the Contractor shall ensure
that information is available to authorized users when and where it is needed
and is not available to unauthorized users.  The Contractor shall ensure that
the confidentiality, integrity, and availability, and non- repudiation of
information is maintained when data is at rest, in transit, or being
processed.  As a minimum, the Contractor shall provide technology, physics,
mathematics, as well as electrical, industrial, and systems engineering
expertise in the following areas:
Security Architecture Design (e.g. system development life cycle [SDLC])
Ensuring a Defense in Depth posture
Security Engineering of tactical and strategic systems and applications
Security Hardening of operating systems and applications
System and Network Information Assurance
Intrusion Prevention, Detection, and Mitigation
Remote Monitoring
Incident Response
Security Awareness and Training
Continuity of Operations (COOP) / Disaster Continuity Planning (DCP)
o Disaster Recovery
o Contingency Planning
Security Test and Evaluation (ST&E)
System and Network Certification and Accreditation (DCID 6-3, NIST, NSA and
DIACAP regulatory guidance) Information System Security Operations /Information
System Security Management (ISSO/ISSM)
 
C.4.14                      TASK 14 –  DEPLOYED INFORMATION TECHNOLOGY (IT)
 
Desired Outcome:  Deployed Information Technology (IT) is IT ―on the move.‖ The
Deployed IT desired outcome is robust, flexible, secure, and sustained
end-to-end IT capabilities (including telecommunication) for JIEDDO-COIC teams
deployed to Forward Operating Bases (FOB) including reach back capabilities
necessary for on-site time sensitive analysis.
 
In support of the contract Scope in Section C.3, the Contractor shall support
Counter-Improvised Explosives Device (C-IED) operations in the Continental
United States (CONUS) and in theaters of operation Outside CONUS (OCONUS) as
directed by individual task orders.  Specifically, the Contractor may be
required to provide the following services:
 

 
 

--------------------------------------------------------------------------------

 

 
 Acquisition:  Upon task order COR or TPOC approval, procure hardware, software,
and licenses incidental to the performance of this contract.
 
Property accountability:  Ensure property accountability in accordance with
JIEDDO- COIC Supply Standard Operating Procedures dated 6 November 2009 (See
Section J, Attachment 6) and any revision during the contract period of
performance.
 
Pre-deployment checkout:  Using a Contractor-provided test facility, integrate
and install systems, subsystems, software, and components and configure to the
as-deployed capability.  Check out and verify system operation, documentation,
and training simulating the intended environment as necessary.  Disassemble and
prepare for shipping.
 
Packaging, handling, shipping, and transportation (PHS&T). Disassemble (as
needed) and package into shipping containers as needed to ensure no damage
during handling and shipping.  Arrange for handling, shipping, and
transportation using the Rapid Equipping Force (REF) or other service as
approved by the COR.
 
Receipt inspection:  Receive, check inventory, unpack, and inspect shipped items
in theater.  Report issues to the COR.
 
Install, checkout, train, and turnover: Reassemble, install, and test equipment
and systems and verify the intended capability and operation are
provided.  Provide training as required.  Ensure end user acceptance of the
capability.


Operate and maintain deployed IT:  Identify and correct problems, errors, and
defects.
Provide capability upgrades.
 
Information Assurance (IA):  Perform security test and evaluation (ST&E) and
provide services to support certification and accreditation (C&A) which includes
but is not limited to Interim Authority To Test (IATT), Interim Authority To
Operate (IATO) and Authority to Operate (ATO).  Install IA updates and patches
as directed.
 
IT engineering support services:  Provide capability engineering support
services to design, develop new IT capabilities and modify existing capabilities
including telecommunications, network, and satellite engineering and requests
for service as well as computer systems engineering.
 
C.5           SECTION 508 COMPLIANCE REQUIREMENTS
 
Unless the Government invokes an exemption, all EIT products and services
proposed shall fully comply with Section 508 of the Rehabilitation Act of 1973,
per the 1998 Amendments, 29 U.S.C.  794d, and the Architectural and
Transportation Barriers Compliance Board‘s Electronic and Information Technology
Accessibility Standards at 36 CFR 1194.  The Contractor shall identify all EIT
products and services proposed, identify the technical standards applicable to
all products and services proposed and state the degree of compliance with the
applicable standards. Additionally, the Contractor must clearly indicate where
the information pertaining to Section
 

 
 

--------------------------------------------------------------------------------

 

508 compliance can be found (e.g., Vendor‘s or other exact web page
location).  The Contractor must ensure that the list is easily accessible by
typical users beginning at time of award.  The Government believes the following
508 standards are applicable (this does not relieve the Contractor of the
responsibility for their determination and compliance):
 
a.   1194.21 - Software Applications and Operating Systems
b.   1194.23 - Telecommunications Products
c.   1194.26 - Desktop and Portable Computers
d.   1194.41 - Information, Documentation and Support e.   1194.31 - Functional
Performance Criteria
 

 
 

--------------------------------------------------------------------------------

 

 
ATTACHMENT 2 – GENERAL PROVISIONS


1. LIABILITY.


Except to the extent of the indemnification provision herein for tort claims
resulting in bodily injury or real or tangible personal property damage, NEITHER
PARTY SHALL BE LIABLE, UNDER ANY CIRCUMSTANCES FOR ANY ANTICIPATORY OR LOST
PROFIT, SPECIAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY, INCIDENTAL OR INDIRECT
DAMAGES OF ANY KIND (COLLECTIVELY “NON-DIRECT DAMAGES”) RESULTING FROM ITS
PERFORMANCE OR NON-PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT EVEN IF:
SUCH NON-DIRECT DAMAGES ARE ATTRIBUTED TO BREACH OF THIS AGREEMENT, TORT OR
NEGLIGENCE OR OTHERWISE CAUSED; SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH NON-DIRECT DAMAGES; OR UNDER APPLICABLE LAW, ANY SUCH NON-DIRECT DAMAGES
ARE CONSIDERED DIRECT DAMAGES.


2. REMEDIES.


All remedies available to either party for breach of the Agreement by the other
party are and shall be deemed cumulative and may be exercised separately or
concurrently. The exercise of a remedy shall not be an election of such remedy
to the exclusion of other remedies available at law or in equity.


3. INDEMNIFICATION.


Each party shall defend, indemnify and hold harmless the other party from any
and all liability, claims, and expenses of whatever kind and nature for injury
to or death of any person or persons and for loss of or damage to any real or
tangible personal property occurring in connection with or in any way incident
to or arising under this Agreement, resulting in whole or in part from the acts
or omissions of the indemnifying party. The indemnified party shall promptly
notify the indemnifying party, in writing, of any such claim and shall
reasonably cooperate with the indemnifying party in the defense and settlement
thereof.


4. WARRANTY OF SERVICES
 
a.  
Definitions. "Acceptance," as used in this clause, means the act of an
authorized representative of SOTERA and/or the Government by which SOTERA
assumes for itself, or as an agent of another, ownership of existing and
identified supplies, or approves specific services, as partial or complete
performance of the Agreement. "Correction," as used in this clause, means the
elimination of a defect.



b.  
Notwithstanding inspection and acceptance by SOTERA and/or the Government any
provision concerning the conclusiveness thereof, the Subcontractor warrants, if
required, that all services performed under this Agreement will, at the time of
acceptance, be free from defects in workmanship and conform to the requirements
of this Agreement.  The SOTERA Contracts Administrator and/or the Government
shall give written notice of any defect or non-conformance to the Subcontractor
within 30 days from the date of acceptance by SOTERA and/or the


 
 
 

--------------------------------------------------------------------------------

 

Government. This notice shall state either:
 
(1) That the Subcontractor shall correct or re-perform any defective or
non-conforming services; or
(2) That SOTERA and/or the Government do not require correction or
re-performance.


c.  
If the Subcontractor is required to correct or re-perform, it shall be at no
cost to SOTERA and/or the Government, and any services corrected or re-performed
by the Subcontractor shall be subject to this clause to the same extent as work
initially performed.  If the Subcontractor fails or refuses to correct or
re-perform, the SOTERA Contracts Administrator and/or the Government may, by
contract or otherwise, correct or replace with similar services and charge to
the Subcontractor the cost occasioned to SOTERA and/or the Government thereby,
or make an equitable adjustment in the contract price.



d.  
If SOTERA and/or the Government do not require correction or re-performance, the
SOTERA Contracts Administrator and/or the Government shall not seek an equitable
adjustment in the Agreement price.



5. SUBCONTRACTOR NOTICE REGARDING DELAY


In the event the Subcontractor encounters difficulty in meeting performance
requirements, or when he anticipates difficulty in complying with the Agreement
delivery schedule or date, it shall immediately notify, the SOTERA Contracts
Administrator in writing, giving pertinent details; provided, however, that this
data shall be informational only in character and that this provision shall not
be construed as a waiver by SOTERA of any delivery schedule or date, or of any
rights or remedies provided by law or under this Agreement.


6. INDEPENDENT PARTIES.


This Agreement shall not constitute, create, give effect to or otherwise imply a
joint venture, partnership or business organization of any kind. SOTERA and the
Subcontractor are independent parties and neither shall act as an agent for or
partner of the other for any purpose, and the employees of one shall not be
deemed the employees of the other. Each party shall be solely responsible for
payment of all compensation owed to its employees, including payment of any
taxes related to employment and workers’ compensation insurance. Any work, not
included in the Agreement or Task Orders, being independently performed for the
Client by either party shall remain as such.


7. VIOLATION OF LAWS AND REGULATIONS.


The Subcontractor acknowledges that as an independent contractor, it is
performing for SOTERA and/or the Government and is subject to certain local,
state, and federal laws and regulations. The Subcontractor therefore agrees to
defend, indemnify and hold harmless SOTERA, its affiliates, subsidiaries,
agents, directors, officers, and employees, against all claims, damages, losses,
causes of action, liabilities, and expenses of any kind or nature, including
reasonable attorneys’ fees, which arise out of or relate to the Subcontractor’s
failure to comply with all applicable local, state and federal laws and
regulations in the performance of Subcontractor’s obligation under this
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

 
8. NON-SOLICITATION.


Neither party shall knowingly, directly solicit for hire the other company’s
employees who are directly assigned to any tasking under this subcontract
agreement for the duration of this subcontract agreement and one (1) year
thereafter.  This shall in no way, however, be construed to restrict, limit, or
encumber the rights of any employee granted by law, nor shall it in any way
restrict either party from hiring employees who respond to advertisements or
make independent inquiries for employment.


9. SEVERABILITY.


If any term or condition or portion thereof of the Agreement or the application
thereof to any party or circumstance shall be determined by any court of
competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of the term or condition or the Agreement or the application thereof
to the party or circumstance, other than those portions as to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each remaining term or condition or portion thereof shall be valid and enforced
to the fullest extent permitted by law. In the event such determination prevents
the accomplishment of the purpose of the Agreement, the invalid term or
condition or portion thereof shall be restated to conform to applicable law and
to reflect as nearly as possible the original intention of the parties.


10. ORDER OF PRECEDENCE.


Conflicting provisions hereof, if any, shall prevail in the following descending
order of precedence:  (1) typed provisions set forth on any Task Order or
Delivery Order, including the description of items purchased/statement of work
and specifications attached or incorporated by reference, (2) Order Attachments,
and (3) the terms and conditions of this Subcontract.  Contractor's
specifications shall prevail over those of an agency of the U.S. Government, and
both shall prevail over those of the Subcontractor.
 

 
 

--------------------------------------------------------------------------------

 







ATTACHMENT 3 – DD254


 







 
 

--------------------------------------------------------------------------------

 



ATTACHMENT 4 – TASK ORDER MONTHLY STATUS REPORT – SAMPLE
  TASK ORDER MONTHLY STATUS REPORT – SAMPLE (MONTH AND YEAR)
 
Contractor Name
Contract Number Task 
Order Number Prepared
by: Reporting Period: Page 1 of ____
 
 
Monthly Status Report
 
Status of Performance Against Performance Measures

 
Work Planned for the Month toward Achieving Desired Outcomes

 
Work Completed During the Month toward Achieving Desired Outcomes
 
Work Not Completed During the Month toward Achieving Desired Outcomes

 
Work Planned for Next Month toward Achieving Desired Outcomes
 
Contract Meetings
Indicate the meeting date, meeting subject, persons in attendance and duration
of the
meeting.

Deliverable Status
 
Issues/Questions/Recommendations

 
Risks
Indicate potential risks, their probability, impact, and proposed mitigation
strategy.

Earned Value Status Report





 
 

--------------------------------------------------------------------------------

 



ATTACHMENT 5 – PROBLEM NOITIFICATION REPORT (PNR)
 
PROBLEM NOTIFICATION REPORT




CONTRACT NUMBER: _________________________________________________   DATE:
______________________________________________                                               
 
1.   Nature and sources of problem:
 


2.   COR was verbally notified on:
(date)                                                                                              
 
 
3.   Is action required by the Government?  Yes ________   No
________                 
 
 
4.   If YES, describe Government action required and date required:
 
 
5.   Will problem impact delivery schedule?    Yes ________   No
________              
 
 
6.   If YES, identify what deliverables will be affected and extent of delay:
 
 
7.   Can required delivery be brought back on schedule?  Yes _________  No
_________ 
 
 
8.   Describe corrective action needed to resolve problems:

 
9.   When will corrective action be completed?
 
 
10.   Are increased costs anticipated?    Yes ________   No
________                                                                  
      


 
 

--------------------------------------------------------------------------------

 

 
 
  11.  Identify amount of increased costs anticipated, their nature, and define
Government responsibility for problems and costs:
 



 
 

--------------------------------------------------------------------------------

 

 
ATTACHMENT 6 – GOVERNMENT FURNISHED DOCUMENTS

 
GOVERNMENT FURNISHED DOCUMENTS


JIEDDO  Instruction  5000.01  Joint  IED  Defeat  Capability
Approval  and  Acquisition
Management Process (JCAAMP) (Attachment to be provided electronically)
JIEDDO-COIC   Supply   Standard   Operating   Procedures   dated   6   November   2009
(Attachment to be provided electronically)


 
 

--------------------------------------------------------------------------------

 

 


ATTACHMENT 7 – TSE LABOR CATEGORY DESCRIPTIONS






 
 

--------------------------------------------------------------------------------

 



 
ATTACHMENT 8 – JIEDDO ACRONYM LIST
 



 
 

--------------------------------------------------------------------------------

 

 
 
ATTACHMENT 9 – CORPORATE NON-DISCLOSURE AGREEMENT
 
 

 
 

--------------------------------------------------------------------------------

 

 
 
ATTACHMENT 10 – TIMEKEEPING POLICY





 
 

--------------------------------------------------------------------------------

 

 
Electronic Timesheet Quick Start Guide and FAQs


To access the Time & Expense (T&E) application, follow these steps:
 
Deltek T&E Overview for Sotera IS
 
Logging on to Time & Expense:


1.  
Open the Internet Explorer web browser.

2.  
In the address area (URL) enter in https://timesheets.soteradefense.com or
access the link using the Intranet

3.  
After the T&E log-in screen appears (see below) enter the following: 

·  
Login ID --   firstname.lastname (i.e., joe.smith)

·  
Password  -- C0stPoint! (default).  Passwords must be changed manually.
Visit https://security.gtec-inc.com if you need to reset your password or need
to unlock your account

·  
Domain -- GNA

4.  
Press Login or hit the Enter key

 
[ex101811.jpg]
 
After successfully logging in for the first time, you will be prompted to choose
your Time Zone.  Choose the time zone where you normally work.  This only needs
to be done once.  You will then be placed into your timesheet, in the timesheet
period that contains the current date.



 
 

--------------------------------------------------------------------------------

 

 
[ex101812.jpg]
 
In the top header section of the screen, you will see the following key data:
·  
Employee – your name and employee number

·  
Status – current status of your timesheet

·  
Revision  -- current version of your timesheet which begins with 1 (not zero)

·  
Class – is your pay class

·  
Period ending – timesheet end date



In the control bar, the following options are available to you depending upon
the status of your timesheet and your security role.  All unavailable selections
are grayed out.
 
[ex101813.jpg]
 
·  
Open – opens the calendar and enables the user to select the day, month or year
of a particular timesheet

·  
Save – saves the current timesheet on the screen

·  
Search – enables Supervisor to open selected employee timesheets

·  
Print – prints the timesheet

·  
Audit – shows all changes made to a saved timesheet

·  
Reverse Timesheet – used when correcting a timesheet that was previously
processed for payroll

·  
Off-Line Timesheet – not applicable

·  
Notes – Allows for Supervisors or Administrators to add a note to a user’s
timesheet





[ex101814.jpg]
Navigates between TS
periods                                                                                                                          
Adds selected projects to “My Favorites”
 
[ex101815.jpg]
Employee signs TS to indicate
completion                                                                                                                     
Supervisor approves or rejects TS
 

 
 

--------------------------------------------------------------------------------

 



Adding charge lines


Adding charge lines to a timesheet can be done in two ways:


1.  
Manual Entry - If you know the specific project charge code, simply enter it in
the Account No. field.   You will only be able to charge those codes which you
are authorized to charge.



                                                         [ex101816.jpg]

2.  
Lookup – To invoke the lookup, press the binoculars icon in the Project / WBS
field on the timesheet.  There are a number of folders that contain your
projects:  All projects to which you are allowed to charge can be found in the
charge lookup.



 
[ex101817.jpg]

 
Note:  Favorites contains a list of projects setup for the user. You can click
into Favorites to add / remove, or to auto load or stop auto loading on a
timesheet.


Click Execute to see all projects available to charge to.


[ex101818.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 

 
Once you have found the project for charging, check the box to the left of the
project and click the “Add to Timesheet” button. You can add multiple projects
to the timesheet at the same time.


Alternatively you can click down through the charge trees to limit the choices
down to a single top level project.


Once you have found the project for charging, check the box to the left of the
project and click the “Add to Timesheet” button. You can add multiple projects
to the timesheet at the same time.


Adding hours for projects


After selecting the project, you are now ready to enter hours.  Enter hours by
selecting the appropriate day of the week for that project and record your hours
worked.  If you desire to enter comments, simply press the comment
[ex101819.jpg] link for either the entire project line or the specific day.


[ex101820.jpg]



Saving and Signing Timesheets


When charges and hours have been entered you must save your timesheet in order
for the data to be recorded.  The timesheet should only be saved when you are
satisfied with the entries made.


When you have completed your timesheet for the timesheet pay period, you must
sign your timesheet.
When you press the sign [ex101821.jpg] button on the toolbar, the sign dialog
window will appear.  You will then be required to enter your password.


Note:  Signing of a timesheet should only happen after all hours have been
entered. If a timesheet needs to be changed after you have already saved it,
simply make changes as necessary and re-sign the timesheet.
 

 
 

--------------------------------------------------------------------------------

 

 
Future Hours Charging


Future charging is the ability to charge ahead of the current date.  Time &
Expense is designed to allow future charging only on fringe projects (PTO,
Holiday, and Other Paid Absence).  The charge codes are located in the “Leave”
folder of the charge lookup.


Unavailable Charging


If a project needed for charging is not found in your lookup folders, please
contact your Supervisor for appropriate work authorization.


Changes to Previously Saved Entries


Any changes to previously saved entries will require a mandatory
explanation.  The comment dialog box for this explanation will appear during the
saving or signing of the timesheet.


Correcting Timesheets


Contact your local timesheet administrator for timesheet corrections – depending
on the type of correction, you will be given specific instructions on how to
complete this correction.


Loading Different Timesheet Periods
To move between timesheet periods use the [ex101822.jpg] TS toggle links.


Favorite Folder (Adding, Deleting, and Auto-Loading)


Favorites are used either to hold a project in a quick lookup area or to allow
for auto-loading onto your timesheet for future use. To add a project to the
Favorites Folder, highlight the project line on your timesheet and press the
“Add Line to Favorite” link (found in your menu just above the timesheet).


[ex101823.jpg]

 
You can review / edit what is in your Favorites by bringing up the charge lookup
and expanding the Favorites.
 

 
 

--------------------------------------------------------------------------------

 

 
 
[ex101824.jpg]

 
By checking the Load option, the line will automatically be loaded onto any new
timesheet. To add to your timesheet, check the box on the left of  window for
the desired charge, and click “Add to Timesheet” to delete projects from
Favorites, check the box on the left of  window for the desired charge and press
the “Delete from Favorites” link.


Note that Favorites will maintain any non-default values for future use. This is
useful to store lines for Overtime charges.


If you routinely use the same projects you have the ability to auto-load the
project to the timesheet for each new period.  To auto-load a project Favorite,
select the project line and click the Load checkbox.  Next click the “Update”
button.
 
 
[ex101825.jpg]

[ex101826.jpg]

 



 
 

--------------------------------------------------------------------------------

 
